Exhibit 10.2
EXECUTION VERSION
certain identified information has been excluded from this exhibit because it
both (i) is not material and (ii) would be competitively harmful if publicly
disclosed


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN THIRD AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT”), DATED AS OF AUGUST 13, 2020, AMONG HCLP NOMINEES,
L.L.C., A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS SUCCESSORS AND
PERMITTED ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND AS SUBORDINATED
CREDITOR REPRESENTATIVE, AND HCLP NOMINEES L.L.C., A DELAWARE LIMITED LIABILITY
COMPANY, INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE
AND IN SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND
ITS SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR DEBT DESCRIBED IN
THE SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION
AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE SUBORDINATION
AGREEMENT SHALL GOVERN AND CONTROL.


SECOND AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT


Dated as of August 13, 2020 between
BENEFICIENT CAPITAL COMPANY, L.L.C.


as the Borrower,


HCLP NOMINEES, L.L.C.,


as the Lender,


GWG HOLDINGS, INC. and GWG LIFE, LLC


solely with respect to Sections 6.12, 7.02, 7.11, 7.12 and 9.04, THE BENEFICIENT
COMPANY GROUP, L.P.
solely with respect to Sections 6.12(i), 6.12(j), 6.12(k), 7.02 and 7.10, and
GWG DLP FUNDING V HOLDINGS, LLC


solely with respect to Sections 6.12(b), 6.12(f) and 6.12(g)

ACTIVE 257048866



--------------------------------------------------------------------------------







TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    22
1.03    Accounting Terms    22
1.04    Rounding    23
1.05    Times of Day    23
1.06    Divisions    23
1.07    Interest Rates; LIBOR Notification    23
1.08    Amendment and Restatement of the Existing Credit Agreement    23
ARTICLE II THE LOAN    24
2.01    Advances    24
2.02    Borrowing of the Advances    24
2.03    Prepayments; Cash Distributions    24
2.04    Release of Proceeds of Funding Trust Loans    25
2.05    Repayment of the Loan    26
2.06    Interest    27
2.07    Upfront Fee    27
2.08    Computation of Interest and Fees    27
2.09    Evidence of Debt    27
2.10    Payments Generally    28
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    28
3.01    Taxes    28
3.02    [Reserved]    31
3.03    [Reserved]    31
3.04    Increased Costs    31
3.05    Mitigation of Obligations    32



--------------------------------------------------------------------------------



3.06    Survival    32
ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS    32
4.01    Conditions to Effectiveness of the Original Credit Agreement    32
4.02    Conditions to Effectiveness of the Second Amended and Restated Credit
Agreement    33
4.03    Conditions to Each Advance    34
ARTICLE V REPRESENTATIONS AND WARRANTIES    35
5.01    Existence, Qualification and Power    35
5.02    Authorization; No Contravention    35
5.03    Governmental Authorization; Other Consents    35
5.04    Binding Effect    35
5.05    Financial Statements; No Material Adverse Effect    36
5.06    Litigation    36
5.07    No Default    36
5.08    Ownership of Property; Liens    36
5.09    Taxes    36
5.10    ERISA Compliance    36
5.11    Margin Regulations; Investment Company Act    37
5.12    Disclosure    37
5.13    Compliance with Laws    37
5.14    Solvency    37
5.15    Anti-Corruption Laws and Sanctions    37
ARTICLE VI AFFIRMATIVE COVENANTS    38
6.01    Financial Statements    38
6.02    Certificates; Other Information    39
6.03    Notices    39
6.04    Payment of Taxes    40
6.05    Preservation of Existence, Etc    40
6.06    Maintenance of Properties    40
6.07    Compliance with Laws    40



--------------------------------------------------------------------------------



6.08    Books and Records    40
6.09    Inspection Rights    40
6.10    Use of Proceeds    41
6.11    Security Interests; Further Assurances    41
6.12    GWG Assumption.    41
ARTICLE VII NEGATIVE COVENANTS    44
7.1    Liens    44
7.02    Beneficient Transactions    44
7.03    Indebtedness    45
7.04    Fundamental Changes    45
7.05    Dispositions    46
7.06    Restricted Payments    46
7.07    Transactions with Affiliates    46
7.08    Burdensome Agreements    46
7.09    Sanctions    47
7.10    Securities    47
7.11    GWG Life Insurance Policies    47
7.12    GWG NPC-A Interests    48
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    48
8.01    Events of Default    48
8.02    Remedies Upon Event of Default    50
8.03    Application of Funds    51
ARTICLE IX MISCELLANEOUS    51
9.01    Amendments, Etc    51
9.02    Notices; Effectiveness; Electronic Communications    51
9.03    No Waiver; Cumulative Remedies; Enforcement    52
9.04    Expenses; Indemnity; Damage Waiver    53
9.05    Payments Set Aside    54
9.06    Successors and Assigns    54



--------------------------------------------------------------------------------



9.07    Treatment of Certain Information; Confidentiality    56
9.08    Right of Setoff    56
9.09    Interest Rate Limitation    57
9.10    Counterparts; Integration; Effectiveness    57
9.11    Survival of Representations and Warranties    57
9.12    Severability    57
9.13    [Reserved]    58
9.14    Governing Law; Jurisdiction; Etc    58
9.15    Waiver of Jury Trial    59
9.16    No Advisory or Fiduciary Responsibility    59
9.17    Electronic Execution of Assignments and Certain Other Documents    59
9.18    USA PATRIOT Act    60


APPENDIX
1    Eligible Underlying Investment


Criteria SCHEDULES
1.01A    Trusts
1.01B    Underlying Investment Funds
7.01    Existing Liens
7.03    Existing Indebtedness
9.02        Certain Addresses for Notices
EXHIBITS
A    Form of Underlying Investment Fund Report
B    Tax Forms
C    Form of Loan Notice
D-1    Form of Third Amended and Restated Second Lien Credit Agreement
D-2    Form of Fourth Amended and Restated Subordination and Intercreditor
Agreement
D-3    Form of Security and Pledge Agreement
D-4    Form of GWG Borrower Note
D-5    Form of UCC-1 Financing Statements
D-6    Forms of Beneficient Releases
D-7    Form of Equity Owner Security and Pledge Agreement
D-8     Form of Equity Owner Guaranty
D-9    Schedule of Additional Items to be Delivered at GWG Assumption
E    Form of Assignment and Assumption Agreement
F    Form of Existing Borrower Release Letter
G    Form of Securities Account Control and Custodian Agreement
H    Form of Side Letter




--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT, dated as of
August 13, 2020, among:


(i)    BENEFICIENT CAPITAL COMPANY, L.L.C., a Delaware limited liability company
(“BCC”);


(ii)    HCLP NOMINEES, L.L.C., a Delaware limited liability company (the
“Lender”);


(iii)    GWG HOLDINGS, INC., a Delaware, corporation (“GWG”), solely with
respect to Sections 6.12, 7.02, 7.11, 7.12 and 9.04;


(iv)    GWG LIFE, LLC, a Delaware limited liability company (“GWG Life”), solely
with respect to Sections 6.12, 7.02, 7.11, 7.12 and 9.04;


(v)    THE BENEFICIENT COMPANY GROUP, L.P., a Delaware limited partnership (the
“Parent”), solely with respect to Sections 6.12(i), 6.12(j), 6.12(k), 7.02 and
7.10; and


(vi)    GWG DLP Funding V Holdings, LLC, a Delaware limited liability company
(the “Equity Owner”), solely with respect to Sections 6.12(b), 6.12(f) and
6.12(g).


WITNESSETH:


WHEREAS, BCC and the Lender are currently party to the Amended and Restated
Subordinated Credit Agreement dated on or about February 21, 2020 (as amended,
supplemented or otherwise modified prior to the Second Amendment and Restatement
Date, the “Existing Credit Agreement”); and


WHEREAS, BCC and the Lender wish to amend and restate the Existing Credit
Agreement pursuant to and on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Account Control Agreement” shall mean an account control agreement or similar
agreement, in form and substance reasonably acceptable to the Lender, pursuant
to which the Lender obtains Control (as defined in the UCC) of each deposit
account or securities account, as applicable, identified therein.


“Accrued Interest” means:


(a)    During any Interest Period, an amount which shall accrue on each calendar
day on the outstanding amount of the Loan at a per annum rate equal to (x) prior
to the Second Amendment and Restatement Date, (A) One Month Adjusted LIBOR for
such Interest plus (B) the Spread and (y) on



--------------------------------------------------------------------------------



and after the Second Amendment and Restatement Date, (i) One Month Adjusted
LIBOR for such Interest Period plus (ii) 8.0%; provided that, if the Accrued
Interest pursuant to this clause (y) is greater than 9.5%, the Accrued Interest
shall be deemed to be 9.5%.


(b)    Notwithstanding the foregoing, (i) upon the occurrence and during the
continuance of an Event of Default, at Lender’s option and upon written notice
to Borrower (or automatically upon any acceleration of the Obligations pursuant
to Section 8.02), interest shall accrue on each calendar day on the outstanding
amount of the Loan, after as well as before judgment, at a rate equal to 2.00%
per annum plus the rate otherwise applicable to the Loan as provided in clause
(a) or (c) of this definition; provided, that all interest accrued pursuant to
this clause (b) shall be payable on demand.


(c)    Notwithstanding clause (a), if the Lender determines at any time (which
determination shall be conclusive absent manifest error) that (i) adequate and
reasonable means do not exist for ascertaining One Month Adjusted LIBOR for any
Interest Period (including because LIBOR has ceased to exist) or that no such
One Month Adjusted LIBOR or LIBOR rate exists, (ii) One Month Adjusted LIBOR
will not adequately and fairly reflect the cost to the Lender of holding the
Loan, (iii) the regulatory supervisor for the administrator of LIBOR has made a
public announcement that LIBOR is no longer representative, (iv) any Law has
made it unlawful for any relevant Governmental Authority has asserted that it is
unlawful for the Lender or its Lending Office to determine or charge interest
rates on the Loan based upon LIBOR or (v) any relevant Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, in each
case, effective upon the Lender providing notice thereof to the Borrower until
the circumstances giving rise to such notice no longer exist (which the Lender
shall promptly confirm by notice to the Borrower), Accrued Interest shall accrue
on each calendar day at a per annum rate equal to the Alternate Base Rate for
such day plus 8.0%; provided, that if the Accrued Interest pursuant to this
clause (c) is greater than 9.5%, the Accrued Interest shall be deemed to be
9.5%.


(d)    Accrued Interest shall be computed in respect of the Loan on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year).


(e)    LIBOR, One Month Adjusted LIBOR, and the Alternate Base Rate shall be
determined by the Lender, and such determination shall be conclusive and binding
absent manifest error.


“Acquisition Documents” means the Transaction Agreement, the Funding Trust Loan
Agreements, the LiquidTrust Notes, the BCC Notes, the Purchase and Sale
Agreement, the Economic Direction Agreement, each Seller Security Agreement and
each document, instrument and agreement executed in connection therewith.


“Additional BCC Notes” means the promissory notes issued by the Borrower to each
of The LT-9 LiquidTrust, The LT-12 LiquidTrust, The LT-13 LiquidTrust, The LT-14
LiquidTrust, The LT-15 LiquidTrust, The LT-16 LiquidTrust, The LT-17
LiquidTrust, The LT-18 LiquidTrust, The LT-19 LiquidTrust, The LT-20
LiquidTrust, The LT-21 LiquidTrust, The LT-22 LiquidTrust, The LT-23
LiquidTrust, The LT-24 LiquidTrust, the LT-25 LiquidTrust and The LT-26
LiquidTrust on or after December 31, 2017, pursuant to the Acquisition
Documents.


“Additional LiquidTrust Notes” means the promissory notes issued by each of The
LT-9 LiquidTrust, The LT-12 LiquidTrust, The LT-13 LiquidTrust, The LT-14
LiquidTrust, The LT-15 LiquidTrust, The LT-16 LiquidTrust, The LT-17
LiquidTrust, The LT-18 LiquidTrust, The LT-19 LiquidTrust, The LT-20
LiquidTrust, The LT-21 LiquidTrust, The LT-22 LiquidTrust, The LT-23
LiquidTrust, The LT-24 LiquidTrust, the LT-25 LiquidTrust and The LT-26
LiquidTrust to the Borrower on or after December 31, 2017, pursuant to the
Acquisition Documents.



--------------------------------------------------------------------------------





“Advance” has the meaning specified in Section 2.01.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Cash Receipts” shall mean, for any period, with respect to any
Person, the sum, without duplication, of (i) the Consolidated Cash Net Income of
such Person for such period, less capital expenditures, plus, (ii) all net cash
proceeds of assets sales (including any sale of Equity Interests), issuances of
debt or equity or equitable contributions, distributions from investments,
insurance proceeds and payments of Indebtedness, leases or licenses, or any
other cash payments or proceeds, received by such Person; provided, however,
that such amount shall not include Exempted Funding Trust Proceeds.


“Agreement” means this Second Amended and Restated Second Lien Credit Agreement.


“Alternate Base Rate” means, for any date of determination, the greater of (a)
the sum of (i) the Federal Funds Rate on such date plus (ii) one percent (1.00%)
and (b) the positive difference, if any, between (i) the Prime Rate on such date
less (ii) two and a half percent (2.50%).


“Alternative GWG Borrower” has the meaning specified in Section 6.12.


“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Appraisal Adjustment” means with respect to any Eligible Underlying Investment,
an adjustment to the Market Value of such Eligible Underlying Investment made
where the Lender uses a Third Party Appraisal of the “market value” of such
Eligible Underlying Investment to determine such Eligible Underlying
Investment’s Market Value in lieu of the value reported by the applicable
Underlying Investment Fund’s general partner to its investors for a given
period, where the Third Party Appraisal assessed the value of such Eligible
Underlying Investment to be less than 80% of the value most recently reported by
such Eligible Underlying Investment’s general partner to its investors.


“Approved Assignee” means any Lending Entity that is administered or managed by
(a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate
of an entity that administers or manages the Lender.


“Assumption Documentation” has the meaning specified in Section 6.12.


“Available Amount” means, at any time, the excess at such time of (a) prior to
the expiration of the Commitment Period, an amount equal to (x) the least of (i)
the Commitment and (ii) the Maintenance LTV Percentage multiplied by the
Collateral Value, minus (with respect to each clause (i) and (ii)), (y) the
Total Outstandings, and (b) after the expiration of the Commitment Period, an
amount equal to zero.


“BCC” has the meaning specified in the preamble hereto.


“BCC Notes” means the Original BCC Notes and the Additional BCC Notes.


“Beneficient Transactions” means (i) the “Beneficent Transactions” as defined in
the Form 10-K filed by GWG with the Securities Exchange Commission for the
fiscal year ended December 31, 2019, or any of the transactions contemplated
thereby, related thereto or consummated in connection



--------------------------------------------------------------------------------



therewith, including with respect to any of the “Seller Trusts” as defined
therein (or any payments or distributions made in connection with any of the
foregoing other than, for the avoidance of doubt, (1) interest payments made on
any debt securities held by the Seller Trusts or (2) distribution of proceeds
following the sale ofany debt or equity securities held by the Seller Trusts to
third parties unaffiliated with the Borrower) or (ii) the CVR Contract dated as
of September 1, 2017 (the “CVR Contract”), by and among MHT Financial, L.L.C.,
Highland Consolidated Business Holdings GP, L.L.C., the Parent, Beneficient
Management, L.L.C., Holdings, Highland Consolidated L.P. and Beneficient
Holdings, Inc., as amended from time to time, and any agreement, acknowledgement
or representation related to, or made in connection with, the CVR Contract.


“Beneficient Trust Company” means Beneficient Trust Company, LTA, a Texas trust
company to be formed as a direct Subsidiary of Holdings after the Closing Date.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means (i) from the Closing Date until the consummation of the
Borrower Merger, BCC and (ii) from and after the consummation of the Borrower
Merger, Beneficient Trust Company.


“Borrower Merger” means a transaction pursuant to which BCC shall merge with and
into Beneficient Trust Company in accordance with Section 7.04(a).


“Borrower Security Agreement” means the security and pledge agreement, dated as
of the Second Amendment and Restatement Date, executed in favor of the Lender by
the Borrower.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.


“Change in Law” means the occurrence after the date of this Agreement (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 3.04(b), by the Lending Office of the Lender or by the Lender’s, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” shall be deemed to have occurred if:


(a)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent General Partner by Persons who were not
named or nominated in the manner set forth in the Organization Documents of
Parent General Partner as of the Closing Date;


(b)    Parent General Partner shall fail to be the sole general partner of
Parent;


(c)    Parent shall fail to be the sole general partner of Holdings;


(d)    Holdings shall fail to own, directly, 100% of the Equity Interests of the
Borrower;





--------------------------------------------------------------------------------



(e)    the occurrence of an Issuer Voting Trigger Event (as defined as of May
15, 2020, by that certain Third Amended and Restated Limited Liability Company
Agreement of Beneficient Management, L.L.C.) or any event that would result in
BCC ceasing to be a consolidated subsidiary of GWG;


(f)    other than pursuant to a common stock exchange permitted by the Amended
and Restated Certificate of Incorporation of GWG set out in Exhibit 99.1 to
GWG’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on July 6, 2020, any “person” or “group” (each as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than such “person” or “group”
directly or indirectly in Control of GWG, as of the Second Amendment and
Restatement Date, (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Equity Interests in GWG
(including through securities convertible into or exchangeable for such Equity
Interests) representing more than 50% of the voting and/or economic interest of
the Equity Interests in GWG (on a fully diluted basis), or (ii) otherwise has
the ability, directly or indirectly, to elect a majority of the Board of
Directors of GWG; or


(g)    any trust advisor to the Seller Trusts (as such term is defined in GWG’s
Annual Report on Form 10-K for the year ended December 31, 2019 filed with the
Securities and Exchange Commission on March 27, 2020), as of the Second
Amendment and Restatement Date, ceasing to serve in such capacity, other than as
approved in writing by the Lender (with such approval not to be unreasonably
withheld, conditioned or delayed, including, without limitation, in the event of
the death or disability of a trust advisor).


“Closing Date” means December 28, 2018.


“Collateral” means a collective reference to the right, title and interest in
all property with respect to which Liens in favor of the Lender are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents. For the avoidance of doubt, “Collateral” shall not include any
Underlying Investment Fund that becomes subject to a Severed EDA (as defined in
the Economic Direction Agreement).


“Collateral Documents” means a collective reference to the Holdings Security
Agreement, the Borrower Security Agreement, the DST Security Agreement, each
Account Control Agreement and other security documents as may be executed and
delivered by Holdings, the Borrower and the DSTs pursuant to the Loan Documents.


“Collateral Value” means, as of any date of determination, an amount equal to
the aggregate sum of the Market Values of all Eligible Underlying Investments as
of such date.


“Collective Trust” means a trust organized under the laws of Texas identified as
a “Collective Trust” on Schedule 1.01A hereto, as such schedule may be updated
from time to time upon written notice by the Borrower to the Lender and approval
in writing by the Lender.


“Commercial Loan Agreement” means the commercial loan agreement dated as of
August 10, 2018, between the Parent and GWG Life.


“Commitment” means the Lender’s obligation to make Advances to the Borrower
pursuant to Section 2.01, as such commitment may be reduced from time to time
pursuant to Section 2.05. The initial amount of the Commitment as of the Closing
Date is $72,000,000. After the expiration of the Commitment Period, the
Commitment will be zero.





--------------------------------------------------------------------------------



“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Initial Proceeds Date and (b) the date of termination of the
Commitment of the Lender to make Advances pursuant to Section 8.02.


“Completion Date” means December 28, 2018.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Cash Net Income” shall mean, for any period, with respect to any
Person, the consolidated cash net income (or cash net loss) of such Person and
its Subsidiaries and Affiliates, determined on a consolidated basis. The cash
items in this calculation include cash receipts of all fees, interest, return on
investment and any other income items less cash disbursements for all operating
expenses, interest expenses and any other expense items.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether effected pursuant to a Division or otherwise) of any
property comprising Collateral or other assets by the Borrower.


“Dividing Person” has the meaning specified in the definition of “Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Dollar” and “$” mean lawful money of the United States.


“DST” means a Delaware statutory trust identified as a “DST” on Schedule 1.01A
hereto, as such schedule may be updated from time to time upon written notice by
the Borrower to the Lender and approval in writing by the Lender.





--------------------------------------------------------------------------------



“DST Default” means, with respect to any DST, the occurrence of any of the
following:


(a)    such DST fails to perform or observe any covenant or agreement contained
in any Loan Document on its part to be performed or observed and such failure
shall continue unremedied or unwaived for thirty (30) days after the earlier of
the date that such DST (i) knows or should have known of such breach or (ii) has
received notice thereof by the Lender;


(b)    any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of such DST in any Loan Document shall be incorrect
or misleading in any respect with respect to representations, warranties,
certifications and statements of fact containing qualifications as to
materiality or incorrect or misleading in any material respect with respect to
representations, warranties, certifications and statements of facts without
qualifications as to materiality when so made or deemed to be made; or


(c)    any provision of any Loan Document to which such DST is a party, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the Lender
any material part of the Liens purported to be created thereby; or such DST or
any other affiliated Person contests in any manner the validity or
enforceability of any provision of any Loan Document to which such DST is a
party; or such DST denies that it has any or further liability or obligation
under any provision of any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.


“DST Guaranty” means the guaranty, dated as of June 10, 2020 and effective as of
February 21, 2020, executed in favor of the Lender by each of the DSTs.


“DST Security Agreement” means the security and pledge agreement, dated as of
the Second Amendment and Restatement Date, executed in favor of the Lender by
the DSTs.


“Economic Direction Agreement” means each Economic Direction Agreement, entered
into from time to time among the persons party thereto as Sellers (the
“Sellers”), the persons party thereto as Seller GPs, as applicable, MHT
Financial, LLC, the Trusts party thereto and the Lender.


“Eligible Underlying Investment” means, as of any date of determination, an
investment in an Underlying Investment Fund, to the extent such investment
satisfies all of the criteria set forth on Appendix 1 at such time.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Owner” has the meaning specified in the preamble hereto.


“ERISA” means the Employee Retirement Income Security Act of 1974.





--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Event of Default” has the meaning specified in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated and the rulings issued thereunder.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of or having its principal
office or, in the case of the Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of the Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in the Loan or Commitment pursuant to a
law in effect on the date on which (i) the Lender acquires such interest in the
Loan or Commitment or (ii) the Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to the Lender’s assignor immediately before the Lender
became a party hereto or to the Lender immediately before it changed its Lending
Office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(d) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.


“Exempted Funding Trust Proceeds” any proceeds received on the Funding Trust
Loans with The LT-1 Funding Trust, The LT-2 Funding Trust, The LT-5 Funding
Trust, The LT-7 Funding Trust, the LT- 8 Funding Trust and the LT-9 Funding
Trust prior to May 31, 2020 in an amount not to exceed $65,000,000.


“Existing Credit Agreement” has the meaning specified in the preamble.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.





--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day; provided further that if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Final Maturity Date” means March 31, 2022.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Funding Trust” means a trust organized under the laws of Texas identified as a
“Funding Trust” on Schedule 1.01A hereto (provided that, any additional “Funding
Trust” may be added with the written approval of the Lender or, if the Lender
shall request in writing any amendments, modifications or supplements to the
trust documentation of any Funding Trust reasonably determined by the Lender as
necessary to secure the required repayment of any Total Outstandings and such
amendment, modification or supplement is not made within such reasonable period
as may be specified by the Lender, such “Funding Trust” may be removed by
written notice from the Lender to the Borrower).


“Funding Trust Loan Agreement” means each Demand Loan and Security Agreement or
Loan and Security Agreement between the Borrower and the Trustee(s) of a Funding
Trust, set forth on Schedule 1.01A hereto, as such schedule may be updated from
time to time upon written notice by the Borrower to the Lender and approval in
writing by the Lender.


“Funding Trust Loans” means the loans made by the Borrower to the Funding Trusts
on or after September 1, 2017, and from time to time thereafter, pursuant to the
Funding Trust Loan Agreements.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to repay (or advance or supply funds for the repayment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or



--------------------------------------------------------------------------------



liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part) or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien) but
limited to the fair market value of such asset; provided that for the avoidance
of doubt, (i) uncalled capital commitments, (ii) endorsements of instruments for
deposit or collection in the ordinary course of business and (iii) customary
indemnity and similar provisions entered into in the ordinary course of
business, shall, in each case, not be deemed a “Guarantee”. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“GWG” has the meaning specified in the preamble hereto.


“GWG Assumption” has the meaning specified in Section 6.12.


“GWG Assumption Deadline” has the meaning specified in Section 6.12.


“GWG Assumption Documentation” has the meaning specified in Section 6.12.


“GWG Borrower” means GWG DLP Funding V, LLC, a Delaware limited liability
company.


“GWG Collateral” means (i) all NPC-A interests held by GWG as of May 15, 2020
(except to the extent such NPC-A interests have been sold, transferred or
otherwise disposed of in accordance with Section 7.12 hereof), (ii) the life
insurance policies held as of May 15, 2020 by GWG Trust (to the extent such
insurance policies have not expired or terminated by the terms thereof) (except
to the extent (x) such life insurance policies have been sold, transferred or
otherwise disposed of in accordance with Section 7.11 hereof (provided, for
avoidance of doubt, that the expiration or termination of any life insurance
policies pursuant to the terms thereof shall not be deemed to be a sale,
transfer or other disposition thereof) or (y) such life insurance policies have
not been transferred to the GWG Borrower (or Alternative GWG Borrower, if
applicable) and such non-transfer is permitted by Section 7.11 hereof) (the “GWG
Collateral Policies”) and (iii) all Equity Interests in each GWG Borrower (or,
to the extent an Alternative GWG Borrower will become the borrower pursuant to
the GWG Assumption, such Alternative GWG Borrower).


“GWG Collateral Policies” has the meaning specified in the definition of “GWG
Collateral”.


“GWG Life” has the meaning specified in the preamble hereto.


“GWG Note” means the Promissory Note dated as of May 31, 2019, made by Jeffrey
S. Hinkle and John A. Stahl, as trustees of The LT-1 LiquidTrust, The LT-2
LiquidTrust, The LT-5 LiquidTrust, The LT-7 LiquidTrust, The LT-8 LiquidTrust
and The LT-9 LiquidTrust, each a Texas common law trust, payable to the order of
GWG Life, LLC, in the principal amount of $65,000,000 (as may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified and in
effect from time to time).


“GWG Trust” means GWG Life Trust, a common law trust formed under the laws of
Utah.





--------------------------------------------------------------------------------



“Holdings” means Beneficient Company Holdings, L.P., a Delaware limited
partnership.


“Holdings Guaranty” means the guaranty, dated as of June 10, 2020 and effective
as of February 21, 2020, executed in favor of the Lender by Holdings.


“Holdings Security Agreement” means the security and pledge agreement, dated as
of the Second Amendment and Restatement Date, executed in favor of the Lender by
Holdings.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    indebtedness evidenced by the Senior Credit Agreement or the other Senior
Loan Documents in aggregate principal amount not to exceed the amount permitted
under the Subordination Agreement, in each case so long as such indebtedness is
permitted and subject to the Subordination Agreement;


(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;


(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and accrued obligations in the
ordinary course of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    all obligations to purchase, redeem, retire or defease any Equity
Interests (valued in the case of a redeemable preferred interest at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends) prior to the Scheduled Maturity Date;


(g)    without duplication, all Guarantees with respect to Indebtedness of the
types specified in clauses (a) through (f) above of another Person; and


(h)    all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, except to the extent that such Indebtedness
is expressly made non-recourse to such Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 9.04(b).


“Information” has the meaning specified in Section 9.07.


“Initial Advance” means the Advance made on the Closing Date.





--------------------------------------------------------------------------------



“Initial Advance Amount” means $72,000,000.


“Initial Proceeds Date” means the initial date on which any DST shall receive
any proceeds from any distributions and other amounts received from any
Underlying Investment Fund, including any disbursement of such proceeds to such
DST from a Seller Account, in each case in accordance with the Economic
Direction Agreement.


“Interest Payment Date” means the fifteenth (15th) day of each calendar month
(or, if such day is not a Business Day, the next succeeding Business Day).


“Interest Period” means (a) initially, the period from the Closing Date to the
first Interest Payment Date hereunder and (b) thereafter, each period from an
Interest Payment Date to the next occurring Interest Payment Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“IRS” means the United States Internal Revenue Service.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the preamble hereto.


“Lending Entity” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Lending Office” means the office or offices of the Lender at which the Lender
funds or books its interest in the Loan hereunder.


“LIBOR” means, with respect to any interest period, the London interbank offered
rate for Dollars for such interest period administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) that appears on the display page for “ICE Benchmark Administration
Interest Settlement Rates” on that day or, if such rate does not appear on the
above mentioned Bloomberg page, as such rate appears on another major pricing
service (“the LIBOR Screen Rate”) as of 11:00 a.m., London time on the date two
London Banking Days preceding such interest period; provided that if the LIBOR
Screen Rate determined in accordance with the foregoing shall be less than 1.00%
at any time, such rate shall be deemed to be 1.00% at such time for purposes of
this Agreement.


“LIBOR Screen Rate” has the meaning specified in the definition of “LIBOR”
above.


“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease (other than true leases) having substantially the same
economic effect as any of the foregoing).





--------------------------------------------------------------------------------



“LiquidTrust” means a trust organized under the laws of Texas identified as a
“LiquidTrust” on Schedule 1.01A hereto, as such schedule may be updated from
time to time upon written notice by the Borrower to the Lender and approval in
writing by the Lender.


“LiquidTrust Notes” means the Original LiquidTrust Notes and the Additional
LiquidTrust Notes.


“Loan” means, collectively, each of the outstanding Advances made hereunder.


“Loan Documents” means this Agreement, each Collateral Document, the Holdings
Guaranty, the DST Guaranty, to the extent the Senior Lender is acting as
perfection agent on behalf of the Lender, the Senior Loan Documents, the
Subordination Agreement and any other agreement, instrument or document
(including any financing statement) delivered in connection herewith or
therewith.


“Loan Notice” means a notice of a borrowing of an Advance, in each case pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“LTV Percentage” means, at any time, the quotient (expressed as a percentage) of
(a) the Total Outstandings divided by (b) the Collateral Value.


“Maintenance LTV Percentage” means 40%.


“Mandatory Prepayment Event” has the meaning specified in Section 2.03(b)(i).


“Market Value” means, with respect to any Eligible Underlying Investment at any
time, the value of such Eligible Underlying Investment determined from the net
asset value for such Eligible Underlying Investment (as of the most recent
Monthly Measurement Date for which information has been provided by the
Borrower), adjusted to reflect: (i) any Appraisal Adjustment applicable to such
Eligible Underlying Investment at such time and (ii) adjustments to account for
Underlying Fund Contributions and Underlying Fund Distributions.


“Master Term Sheet” means the Binding Term Sheet to Amend the Credit Agreement
dated as of May 15, 2020, among BCC, the Lender, Beneficient Holdings, Inc., GWG
and GWG Life, LLC.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, actual liabilities,
contingent liabilities that are reasonably likely to occur, or financial
condition of the Borrower; (b) a material impairment of the rights and remedies
of the Lender under any Loan Document; (c) a material impairment of the ability
of the Borrower to perform its obligations under any Loan Document; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or Holdings of any Loan Document.


“Material Indebtedness” means the Senior Obligations and any Indebtedness (other
than Indebtedness arising under the Loan Documents) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount.


“Maximum LTV Percentage” means 50%.





--------------------------------------------------------------------------------



“Monthly Measurement Date” means the relevant measurement date for an Underlying
Investment Fund Report delivered pursuant to Section 6.02(a).


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Note” has the meaning specified in Section 2.09.


“NPC-A” means a Preferred Series A Sub Class 1 Unit Account of Holdings.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower, Holdings and the DSTs arising under any
Loan Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.


“One Month Adjusted LIBOR” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) LIBOR for an interest period of
one month multiplied by (b) the Statutory Reserve Rate (if any).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-
U.S.    jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


“Original BCC Notes” means the promissory notes issued by the Borrower to each
of The LT-1 LiquidTrust, The LT-2 LiquidTrust, The LT-3 LiquidTrust, The LT-4
LiquidTrust, The LT-5 LiquidTrust, The LT-6 LiquidTrust, The LT-7 LiquidTrust
and The LT-8 LiquidTrust on September 1, 2017 pursuant to the Acquisition
Documents in an aggregate initial outstanding principal balance of no greater
than
$11,200,633.


“Original Credit Agreement” means the Credit Agreement dated as of December 28,
2018, between the Borrower and the Lender.


“Original LiquidTrust Notes” means the promissory notes issued by each of The
LT-1 LiquidTrust, The LT-2 LiquidTrust, The LT-3 LiquidTrust, The LT-4
LiquidTrust, The LT-5 LiquidTrust, The LT-6 LiquidTrust, The LT-7 LiquidTrust
and The LT-8 LiquidTrust to the Borrower on September 1, 2017 pursuant to the
Acquisition Documents in an aggregate initial outstanding principal balance of
no greater than $11,200,633.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than



--------------------------------------------------------------------------------



connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Loan or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to all Accrued Interest compounded
thereon and any prepayments or repayments of the Loan occurring on such date.


“Paid in Full” means “Paid in Full” as defined in the Subordination Agreement.


“Parent” has the meaning specified in the preamble hereto.


“Parent General Partner” means Beneficient Management, LLC, a Delaware limited
liability company.


“Participant” has the meaning specified in Section 9.06(d).


“Participant Register” has the meaning specified in Section 9.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a)    Liens imposed by law for taxes, assessments and other governmental
charges that are not yet due or have not been delinquent for in excess of ninety
(90) days, or are being contested in compliance with Section 6.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or which are being contested in compliance with Section 6.04;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(f)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ Liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution;



--------------------------------------------------------------------------------





(g)    easements, zoning restrictions, zoning by-laws, municipal by-laws and
regulations, development agreements, site plan agreements, municipal agreements,
encroachment agreements, restrictive covenants and other restrictions,
reservations, covenants, conditions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower; and


(h)    title defects, encroachments or irregularities which are of a minor
nature and which in the aggregate do not materially impair the value of any real
property or the use of the affected property for the purpose for which it is
used by that Person;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Liens” means, at any time, Liens on property and assets of the
Borrower permitted to exist as of such time pursuant to the terms of Section
7.01.


“Permitted Trust Liens” means (a) Liens imposed by law for taxes, assessments
and other governmental charges that are not yet due or have not been delinquent
for in excess of ninety (90) days, or are being contested in accordance with the
Loan Documents, (b) Liens arising under the Loan Documents or the Senior Loan
Documents and (c) Liens arising under the Acquisition Documents.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prepayment Premium” means, with respect to any prepayment of the Loan, an
amount equal to the product of (x) 8.0%, (y) the principal amount of such
prepayment and (z) the lesser of (i) 1.50 and (ii)(A) the number of days
remaining until the Scheduled Maturity Date divided by (B) 365.


“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the prime rate in the United States as last quoted in such source as the
Lender shall reasonably select.


“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
among the Sellers and MHT Financial, LLC.


“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder.


“Register” has the meaning specified in Section 9.06(e).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Release Conditions” means, at any time, (a) no Default has occurred and is
continuing and (b) the LTV Percentage is less than the Release LTV Percentage
(after giving effect to any prepayment of the Loan on such date).





--------------------------------------------------------------------------------



“Release LTV Percentage” means 35%.


“Responsible Officer” means the chief executive officer, president, managing
member, chief financial officer, treasurer, assistant treasurer or controller of
the Borrower or Holdings, as applicable, and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary
the Borrower or Holdings, as applicable, and, solely for purposes of notices
given pursuant to Article II, any other officer of the Borrower so designated by
any of the foregoing officers in a notice to the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower or Holdings
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower or Holdings, as applicable.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“Scheduled Maturity Date” means April 10, 2021; provided, however, that, if such
date is not a Business Day, the Scheduled Maturity Date shall be the next
preceding Business Day.


“Second Amendment and Restatement Date” means the date hereof.


“Seller Account” means a “Specified Account” as defined in the Economic
Direction Agreement.


“Seller Security Agreement” means each security and pledge agreement executed by
a Seller in favor of the Lender pursuant to the Economic Direction Agreement.


“Sellers” has the meaning specified in the definition of “Economic Direction
Agreement”.


“Senior Account Control Agreement” means an “Account Control Agreement” as
defined in the Senior Credit Agreement.





--------------------------------------------------------------------------------



“Senior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement by and among Borrower and Senior Lender, dated as of August 13, 2020,
as amended, restated or otherwise modified from time to time pursuant to the
terms of the Subordination Agreement, which amended and restated that certain
Amended and Restated Credit Agreement dated as of February 21, 2020 and
effective as of May 10, 2019.


“Senior Lender” means the “Lender” as defined in the Senior Credit Agreement.


“Senior Loan Documents” means “Loan Documents” as defined in the Senior Credit
Agreement.


“Senior Obligations” means “Obligations” as defined in the Senior Credit
Agreement.


“Senior Loan” means “Loan” as defined in the Senior Credit Agreement.


“Senior NPC-A” means a Preferred Series A Sub Class 0 Unit Account of Holdings.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they become
absolute and mature in the ordinary course of business, (b) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they become absolute
and mature in the ordinary course of business, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the sum of the fair saleable value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, as such liabilities become absolute and matured,
(e) the sum of present fair salable value of the property of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (f) such Person does
not intend, in any transaction, to defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Spread” means 3.95% per annum.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to LIBOR,
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. The Loan shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Lender under such Regulation D or any comparable
regulation to the extent the interest rate for the Loan is determined by
reference to LIBOR. The Statutory Reserve Rate shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage. If the
Statutory Reserve Rate determined in accordance with the foregoing shall be less
than one (1) at any time, such rate shall be deemed to be one (1) at such time
for purposes of this Agreement.


“Subordination Agreement” means the Third Amended and Restated Subordination and
Intercreditor Agreement dated as of August 13, 2020, as amended, restated,
supplemented or otherwise modified from time to time, which amends and restates
that certain Second Amended and Restated



--------------------------------------------------------------------------------



Subordination and Intercreditor Agreement dated on or about February 21, 2020
between Lender and Senior Lender, as amended, restated, supplemented or
otherwise modified from time to time.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
outstanding shares of Equity Interests having ordinary voting power for the
election of directors or equivalent governing body (other than Equity Interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Third Party Appraisal” means an appraisal performed by a Third Party Appraiser,
at the Lender’s sole cost, to assess the fair market value of an Eligible
Underlying Investment for purposes of determining whether to make an Appraisal
Adjustment to the Market Value of such Eligible Underlying Investment.


“Third A&R Credit Agreement” has the meaning specified in Section 6.12.


“Third Party Appraiser” means an industry recognized appraising agent
experienced in the valuation of private equity funds selected by the Lender in
its reasonable discretion.


“Threshold Amount” means, with respect to Holdings or the Borrower, the greater
of (i) 5.0% of the total assets thereof and (ii) $20,000,000.


“Total Outstandings” means the aggregate Outstanding Amount and any other
accrued and unpaid amounts due under the Loan Documents.


“Transaction Agreement” means that certain Transaction Agreement, dated as of
September 1, 2017, among the Sellers, Holdings, MHT Financial, L.L.C. and the
other parties thereto.


“Trust Adverse Event” means, with respect to any Trust, the occurrence of any of
the following:


(a)    such Trust shall incur any Indebtedness (other than (i) in the case of
any Funding Trust, its respective Funding Trust Loans and (ii) in the case of
any LiquidTrust, its respective LiquidTrust Note);


(b)    such Trust engages, at any time in any business other (i) in the case of
any Funding Trust, holding investments in Collective Trusts (and similar
trusts), (ii) in the case of any Collective Trust, holding investments in
LiquidTrusts (and similar trusts), (iii) in the case of any LiquidTrust, holding
investments in DSTs (and similar trusts), (iv) in the case of any DST, holding
investments in Underlying Investment Funds (and similar funds and co-investment
vehicles) and (v) the transactions contemplated by the Acquisition Documents;


(c)        such Trust merges into or consolidates, or permits to merge into or
consolidate with it, any Person;


(d)    such Trust enters into any amendment or modification of any of its
Organizational Documents that could adversely affect the Lender, as determined
in the reasonable good faith discretion of the Lender;



--------------------------------------------------------------------------------





(e)    such Trust shall at any time fail to do any of the following (and, except
with respect to clause (i) below as to legal existence, such failure shall
continue for a period of thirty (30) days after (y) such Trust knows or should
have known of such failure or (y) such Trust or the Borrower has received
written notice thereof from such Lender):


(i)    maintain its legal existence and (as applicable) good standing under the
Laws of the jurisdiction of its organization;


(ii)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Trust Material Adverse Effect;


(iii)    pay and discharge as the same shall become due and payable all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Trust;


(iv)    comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Trust Material Adverse Effect; or


(v)    (A) comply in all material respects with its obligations under the
Acquisition Documents and (B) use commercially reasonable efforts to enforce the
obligations of the Sellers under the Acquisition Documents;


(f)    such Trust institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Trust and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to such Trust or to all or any material
part of its property is instituted without the consent of such Trust and
continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding;


(g)    (i) such Trust becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due and payable, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of such Trust and is not
released, vacated or fully bonded within thirty days after its issue or levy;


(h)    in the case of any DST, such DST shall have failed to fund any capital
call obligation made on such DST by any Underlying Investment Fund in which such
DST is invested within ten (10) Business Days after the date such DST receives
notice that such obligation has not been paid unless such DST is contesting the
validity of such capital call in good faith based on the terms of the applicable
limited partnership agreement or limited liability company agreement; provided,
that in the event such DST contests the validity of a capital call obligation in
good faith, the Borrower must provide the Lender evidence of such good faith
claim with particularity with reference to the applicable limited partnership
agreement or limited liability company agreement, and provided, further, that
any failure under this clause (h) shall not be deemed continuing if such DST
subsequently funds such capital call.



--------------------------------------------------------------------------------





“Trust Material Adverse Effect” means, with respect to any Trust, (a) a material
adverse change in, or a material adverse effect upon, (i) the operations,
business, properties, actual liabilities, contingent liabilities that are
reasonably likely to occur, or financial condition of such Trust; (b) a material
impairment of the rights and remedies of the Lender under any Loan Document; (c)
a material impairment of the ability of any DST to perform its obligations under
any Loan Document; or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against any DST of any Loan Document.


“Trusts” means, collectively, the Funding Trusts, the Collective Trusts, the
LiquidTrusts and the DSTs.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“Underlying Fund Contributions” means, as of any date of determination, the
aggregate absolute value of all cash contributed by the DSTs (or, as applicable,
the Sellers) to each Underlying Investment Fund during the period from the most
recent Monthly Measurement Date for which net asset value information has been
provided by the Borrower until such date.


“Underlying Fund Distributions” means the aggregate absolute value of all cash
distributed by each Underlying Investment Fund to the DSTs (or, as applicable,
the Sellers) during the period from the most recent Monthly Measurement Date for
which net asset value information has been provided by the Borrower until such
date.


“Underlying Investment Fund” means a fund or co-investment vehicle set forth on
Schedule 1.01B hereto in which any DST has an interest, as such schedule may be
updated from time to time upon written notice by the Borrower to the Lender and
approval in writing by the Lender.


“Underlying Investment Fund Report” means a certificate substantially in the
form of Exhibit A.


“United States” and “U.S.” mean the United States of America.


“Upfront Fee” has the meaning specified in Section 2.07 hereof.


“Upfront Fee Rate” means 1.00%.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(d)(ii) hereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:





--------------------------------------------------------------------------------



(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto”, “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).



--------------------------------------------------------------------------------





1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06    Divisions.


For all purposes under this Agreement, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its capital stock or similar equity interests at
such time.


1.07    Interest Rates; LIBOR Notification.


The interest rate on a Loan denominated in U.S. Dollars may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable Laws,
may be permanently discontinued, and/or the basis on which they are calculated
may change. The London interbank offered rate is intended to represent the rate
at which contributing banks may obtain short-term borrowings from each other in
the London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on LIBOR Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.


1.08    Amendment and Restatement of the Existing Credit Agreement.


The terms and provisions of the Existing Credit Agreement shall be deemed to be,
and hereby are, amended, superseded and restated in their entirety, with effect
as of the Second Amendment and Restatement Date, by the terms and provisions of
this Agreement. This Agreement is not intended to be, and shall not constitute,
a novation. All Loans made, and Obligations incurred, under the Existing Credit
Agreement which are outstanding on the Second Amendment and Restatement Date,
shall continue as the Loan and Obligations, respectively, under (and shall be
governed by the terms of) this Agreement and the other Loan Documents. Without
limiting the foregoing, upon the effectiveness of the amendment and restatement
contemplated hereby, (i) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to this Agreement and the Loan Documents and
(ii) the “Loan” (as defined in the Existing Credit Agreement) shall be
redesignated as the Loan hereunder.





--------------------------------------------------------------------------------



ARTICLE II
THE LOAN


2.01    Advances.


Subject to the terms and conditions set forth herein, the Lender agrees to make
advances (each, an “Advance”) from time to time during the Commitment Period to
the Borrower in Dollars in an aggregate amount not to exceed at any time
outstanding the amount of the Commitment. On the Closing Date, the Lender agrees
to make the Initial Advance to the Borrower in an amount equal to the Initial
Advance Amount. Once any portion of the Loan is repaid under this Agreement
(including prepayments under Section 2.03), it may not be reborrowed.


2.02    Borrowing of the Advances.


(a)    Each Advance shall be made upon the Borrower’s irrevocable written notice
in the form of a Loan Notice, appropriately completed and duly signed by a
Responsible Officer and delivered to the Lender. Each such Loan Notice (other
than with respect to the Initial Advance) must be received by the Lender not
later than 11:00 a.m. (New York time) two (2) Business Days prior to the
requested date of any Advance. Each Loan Notice shall be accompanied by an
Underlying Investment Fund Report and shall specify (i) the requested date of
the Advance (which shall be a Business Day) and (ii) the principal amount of the
Advance to be borrowed, which shall be in a principal amount of $200,000 or a
whole multiple of $100,000 in excess thereof or, if less, in an amount equal to
the remaining Commitment.


(b)    Following receipt of a Loan Notice, and upon satisfaction of the
applicable conditions set forth in Section 4.03 (and, if such Advance is the
Initial Advance, Section 4.01), the Lender shall make the amount of the Advance
available to the Borrower by wire transfer of such funds to such account as
shall be specified by the Borrower and reasonably acceptable to the Lender;
provided, that the parties hereto agree that the Initial Advance Amount may be
made available to the Borrower in book-entry form.


2.03    Prepayments; Cash Distributions.


(a)    Voluntary Prepayments of the Loan. If the Senior Obligations have been
Paid in Full and otherwise satisfied pursuant to the terms and conditions set
forth in the Subordination Agreement, the Borrower may, upon notice from the
Borrower to the Lender, at any time or from time to time voluntarily prepay the
Loan in whole or in part, subject to the Prepayment Premium; provided, that (i)
no Prepayment Premium shall apply to any prepayment made from proceeds of cash
distributions from Underlying Investment Funds and (ii) the aggregate Prepayment
Premiums paid by the Borrower hereunder shall not exceed an amount equal to 1.0%
of the Commitment. With respect to any voluntary prepayment, (A) the Borrower’s
notice of such prepayment must (i) be received by the Lender not later than 1:00
p.m. three (3) Business Days prior to any date of prepayment of the Loan and
(ii) specify the Prepayment Premium, if any, applicable thereto; and (B) any
such prepayment of the Loan (other than a prepayment pursuant to Section 2.04)
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment. The payment amount specified in such notice shall be due and payable
on the date specified therein.


(b)    Mandatory Prepayments of the Loan.


(i)    If the Senior Obligations have been Paid in Full and otherwise satisfied
pursuant to the terms and conditions set forth in the Subordination Agreement,
then if at any time after



--------------------------------------------------------------------------------



the Completion Date the LTV Percentage exceeds the Maximum LTV Percentage (a
“Mandatory Prepayment Event”), the Borrower shall prepay the Loan in an amount
sufficient to reduce the LTV Percentage to the Maintenance LTV Percentage (the
amount required to so reduce the LTV Percentage shall be determined on the
initial date of such excess) within ninety (90) days (or, if the LTV Percentage
exceeds 60.0%, thirty (30) days) after the occurrence of such excess; provided,
that (A) within thirty (30) business days of such Mandatory Prepayment Event,
the Borrower shall submit a plan acceptable to Lender in its reasonable
discretion with respect to demands for payment under the Funding Trust Loans and
Disposal by the DSTs of Equity Interests of Underlying Investment Funds and (B)
within seventy-five (75) days of such Mandatory Prepayment Event, the applicable
DSTs shall have entered into purchase and sale agreements with respect thereto
with a buyer acceptable to Lender in its reasonable discretion.


(ii)    If the Senior Obligations have been Paid in Full and otherwise satisfied
pursuant to the terms and conditions set forth in the Subordination Agreement,
then if at any time prior to the expiration of the Commitment Period, the Total
Outstandings exceed the Commitment, the Borrower shall prepay the Loan in an
amount sufficient to reduce the Total Outstandings to an amount less than the
Commitment within fifteen (15) days after the occurrence of such excess.


(iii)    If the Senior Obligations have been Paid in Full and otherwise
satisfied pursuant to the terms and conditions set forth in the Subordination
Agreement, on the Initial Proceeds Date, the Borrower shall prepay the Loan in
an amount equal to $25,000,000 (net of any prepayment of the Loan made pursuant
to Section 2.04(a) on such date).


(iv)    If the Senior Obligations have been Paid in Full and otherwise satisfied
pursuant to the terms and conditions set forth in the Subordination Agreement,
commencing on January 1, 2019 and calculated monthly, unless waived in writing
by the Lender, the Borrower shall, with respect to each calendar month, prepay
the Loan on the Interest Payment Date following such calendar month, in an
amount (not to exceed $30,000,000 for any calendar month) equal to (A) the sum
of (x) the beginning of the month cash and cash equivalents balances of the
Borrower and all of its Affiliates but excluding Exempted Funding Trust Proceeds
and any regulatory capital required by regulators, plus (y) the Aggregate Cash
Receipts of the Borrower for such month plus, without duplication, (z) the
Aggregate Cash Receipts of each of its Affiliates (excluding, for the avoidance
of doubt and without any implication to the contrary, any Funding Trust,
Collective Trust or LiquidTrust), less (B) $25,000,000; provided, however, that
(I) equity contributions by any party to the Borrower or any of its Affiliates
shall not be included in the Aggregate Cash Receipts of the Borrower or any of
its Affiliates for purposes of this Section 2.03(b)(iv) until such equity
contributions shall be equal to or greater than $50,000,000 in the aggregate
since January 1, 2019.


(v)    The provisions of this Section 2.03(b) shall not apply to any Exempted
Funding Trust Proceeds.


2.04    Release of Proceeds of Funding Trust Loans.


(a)    The Borrower shall cause all proceeds of the Funding Trust Loans to be
paid to a deposit account of Borrower subject to an Account Control Agreement
(or, if applicable, a Senior Account Control Agreement).


(b)    If the Senior Obligations have been Paid in Full and otherwise satisfied
pursuant to the terms and conditions set forth in the Subordination Agreement,
upon receipt by the Borrower of any
proceeds of the Funding Trust Loans (other than Exempted Funding Trust
Proceeds), the Borrower shall apply such proceeds as follows:


(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts due and payable under the Loan Documents



--------------------------------------------------------------------------------



(including fees, charges and disbursements of counsel to the Lender and amounts
payable under Article III) payable to the Lender;


(ii)    Second, to payment of accrued and unpaid interest on the Loan; provided,
however, that the Borrower’s obligations to apply such proceeds in accordance
with this Section 2.04(b)(ii) is subject to the terms and provisions set forth
in Section 2.06(b);


(iii)    Third, to repayment of the outstanding principal balance of the Loan in
an amount sufficient to reduce the LTV Percentage to the Release LTV Percentage;


(iv)    Fourth, to payment of any other Obligations then due and owing;


(v)    Fifth, at the option of the Borrower, to an optional prepayment of the
outstanding principal balance of the Loan in such amount as the Borrower shall
determine; and


(vi)    Sixth, (A) if the Release Conditions are satisfied, as directed by the
Borrower and
(B) otherwise, to repayment of the outstanding principal balance of the Loan.


Not less than five (5) Business Days prior to each application of proceeds of
the Funding Trust Loans pursuant to Section 2.04(a), the Borrower shall provide
the Lender with written notice of such application, together with the amount to
be applied pursuant to each clause of Section 2.04(a) and, as applicable, a
calculation demonstrating compliance with the Release Conditions, in form
reasonably satisfactory to the Lender.


2.05    Repayment of the Loan.


Subject to the terms and conditions set forth in the Subordination Agreement and
the Senior Credit Agreement, the Borrower shall, until such time as all
outstanding Obligations (other than Unasserted Obligations (as defined in the
Subordination Agreement)) shall have been paid in full, repay to the Lender the
outstanding principal balance of the Loan on each of September 10, 2020,
December 10, 2020 and March 10, 2021, in an amount on each such date equal to
$25,000,000 less any amount that has been applied to pay any Senior Obligations
pursuant to Section 2.05 of the Senior Credit Agreement on such date. For
avoidance of doubt, except as otherwise as set forth in the immediately
succeeding sentence, accrued interest on any such principal payment shall not
become due and payable at such time, and shall instead be payable in accordance
with Section 2.06 hereof. Notwithstanding the foregoing, if on any date on which
a payment of principal is required to be made pursuant to the first sentence of
this Section 2.05, less than the required payment amount of the principal
balance of the Loan remains outstanding and unpaid, the Borrower shall pay the
following obligations (if any) in the following order until either the sum paid
on such date equals the required payment amount for such date or all outstanding
Obligations (other than Unasserted Obligations (as defined in the Subordination
Agreement)) have been paid in full: (A) outstanding unpaid principal of the
Loan, (B) accrued and unpaid interest on the Loan and (C) all other outstanding
Obligations (other than Unasserted Obligations (as defined in the Subordination
Agreement)). The outstanding unpaid principal balance of the Loan and all
accrued and unpaid interest on the Loan shall be due and payable on the
Scheduled Maturity Date. If all of the outstanding principal balance of the Loan
and accrued interest on the Loan are fully repaid on any date, this Agreement
shall terminate as of such date. Any repayment or prepayment of the Loan that is
allocated to the principal amount of the Loan shall reduce the Commitment of the
Lender on a dollar for dollar basis. On each Scheduled Maturity Date prior to
the Final Maturity Date, Borrower shall provide written notice (an “Extension
Notice”) to the Lender not less than fifteen (15) Business Days prior to such
Scheduled Maturity Date of the upcoming Scheduled Maturity Date, and, subject to
lender’s confirmation of receipt of such notice, such Scheduled Maturity Date
shall be extended by one additional calendar year, unless the Lender shall, in
its sole and absolute discretion, have delivered written notice declining such
Extension Notice not less



--------------------------------------------------------------------------------



than ten (10) Business Days prior to such Scheduled Maturity Date. If the
Borrower fails to provide such Extension Notice (or fails to provide it not less
than fifteen (15) Business Days prior to such Scheduled Maturity Date), then the
Lender shall have the right to deliver a written notice declining any further
extension (a “Non-Renewal Notice”) at any time prior to thirty (30) calendar
days after the Scheduled Maturity Date, and effective upon the delivery of such
Non-Renewal Notice, (i) if delivered prior to the applicable Scheduled Maturity
Date, then no extension shall occur on the applicable Scheduled Maturity Date
and such Scheduled Maturity Date shall constitute the Final Maturity Date, or
(ii) if delivered after the applicable Scheduled Maturity Date, the date
occurring two Business Days following the date of such Non-Renewal Notice shall
constitute the Final Maturity Date. If no Extension Notice or Non-Renewal Notice
is delivered, the Scheduled Maturity Date shall be extended by one additional
calendar year.


2.06    Interest.


(a)    Accrued Interest. The Loan shall bear interest on the outstanding
principal amount thereof at the interest rate set out in the definition of
Accrued Interest.


(b)    Interest Payment Dates. Subject to the terms and conditions set forth in
the Subordination Agreement, interest accrued on the Loan during each Interest
Period shall be due and payable in cash on the following Interest Payment Date;
provided, that the first Interest Payment Date to occur after the Completion
Date shall occur on or before June 30, 2019, on which date all interest accrued
on the Loan from December 28, 2018 through the last Interest Payment Date will
be due and payable.


2.07    [Reserved].


2.08    Computation of Interest and Fees.


All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year). Subject to subject to Section 2.10(a), interest shall accrue on the Loan
for the day on which the Loan is made, and shall not accrue on the Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any portion of the Loan that is repaid on the same day on which it is made
shall, subject to Section 2.10(a), bear interest for one day. Each determination
by the Lender of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.


2.09    Evidence of Debt.


The Loan shall be evidenced by one or more accounts or records maintained by the
Lender in the ordinary course of business. The accounts or records maintained by
the Lender shall be conclusive absent manifest error of the amount of the Loan
advanced by the Lender to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the reasonable request of the
Lender, the Borrower shall execute and deliver to the Lender a promissory note
in form and substance reasonably acceptable to the Lender (a “Note”), which
shall evidence the Loan in addition to such accounts or records. The Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of the Loan and payments with respect thereto.





--------------------------------------------------------------------------------



2.10    Payments Generally.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender at such account
as the Lender shall specify to the Borrower in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. All
payments received by the Lender after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(b)    Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for the Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
the Loan in any particular place or manner.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Law. If any Law (as determined in the good faith
discretion of the Borrower) requires the deduction or withholding of any Tax
from any such payment by the Borrower, then the Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Law and,
if such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law any Other
Taxes.


(c)    Tax Indemnifications. The Borrower shall indemnify each Recipient, within
ten days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower shall be conclusive absent manifest error.





--------------------------------------------------------------------------------



(d)    Status of Lender.


(i)    If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document it shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(d)(ii)(A), 3.01(d)(ii)(B) and 3.01(d)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of the Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or



--------------------------------------------------------------------------------



(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-2 or
Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.


(e)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that upon the request of the Recipient,
Borrower agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been



--------------------------------------------------------------------------------



paid. This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.


(f)    Survival. Each party’s obligations under this Section 3.01 shall survive
any assignment of rights by, or the replacement of, the Lender and the
repayment, satisfaction or discharge of all other Obligations.


(g)    FATCA. For purposes of this Section 3.01, the term “Laws” includes FATCA.


3.02    [Reserved].


3.03    [Reserved].


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in the One Month Adjusted
LIBOR);


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loan;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining the Loan to the extent the interest thereon is
determined by reference to LIBOR, or to increase the cost to the Lender, or to
reduce the amount of any sum received or receivable by the Lender (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will, upon delivery of a certificate as set forth in Section 3.04(c),
pay to the Lender such additional amount or amounts as will compensate the
Lender, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment or the Loan, to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will (so long as the Lender makes a similar
determination in similar transactions) pay to the Lender upon delivery of a
certificate as set forth in Section 3.04(c) below, such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified



--------------------------------------------------------------------------------



in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.


The Borrower shall pay the Lender, the amount shown as due on any such
certificate within ten days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05    Mitigation of Obligations.


If the Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 3.01,
or if the Lender gives a notice pursuant to clause (c)(iv) of the definition of
Accrued Interest, then at the request of the Borrower, the Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking the Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to clause (c)(iv) of the definition
of Accrued Interest, as applicable, and (ii) in each case, would not subject the
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.


3.06    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Commitment and repayment of the Obligations.


ARTICLE IV


CONDITIONS PRECEDENT TO BORROWINGS


4.01    Conditions to Effectiveness of the Original Credit Agreement.


The Original Credit Agreement shall be effective upon, and the obligation of the
Lender to make the Loan on the Closing Date shall be subject to, satisfaction or
waiver of the following conditions precedent in each case in a manner reasonably
satisfactory to the Lender:


(a)    Loan Documents. Receipt by the Lender of executed counterparts of the
Original Credit Agreement, the Subordination Agreement (as in effect on the
Closing Date) and the other Loan Documents (as in effect on the Closing Date).


(b)    Opinions of Counsel. Receipt by the Lender of favorable opinions of legal
counsel to the Borrower, Holdings and the DSTs, addressed to the Lender, dated
as of the Closing Date or such later date as may be agreed between the Lender
and the Borrower.



--------------------------------------------------------------------------------



(c)    Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following:


(i)    copies of the Organization Documents of the Borrower, Holdings and each
Trust certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified to be true and correct as of
the Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates as the Lender may require; and


(iii)    such documents and certifications as the Lender may require to evidence
that the Borrower, Holdings and each Collective Trust is validly existing, in
good standing and qualified to engage in business in its state of organization
or formation.


(d)    [Reserved].


(e)    Acquisition Documents. Receipt by the Lender of copies of the Acquisition
Documents certified to be true and correct as of the Closing Date.


(f)    Fees. Receipt by the Lender of any fees set forth herein that are
required to be paid on or before the Closing Date.


4.02    Conditions to Effectiveness of the Second Amended and Restated Credit
Agreement.


This Agreement shall be effective upon satisfaction or waiver of the following
conditions precedent in each case in a manner reasonably satisfactory to the
Lender:


(a)    Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement, the Subordination Agreement and the other Loan Documents.


(b)    Opinions of Counsel. Receipt by the Lender of favorable opinions of legal
counsel to the Borrower, Holdings and the DSTs, addressed to the Lender, dated
as of the Second Amendment and Restatement Date.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following:


(i)    copies of the Organization Documents of the Borrower, Holdings and each
DST certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified to be true and correct as of
the Second Amendment and Restatement Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates as the Lender may require with respect to
the Borrower, Holdings, and each DST; and


(iii)    such documents and certifications as the Lender may require to evidence
that the Borrower, Holdings and each DST is validly existing, in good standing
and qualified to engage in business in its state of organization or formation.





--------------------------------------------------------------------------------



(d)    Fees. Receipt by the Lender of any additional fees and expenses set forth
herein that are required to be paid on or before the Second Amendment and
Restatement Date.


(e)    Purchase Option. Receipt by the Lender of an option agreement in form and
substance satisfactory to the Lender, granting HCLP Nominees, L.L.C. the right
to make a capital contribution of up to $152,000,000 to Holdings in exchange for
a capital account designated as NPC-A with respect to such capital contribution
and, in connection therewith, be admitted as a limited partner in Holdings.


(f)    Fifth Amended and Restated Limited Partnership Agreement. Receipt by the
Lender of an executed fifth amended and restated limited partnership agreement
of Holdings.


(g)    Unit Purchase Agreement. Receipt by the Lender of a Preferred Series C
Unit Purchase Agreement among GWG, Holdings and Parent.


(h)    Put Right Agreement. Receipt by the Lender of an executed copy of that
certain Put Right Agreement, among Beneficient Holdings, Inc., Parent and
Holdings, relating to put rights granted to Beneficient Holdings, Inc. employees
in respect of certain tax liabilities incurred in connection with the receipt of
NPC-As from Beneficient Holdings, Inc.


4.03    Conditions to Each Advance.


The obligation of the Lender to honor any request for an Advance is subject to
the satisfaction or waiver of the following conditions precedent as of the date
of such Advance:


(a)    Representations and Warranties. The representations and warranties of the
Borrower, Holdings and each DST contained in the Loan Documents, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.


(b)    No Default. No Default shall exist or would result as a consequence of
the making of such Advance or the subsequent application by the Borrower of the
proceeds thereof.


(c)    Loan Notice. The Lender shall have received a Loan Notice and an
Underlying Investment Fund Report in accordance with the requirements hereof.


(d)    Commitment. The Commitment Period has not expired and such Advance does
not exceed the Available Amount.


(e)    LTV Percentage. Immediately after giving effect to such Advance, the LTV
Percentage shall be less than the Maintenance LTV Percentage.


Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.03 have
been satisfied on and as of the date of the applicable Advance.



--------------------------------------------------------------------------------



ARTICLE V REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:


5.01    Existence, Qualification and Power.


It (a) is (i) duly organized or formed, validly existing and, (ii) in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document to
which it is party has been duly authorized by all necessary corporate or other
organizational action, and does not (a) contravene the terms of any of its
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than any Lien created
pursuant to the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which it is a party or affecting it
or its properties or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which it or its property is
subject; or (c) violate any material Law.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document
to which it is a party other than (i) those that have been obtained and are in
full force and effect and (ii) filings to perfect the Liens created by the
Collateral Documents.


5.04    Binding Effect.


Each Loan Document to which it is party has been duly executed and delivered by
the Borrower. Each Loan Document to which it is party constitutes a legal, valid
and binding obligation of the Borrower, enforceable against it in accordance
with its terms except as enforceability may be limited by bankruptcy, insolvency
and other Laws affecting creditors’ rights generally and by general principles
of equity, regardless of whether considered in a proceeding in equity or law.





--------------------------------------------------------------------------------



5.05    Financial Statements; No Material Adverse Effect.


Since September 30, 2017, there has been no event or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes before any
Governmental Authority (i) pending or, to the knowledge of the Responsible
Officers after due inquiry, threatened in writing, at Law, in equity or in
arbitration, by or against the Borrower that (a) purport to affect or pertain to
this Agreement or any other Loan Document or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, there is a
reasonable possibility of an adverse determination and if determined adversely,
could reasonably be expected to have a Material Adverse Effect or (ii) pending
at Law, in equity or in arbitration that purport to affect or pertain to or
relate in any way to the Beneficient Transactions and, either individually or in
the aggregate, there is a reasonable possibility of an adverse determination and
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.


5.07    No Default.


The Borrower is not in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property; Liens.


The Borrower has good and indefeasible title to its respective Collateral and
such Collateral is not subject to any Liens other than Permitted Liens.


5.09    Taxes.


The Borrower has filed all federal, material state and other tax returns and
reports required to be filed, and have paid all federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower that could
reasonably be expected to, if made, have a Material Adverse Effect. The Borrower
is not a party to any tax sharing agreement.


5.10    ERISA Compliance.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than the Threshold Amount the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than the Threshold Amount the fair market value of
the assets of all such underfunded Plans.





--------------------------------------------------------------------------------



5.11    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock.


(b)    No part of the proceeds of the Loan will be used by the Borrower directly
or indirectly (i) for the purpose of, whether immediately, incidentally or
ultimately, purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board) or (ii) for any other purpose that would
entail a violation of or that would be inconsistent with the provisions of the
regulations of the Board (including regulations T, U or X).


(c)    The Borrower is not required to register as an “investment company” or as
a Person controlled by a “person” required to register as an “investment
company”, in each case as such terms are defined in the Investment Company Act
of 1940.


5.12    Disclosure.


The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other written information
furnished by or on behalf of the Borrower to the Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect as of such date furnished or
certified; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time it being understood that
such projections may vary from actual results and that such variances may be
material.


5.13    Compliance with Laws.


The Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


5.14    Solvency.


The Borrower is Solvent.


5.15    Anti-Corruption Laws and Sanctions.


The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary,
any Trust or any of their respective directors, officers or employees, or (b) to
the knowledge



--------------------------------------------------------------------------------



of the Borrower, any agent of the Borrower, any Subsidiary or any Trust that
will act in any capacity in connection with the credit facility established
hereby, is a Sanctioned Person. None of the Loan, the use of proceeds thereof
and the transactions directly or indirectly by the Borrower contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.


5.16    Senior Loan Documents.


As of the Second Amendment and Restatement Date, the Borrower has delivered to
the Lender true and correct copies of the Senior Loan Documents. The Senior Loan
Documents are in full force and effect as of the Second Amendment and
Restatement Date and have not been terminated, rescinded or withdrawn as of such
date. The execution, delivery and performance of the Senior Loan Documents by
the Borrower does not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect.


ARTICLE VI AFFIRMATIVE COVENANTS
So long as the Lender shall have any Commitment hereunder, or the Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall:


6.01    Financial Statements.


Upon the written request of the Lender, the Borrower will use commercially
reasonable efforts to deliver to the Lender, in form and detail satisfactory to
the Lender:


(a)    within 180 days after the end of each fiscal year of each of the Parent
and the Borrower, its consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, (i) with respect to the fiscal year ending December 31, 2019, such
financial statements will be reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
such Person and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and (ii) with respect to each fiscal
year thereafter, such financial statements will include consolidating financial
statements for the most recent period and such financial statements will be
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of such Person and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; and


(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of each of the Parent and the Borrower, its
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of such fiscal year for each of the first three quarters of each
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Responsible Officer as
presenting fairly in all material respects the financial condition and results
of operations of such Person and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, however, that Holdings
and the Borrower shall not be required to deliver such balance sheets and
reports for the second fiscal quarter of 2019.



--------------------------------------------------------------------------------





6.02    Certificates; Other Information.


Upon the written request of the Lender, the Borrower will use commercially
reasonable efforts to deliver (or cause to be delivered) to the Lender, in form
and detail satisfactory to the Lender:


(a)    within forty-five (45) days after the end of each fiscal quarter of each
of the Parent and the Borrower, an Underlying Investment Fund Report as of the
end of such fiscal quarter, including a calculation of the Collateral Value as
of the date of such report;


(b)    each of the following documents with respect to the Underlying Investment
Funds, in each case, to the extent provided to any DST: (i) any written
amendment, supplement or other modification to the limited liability company or
limited partnership agreement of each Underlying Investment Fund delivered as of
the Closing Date, (ii) any written amendment, supplement or other modification
to the subscription agreements delivered pursuant to Section 4.01(f) as of the
Closing Date, if any, (iii) side letters which the relevant Underlying
Investment Fund has entered into with the applicable DST and (iv) such other
documents as may be reasonably requested by the Lender from time to time
(subject, in each case, to any necessary confidentiality undertakings); and


(c)    promptly, such additional information regarding the business or corporate
affairs or financial condition of the Borrower, Holdings or the Trusts or
compliance with the terms of the Loan Documents, as the Lender may from time to
time reasonably request.


6.03    Notices.


Promptly notify the Lender of:


(a)    the occurrence of any Default;


(b)    any claim made or asserted against the Collateral (other than by the
Lender under the Loan Documents);


(c)    any filing or commencement of or, to its knowledge, any written threat or
notice of intention of any Person to file or commence any material action, suit,
proceeding whether at law or equity by or before any Governmental Authority
against or affecting the Borrower that if adversely determined could reasonably
be expected to have a Material Adverse Effect;


(d)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and


(e)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth reasonable details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have or may have been breached.





--------------------------------------------------------------------------------



6.04    Payment of Taxes.


Pay and discharge as the same shall become due and payable all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower.


6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization.


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.06    Maintenance of Properties.


Maintain, preserve and protect all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.


6.07    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti- Corruption Laws and applicable Sanctions.


6.08    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.


6.09    Inspection Rights.


Upon five (5) Business Days prior written notice and only once in any fiscal
year, permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at
reasonable times during normal business hours; provided, however, that when an
Event of Default has occurred and is continuing the Lender (or any of its
representatives or independent contractors) (i) may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice and (ii) without limiting the inspection rights under this
Section 6.09 shall be authorized to request and receive the valuations of the
Underlying Investment Funds and the Borrower will provide, or cause to be
provided, such valuations.



--------------------------------------------------------------------------------





6.10    Use of Proceeds.


Use the proceeds of the Advances to repay existing indebtedness and for other
general corporate purposes of the Borrower.


6.11    Security Interests; Further Assurances.


Execute and deliver any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or that the Lender may reasonably request, in
order to perfect and to maintain the perfection and priority of the security
interest of the Lender in the Borrower’s right, title and interest in the
Collateral granted pursuant to the Security Documents, all at the Borrower’s
expense.


6.12    GWG Assumption.


At any time within the six (6) month period after issuance of the Official Order
from the Texas Banking Commissioner approving the Texas state trust company
charter of BCC, the Lender shall have the right to send written notice to the
Borrower electing to proceed with the GWG Assumption (as defined below) (the
date of receipt of such notice by the Borrower, the “Assumption Election Date”)
(provided, that if the Borrower shall not have received such notice from the
Lender by the last day of such six (6) month period, such notice shall be deemed
to have been received by the Borrower from the Lender on such date and such date
shall be the “Assumption Election Date”; provided, further, that if the Senior
Lender shall have sent written notice to the Borrower (as defined in the Senior
Credit Agreement) electing to proceed with the GWG Assumption (as defined in the
Senior Credit Agreement), the corresponding notice under this Agreement referred
to in this Section 6.12 shall be deemed to have been received by the Borrower
from the Lender on the same date on which the notice by the Senior Lender to the
Borrower (as defined in the Senior Credit Agreement) is received by the Borrower
(as defined in the Senior Credit Agreement), and such date shall be the
“Assumption Election Date”), and promptly (and in any event within thirty (30)
days) after the Assumption Election Date (the “GWG Assumption Deadline”), the
Borrower, the Lender, GWG, GWG Life, Parent solely with respect to clauses (i),
(j) and (k) below and the Equity Owner solely with respect to clauses (b), (f)
and (g) below agree to execute, deliver, file, authorize, carry out or satisfy
(or, with respect to the Borrower, GWG and GWG Life, cause their respective
Subsidiaries and Affiliates (provided, that for purposes hereof GWG and its
Subsidiaries shall not be considered Affiliates of the Borrower, and provided
further, that for purposes hereof GWG Borrower, Alternative GWG Borrower, the
Equity Owner and GWG Life USA, LLC, as applicable, shall be considered
Affiliates of GWG and GWG Life) to execute, deliver, file, authorize, carry out
or satisfy) each of the following, as applicable:


(a)    the Borrower, GWG Borrower (or the Alternative GWG Borrower, if
applicable), the Lender, GWG Trust (solely to the extent it holds life insurance
policies constituting GWG Collateral) and each other party thereto shall execute
and deliver a third amended and restated second lien credit agreement in the
form attached hereto as Exhibit D-1 (with such modifications thereto as each of
GWG, the Borrower and the Lender may accept in their reasonable discretion)
(after giving effect to any such modifications, as in effect on the date of
execution thereof, the “Third A&R Credit Agreement”), and such third amended and
restated second lien credit agreement shall provide for, among other things, the
Borrower to assign to GWG Borrower, and GWG Borrower (or any other Affiliate of
GWG in place of GWG Borrower solely to the extent that GWG requests and the
Lender agrees in writing to such substitution (such Affiliate, the “Alternative
GWG Borrower”)) to assume, all of the Obligations and the other rights and
obligations of the Borrower, including, for avoidance of doubt, for GWG Borrower
(or such Alternative GWG Borrower, if applicable) to become the borrower under
such third amended and restated second lien credit agreement,





--------------------------------------------------------------------------------



(b)    the Lender shall execute and deliver to the Second Lien Lender (and the
GWG Borrower (or the Alternative GWG Borrower, if applicable) and Equity Owner
will acknowledge) a fourth amended and restated subordination and intercreditor
agreement in the form attached hereto as Exhibit D-2 (with such modifications
thereto as each of the Lender and the Second Lien Lender may approve (with the
approval of the GWG Borrower (or the Alternative GWG Borrower, if applicable) or
the Equity Owner, as applicable, in respect of modifications materially adverse
to such GWG Borrower (or Alternative GWG Borrower, if applicable) or Equity
Owner)),


(c)    GWG Borrower (or the Alternative GWG Borrower, if applicable) shall
execute and deliver to the Lender a security and pledge agreement in the form
attached hereto as Exhibit D-3 (with such modifications thereto as each of GWG
and the Lender may accept in their reasonable discretion) and, subject to the
fourth amended and restated subordination and intercreditor agreement referred
to in clause (b) above, shall execute (as applicable) and deliver all further
documents, financing statements (including the UCC Financing Statement pursuant
to clause (e) below), agreements and instruments as the Lender may reasonably
require pursuant to such security and pledge agreement, and, subject to the
fourth amended and restated subordination and intercreditor agreement referred
to in clause (b) above, shall carry out all such further actions (including the
filing and recording of financing statements and other documents), and, subject
to the fourth amended and restated subordination and intercreditor agreement
referred to in clause (b) above, shall have caused any other Affiliates of GWG
to take all such further actions (including with respect to the transfer of
title to any GWG Collateral) that may be required (whether under any applicable
Law or otherwise), or that the Lender may reasonably request, at GWG’s (or, with
respect to actions of any Affiliate of GWG, at GWG’s or such Affiliate’s)
expense, in order to deliver to the Lender a second priority perfected security
interest in all of the GWG Collateral effective upon the GWG Assumption (subject
only to such exceptions as may be expressly permitted in the third amended and
restated second lien credit agreement referred to in clause (a) above (including
any Permitted Liens as referred to therein) and the fourth amended and restated
subordination and intercreditor agreement referred to in clause (b) above)
(provided, that none of GWG, GWG Life or their Affiliates shall permit the GWG
Assumption to be delayed beyond the GWG Assumption Deadline on account of any
such further documents, financing statements, agreements, instruments and
actions referred to in this clause (c) (excluding, for avoidance of doubt, the
security and pledge agreement referred to in this clause (c), the UCC-1
financing statement referred to in clause (e) below and the securities account
control and custodian agreement referred to in clause (l) below)),


(d)    GWG Borrower (or the Alternative GWG Borrower, if applicable) shall
execute and deliver to the Lender a promissory note in the form attached hereto
as Exhibit D-4 (with such modifications thereto as each of GWG and the Lender
may accept in their reasonable discretion),


(e)    GWG Borrower (or the Alternative GWG Borrower, if applicable) shall file
or authorize the Lender or such person as the Lender designates to file the
UCC-1 financing statements attached hereto as Exhibit D-5 (with such
modifications thereto as each of GWG and the Lender may accept in their
reasonable discretion) upon the execution of the third amended and restated
second lien credit agreement referred to in clause (a) above,


(f)    the Equity Owner shall execute and deliver to the Lender a pledge and
security agreement in the form attached hereto as Exhibit D-7 (with such
modifications thereto as each of GWG and the Lender may accept in their
reasonable discretion),



--------------------------------------------------------------------------------



(g)    the Equity Owner shall execute and deliver to the Lender a guaranty
agreement in the form attached hereto as Exhibit D-8 (with such modifications
thereto as each of GWG and the Lender may accept in their reasonable
discretion),


(h)    the Borrower, GWG and their Affiliates, as applicable, shall execute
and/or deliver (as applicable) the items set forth on Exhibit D-9 hereto (with
such modifications to the list of items set forth in such exhibit and the
requirements with respect thereto as each of the Borrower, GWG and the Lender
may accept in their reasonable discretion), and GWG and its Affiliates (other
than Parent and its Subsidiaries and the Trusts) shall satisfy each other
condition precedent to the effectiveness of the third amended and restated
second lien credit agreement referred to in clause (a) above,


(i)    GWG, GWG Life, GWG Life USA, LLC, the Parent and Holdings shall execute
and deliver an assignment and assumption agreement in the form attached hereto
as Exhibit E (with such modifications thereto as each of GWG Life, the Borrower,
the Parent and the Lender may accept in their reasonable discretion), pursuant
to which the outstanding amounts due under the Commercial Loan Agreement shall
be assigned to GWG or its designee,


(j)    GWG Life, Holdings and Parent shall execute and deliver a Side Letter
relating to the exchange of the Preferred Series C Unit Accounts, in the form
attached hereto as Exhibit H (with such modifications thereto as each of GWG
Life, the Lender, the Borrower and Parent may accept in their reasonable
discretion), pursuant to which Parent will issue (and GWG Life and Holdings will
take all actions that are necessary or appropriate to permit Parent to issue)
Preferred Series C Unit Accounts of Holdings to GWG Life or its designee equal
to 110.0% of the Total Outstandings under this Agreement and the Total
Outstandings (as defined in the Senior Credit Agreement) under the Senior Credit
Agreement (in each case, as of the date of the GWG Assumption and after giving
effect to any repayments or prepayments of any outstanding obligations on such
date) (without duplication of any comparable issuance required by Section 6.12
of the Senior Credit Agreement) and such Preferred Series C Unit Accounts shall
be validly issued in favor of GWG Life or its designee,


(k)    GWG, GWG Life and the Parent shall execute and deliver an existing
borrower release letter with respect to the Commercial Loan Agreement in the
form attached hereto as Exhibit F (with such modifications thereto as each of
GWG Life, the Parent and the Lender may accept in their reasonable discretion),


(l)    GWG Borrower (or the Alternative GWG Borrower, if applicable), Lender and
Wells Fargo Bank, N.A. shall execute and deliver a Securities Account Control
and Custodian Agreement in the form attached hereto as Exhibit G (with such
modifications thereto as each of GWG Borrower, the Lender and Wells Fargo Bank,
N.A. may accept in their reasonable discretion), and


(m)    subject to completion of the items in clauses (a) through (l),
substantially concurrently therewith or as promptly as practicable thereafter,
the Lender, the Borrower and any other Persons party thereto (as applicable)
shall execute and deliver the release documents attached hereto as Exhibit D-6
(clauses (a) through (m), collectively, the “GWG Assumption” and the
documentation in clauses (a) through (m), collectively, the “GWG Assumption
Documentation”).


GWG and GWG Life hereby authorize the Lender or such Person as the Lender
designates to file the UCC- 1 financing statements attached hereto as Exhibit
D-5 and any other financing statements necessary to perfect the Lender’s second
priority security interest in all of the GWG Collateral upon the execution of
the third amended and restated second lien credit agreement referred to in
clause (a) above. Following the Assumption Election Date, Lender agrees to use
commercially reasonable efforts to facilitate the execution and delivery of the
GWG Assumption Documentation and the completion of the GWG Assumption prior to
the GWG Assumption Deadline and to take all further actions that the Borrower or
GWG may reasonably request in furtherance thereof. GWG, GWG Life and their
Affiliates (other than Parent and its Subsidiaries and the Trusts) shall take
all such further actions that



--------------------------------------------------------------------------------



the Lender may reasonably request (and within the timeline reasonably specified
in such request), in order to prepare for the perfection and priority of the
security interest of the Lender in the GWG Collateral prior to the GWG
Assumption Deadline, all at GWG’s and GWG Life’s expense; provided, that none of
GWG, GWG Life or their Affiliates shall permit the GWG Assumption to be delayed
beyond the GWG Assumption Deadline on account of any such further actions.


ARTICLE VII NEGATIVE COVENANTS
So long as the Lender shall have any Commitment hereunder, or the Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, (a) the Borrower shall
not (provided that Sections 7.11 and 7.12 shall not be applicable to the
Borrower), (b) with respect to Section 7.02, Parent, the Borrower, GWG and GWG
Life shall not, (c) with respect to Section 7.03, Parent and the Borrower shall
not, (d) with respect to Section 7.10, Parent and the Borrower shall not and (e)
with respect to Sections 7.11 and 7.12, GWG and GWG Life shall not, in each
case, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Any Lien on any property or asset of the Borrower existing on the Closing
Date and set forth in Schedule 7.01; provided that (i) such Lien shall not apply
to any other property or asset of such the Borrower unless permitted elsewhere
under this Section 7.01, and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (without
giving effect to accrued interest, fees or transaction costs with respect to
such Indebtedness);


(c)    Permitted Encumbrances;


(d)    Liens on property acquired by Borrower that were in existence at the time
of the acquisition of such property and were not created in contemplation of
such acquisition;


(e)    After the Completion Date, other Liens securing obligations not exceeding
$10,000,000 in the aggregate; and


(f)    Liens granted to Senior Lender pursuant to the Senior Loan Documents.


7.02    Beneficient Transactions.


Make or agree to make, nor shall Parent, GWG or GWG Life, make or permit their
respective Affiliates to make or agree to make, any distribution or payment
relating to, in satisfaction of, or in purported satisfaction of, any demand
relating to any Beneficient Transaction (including any demand made prior to a
filing of any action, suit, proceeding, claim or dispute).


7.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness by Parent or Borrower,
except:


(a)    Indebtedness under the Loan Documents;





--------------------------------------------------------------------------------



(b)    Indebtedness evidenced by the Senior Credit Agreement or the other Senior
Loan Documents in aggregate principal amount not to exceed the amount permitted
under the Subordination Agreement, in each case so long as such Indebtedness is
permitted and subject to the Subordination Agreement;


(c)    Indebtedness and guarantees thereof existing on the Closing Date and set
forth in Schedule 7.3 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness that does not increase the outstanding principal
amount thereof (without giving effect to accrued interest, fees or transaction
costs with respect to such Indebtedness);


(d)    Indebtedness in respect of overdrawn checks, drafts and similar
instruments arising in the ordinary course of maintaining deposit accounts (if
repaid within two (2) Business Days);


(e)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


(f)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(g)    Indebtedness as an account party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;


(h)    The BCC Notes; and


(i)    After the Completion Date, other Indebtedness; provided, that the
aggregate principal amount of such other Indebtedness does not exceed
$10,000,000 at any time outstanding.


7.04    Fundamental Changes.


(a)    Merge into, consolidate with or amalgamate with (by scheme, arrangements
or otherwise) any other Person, or permit any other Person to merge into,
consolidate with or amalgamate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or any
substantial part of its assets (whether now owned or hereafter acquired) or
liquidate, wind-up or dissolve; provided, that BCC and Beneficient Trust Company
may consummate the Borrower Merger so long as (i) the Borrower Merger shall be
permitted under applicable Law, (ii) no Default shall have occurred and be
continuing or shall result therefrom, (iii) as of the date of the Borrower
Merger and after giving effect thereto, the representations and warranties of
the Borrower contained in the Loan Documents shall be true and correct in all
material respects on and as of such date with respect to Beneficient Trust
Company (other than the representations and warranties in the first sentence of
Section 5.16, which shall be true and correct in all material respects with
respect to BCC), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (iv) not less than two
(2) Business Days prior to the date thereof, BCC shall have provided the Lender
with copies of the documents described in Section 4.01(c) with respect to
Beneficient Trust Company, copies of the applicable merger agreement and such
other documents as the Lender shall reasonably request and (v) BCC and
Beneficient Trust Company shall have taken all actions required under the
Borrower Security Agreement in connection with such transaction;





--------------------------------------------------------------------------------



(b)    engage in any business if, as a result, the general nature of the
business in which the Borrower would then be engaged would be substantially and
adversely changed from the general nature of the business in which BCC and
Beneficient Trust Company are engaged as of the Closing Date;


(c)    without the written consent of the Lender, enter into any amendment or
modification of any of its Organization Documents that could adversely affect
the Lender, as determined in the reasonable good faith discretion of the Lender;


(d)    change (i) its fiscal year or (ii) its method of accounting as in effect
on the Closing Date, unless prior notice is given to the Lender by the Borrower
and the Lender consents to such change (such consent not to be unreasonably
withheld); or


(e)    become an “investment company” or a Person controlled by a “person”
required to register as an “investment company”, in each case as such terms are
defined in the Investment Company Act of 1940.


7.05    Dispositions.


Except as required pursuant to the Acquisition Documents, (a) prior to the
Completion Date, Dispose of any of its property or (b) from and after the
Completion Date, Dispose of any Funding Trust Loan (or any interest under any
Funding Trust Loan Agreement).


7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so unless (i) such Restricted Payment
is permitted under its organization Documents, (ii) such Restricted Payment is
permitted under the Subordination Agreement and (iii) no Default has occurred
and is continuing or would result from such Restricted Payment.


7.07    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower as would be
obtainable by the Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, other than (i) transactions entered into
prior to the Closing Date or contemplated by the Organizational Documents
thereof as of the Closing Date, (ii) transactions permitted by the other
provisions of this Agreement or of any other Loan Document and (iii)
transactions described in Section 6.12 or in the Master Term Sheet and any
transactions incidental or related thereto.


7.08    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of the Borrower to (i) pledge the Collateral pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (ii) act as the Borrower pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clause (i) above) for (1) this
Agreement and the other Loan Documents and (2) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.





--------------------------------------------------------------------------------



7.09    Sanctions.


Use, or permit its respective directors, officers, employees or agents to use,
the proceeds of the Loan (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of directly or indirectly funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country to the extent such activities, businesses or transactions
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


7.10    Securities. Issue, nor shall Parent issue or permit any of its
Subsidiaries to issue, any securities that are senior to the NPC-A interests
(other than Senior NPC-A securities) or Senior NPC-A securities, other than
Indebtedness permitted by Section 7.03.


7.11    GWG Life Insurance Policies. Without the written consent of the Lender,
other than pursuant to clause (ii) of the proviso below, permit GWG Trust or the
GWG Borrower (or the Alternative GWG Borrower, if applicable) to sell, transfer
or otherwise dispose of any portion of the GWG Collateral Policies; provided
that (i) for avoidance of doubt, the expiration or termination of any life
insurance policies pursuant to the terms thereof shall not be deemed to be a
sale, transfer or other disposition thereof, and (ii) except for GWG Collateral
Policies sold, transferred or otherwise disposed of in accordance with this
Section 7.11 and GWG Collateral Policies that expire or terminate pursuant to
the terms thereof, GWG and GWG Life shall cause GWG Trust to transfer all GWG
Collateral Policies to the GWG Borrower (or Alternative GWG Borrower, if
applicable) (other than policies that would not cause the LTV Percentage (as
defined in the Third A&R Credit Agreement, after reducing the Collateral Value
(as defined therein) for the Effective Date (as defined therein) by the fair
market value of all such non-transferred GWG Collateral Policies) to exceed the
Maximum LTV Percentage (as defined in the Third A&R Credit Agreement) (provided
that, on or prior to December 10, 2020, any GWG Collateral Policies with respect
to which GWG Trust has submitted a request to the issuing insurance company for
the transfer to the GWG Borrower (or Alternative GWG Borrower, if applicable) to
the issuing insurance company (which request has not been modified or rescinded)
shall be included in the calculation of Collateral Value (as defined in the
Third A&R Credit Agreement) for the Effective Date (as defined in the Third A&R
Credit Agreement) for purposes hereof so long as the LTV Percentage (as defined
in the Third A&R Credit Agreement) for the Effective Date (as defined in the
Third A&R Credit Agreement) without the inclusion of such GWG Collateral
Policies shall not exceed, on the date of the GWG Assumption, (A) if such date
is on or prior to September 10, 2020, 90%, and (B) if such date is after
September 10, 2020 but on or prior to December 10, 2020, 80%) and shall, on or
prior to August 15, 2020, submit all transfer requests to the applicable issuing
insurance companies for such transfers. Notwithstanding the foregoing, GWG Trust
or the GWG Borrower (or the Alternative GWG Borrower, if applicable) may sell
all or any portion of the GWG Collateral Policies in one or a series of
transactions without the written consent of the Lender, provided, that
substantially concurrent with the GWG Assumption (or at such other time as the
Lender may agree in its sole discretion), the GWG Trust or the GWG Borrower (or
the Alternative GWG Borrower, if applicable) (and not, for the avoidance of
doubt, the Borrower or Holdings) shall make a prepayment of the Loan if and to
the extent necessary to maintain the LTV Percentage (as defined in the Third A&R
Credit Agreement, after reducing the Collateral Value (as defined therein) for
the Effective Date (as defined therein) by the fair market value of all such
sold GWG Collateral Policies) at an amount not in excess of the Maximum LTV
Percentage (as defined in the Third A&R Credit Agreement), after giving effect
to such sale(s) of GWG Collateral Policies.





--------------------------------------------------------------------------------



7.12    GWG NPC-A Interests. Without the written consent of the Lender, sell,
transfer or otherwise dispose of any NPC-A interests held by GWG as of May 15,
2020, other than any sales, transfers or other dispositions of such NPC-A
interests to the GWG Borrower (or Alternative GWG Borrower, if applicable) or
the Equity Owner.






ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


The occurrence of any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower or Holdings fails to pay (i) when and as
required to be paid herein, any amount of the Loan, (ii) within three (3) days
after the same becomes due, any interest or fee due hereunder, or (iii) within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document;


(b)    Specific Covenants. The Borrower (or, with respect to Section 6.12, 7.02,
7.11 and 7.12, GWG or GWG Life and not, for avoidance of doubt, the Senior
Lender) fails to perform or observe any term, covenant or agreement contained in
(i) Section 6.03(a), 6.05 (as to legal existence of the Borrower) or Article
VII; (ii) Section 6.12, (iii) Section 6.01 and such failure shall continue
unremedied or unwaived for fifteen (15) days after notice thereof by the Lender;
or (iv) any of Section 6.02(a) and such failure shall continue unremedied or
unwaived for five (5) Business Days after notice thereof by the Lender.


(c)    Other Defaults. The Borrower, Parent or Holdings fails to perform or
observe any covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure shall continue unremedied or unwaived for thirty (30) days after the
earlier of the date that the Borrower or Holdings, as applicable, (i) knows or
should have known of such breach or (ii) has received notice thereof by the
Lender;


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or Holdings herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any respect with respect to representations, warranties, certifications and
statements of fact containing qualifications as to materiality or incorrect or
misleading in any material respect with respect to representations, warranties,
certifications and statements of facts without qualifications as to materiality
when so made or deemed to be made;


(e)    Cross-Default. Beginning on June 30, 2019, the Borrower or Holdings (or
any Affiliate thereof) or any LiquidTrust fails to (i) make any payment of
principal when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness, the
GWG Note or any Senior Obligations or (ii) observe or perform any other
agreement or condition relating to any Material Indebtedness (other than the
Senior Obligations) or the GWG Note or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the GWG Note (or a trustee or agent on behalf
of such holder or holders) to cause, with the giving of notice if required, such
Material Indebtedness or the GWG Note to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness, the
GWG Note or any Senior Obligation to be made, prior to its stated maturity;
provided, that this clause shall



--------------------------------------------------------------------------------



not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder;


(f)    Insolvency Proceedings, Etc. The Borrower or Holdings institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding;


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or Holdings becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due and payable, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy;


(h)    Judgments. The Borrower cannot make the representations with respect to
Section 5.06(ii); or there is entered against the Borrower or Holdings (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount
(after giving effect to any insurance proceeds covering such judgments or
orders), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
(i)    Invalidity of Loan Documents. Any provision of any Loan Document to which
the Borrower or Holdings is a party, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Lender any material part of the Liens
purported to be created thereby; or the Borrower or Holdings or any other
affiliated Person contests in any manner the validity or enforceability of any
provision of any such Loan Document; or the Borrower or Holdings denies that it
has any or further liability or obligation under any provision of any such Loan
Document, or purports to revoke, terminate or rescind any such Loan Document;


(j)    Lien Defects. Any Lien created or purported to be created by any of the
Loan Documents on any asset of the Borrower shall at any time fail to constitute
a valid and perfected Lien (or the equivalent thereof under applicable Laws) on
any of the property purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or the Borrower shall so assert in writing except to the extent that
any such failure or loss of benefit, perfection or priority results from the
failure of the Lender to file UCC financing or continuation statements;


(k)    Change of Control. There occurs any Change of Control;


(l)    ERISA. An ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower in an
aggregate amount exceeding the Threshold Amount;


(m)    Governmental Investigation. The occurrence of (i) any investigation or
seizure made by any Governmental Authority for an actual or alleged violation or
breach of Law by the Borrower, or by any director or executive officer thereof
that could reasonably be expected to have a Material



--------------------------------------------------------------------------------



Adverse Effect or (ii) a revocation, suspension or termination of any license,
permit or approval held by the Borrower or any director or executive officer
thereof that could reasonably be expected to have a Material Adverse Effect;


(n)    Acquisition Documents. The Borrower, Holdings, any Trust or any Affiliate
thereof shall
(i) enter into, or consent to, any amendment to any Acquisition Document (A)
prior to the Completion Date, in any manner or (B) from and after the Completion
Date, in any manner adverse to the Lender or (ii) fail to comply in all material
respects with its obligations under the Acquisition Documents;


(o)    Proceeds of Underlying Investment Funds. (i) Any Trust shall fail to
apply any proceeds of any Distribution from, or Disposition of, any Equity
Interests of any Underlying Investment Fund in accordance with the Organization
Documents of such Trust or (ii) any Funding Trust shall fail to apply any
proceeds of any Distribution from, or Disposition of, any Equity Interests of
any Underlying Investment Fund received by such Funding Trust (indirectly
through distributions from the applicable Trusts) to payment of amounts owing to
the Borrower pursuant to its respective Funding Trust Loan Agreement;


(p)    Cross-Acceleration to Senior Loan Documents. If there is a default in any
Senior Loan Document, and such default results in the Senior Lender accelerating
the maturity of the Senior Obligations or otherwise causing the Senior
Obligations to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity; or


(q)    Any revenues, monies, distributions or proceeds received by or on behalf
of the LiquidTrusts on account of or attributable to any Senior Beneficial
Interests from time to time purchased or acquired by the LiquidTrusts are not
used to acquire as an investment Senior Beneficial Interests in Collective
Trusts.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:


(a)    terminate the Commitment and any obligation to make Advances;


(b)    declare the amount of the outstanding principal amount of the Loan and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and


(c)    exercise all rights and remedies available to it under the Loan Documents
or applicable Law or at equity (provided, that the Lender shall not take any
action pursuant to the Limited Power of
Attorney as the Borrower’s agent and attorney-in-fact unless an Event of Default
has occurred and is continuing); provided, however, that upon the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, the obligation of the Lender to
make Loan shall automatically terminate, the unpaid principal amount of all
outstanding Loan and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Lender.





--------------------------------------------------------------------------------



8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loan
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Lender in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts due and payable under the Loan Documents
(including fees, charges and disbursements of counsel to the Lender and amounts
payable under Article III) payable to the Lender;


Second, to payment of that portion of the Obligations constituting the Loan and
other Obligations arising under the Loan Documents;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX MISCELLANEOUS
9.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by (a) the Lender, (b) the Borrower, (c) with
respect to Section 6.12, 7.02 and 9.04, to the extent adverse to the interests
of GWG or GWG Life, GWG or GWG Life, as applicable, (d) with respect to Sections
6.12(i), 6.12(j), 6.12(k), 7.02 and 7.10, to the extent adverse to the interests
of the Parent, the Parent, and (e) with respect to Sections 6.12(b), 6.12(f) and
6.12(g), to the extent adverse to the interests of the Equity Owner, the Equity
Owner, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no consent
from GWG, GWG Life, the Parent or the Equity Owner shall be required (i) in
connection with a termination of this Agreement or (ii) except to the extent
that such Person is a party to the third amended and restated second lien credit
agreement referred to in Section 6.12(a), in connection with the replacement of
this Agreement with, and entry into, such third amended and restated second lien
credit agreement.


9.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 9.02; and





--------------------------------------------------------------------------------



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications.


Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


(c)    Change of Address, Etc. The Borrower and the Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.


(d)    Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices (including electronic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.


9.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of any per annum increase in the
interest rate consistent with clause (b) of the definition of Accrued Interest)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.





--------------------------------------------------------------------------------



9.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of- pocket expenses incurred by the Lender and its Affiliates in
connection the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Lender, and shall pay all reasonable fees
and time charges for attorneys who may be employees of the Lender, in connection
with the enforcement or protection of its rights during the continuation of an
Event of Default (A) in connection with this Agreement and the other Loan
Documents, or (B) in connection with the Loan made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan. Notwithstanding the foregoing, GWG and GWG
Life (in lieu of the Borrower) shall pay all reasonable and documented
out-of-pocket legal expenses incurred by the Lender and its Affiliates (but not,
for the avoidance of doubt, the legal expenses of the Parent and its
Subsidiaries and the Trusts) in connection with the GWG Assumption and the
preparation, negotiation, execution and delivery of this Agreement and the GWG
Assumption Documentation.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, (ii) the Loan or the use or proposed use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, fraud, gross negligence or willful
misconduct of such Indemnitee or its Related Party or (y) result from a claim
brought by the Borrower against an Indemnitee for breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 9.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.


(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower and the Lender shall not assert, and the Borrower
and the Lender each hereby waives, and acknowledges that no other Person shall
have, any claim against the Borrower or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loan
or the use of the proceeds thereof, provided that nothing in this Section
9.04(c) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in



--------------------------------------------------------------------------------



connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(d)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(e)    Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(d) shall survive the replacement of the Lender, the termination of
the Commitment and the repayment, satisfaction or discharge of the Obligations.


9.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.


9.06     Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except (i) that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder or thereunder without the prior written
consent of the Lender (other than pursuant to the Borrower Merger) and (ii) the
Lender may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder except (A) to an assignee in accordance with the
provisions of Section 9.06(b), (B) by way of participation in accordance with
the provisions of Section 9.06(c) or (C) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.06(b)
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of the Commitment and
the Loan outstanding); provided that the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required for any such
assignment unless (i) an Event of Default has occurred and is continuing at the
time of such assignment or (ii) such assignment is to an existing Lender or an
Affiliate of an existing Lender or an Approved Assignee; provided that, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Lender within five (5) Business
Days after having received notice thereof. From and after the effective date of
any such assignment, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned, have the rights and obligations of
the Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned, be released from its obligations under this
Agreement (and, in the case of an assignment and covering all of the assigning
Lender’s rights and obligations under this Agreement, the Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits



--------------------------------------------------------------------------------



of Sections 3.01, 3.04, and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by the Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by the Lender of a participation in such
rights and obligations in accordance with Section 9.06(d).


(c)    Register. The Lender, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Lending Office a copy of each assignment agreement (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lender, the Commitment and the amount of the Loan pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to one or more participants (other
than the Borrower or any of the Borrower’s Affiliates) (each, a “Participant”)
in all or a portion of the Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and the Loan owing to
it); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, and 3.04 to the same extent as if
it were the Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(d) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.05 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. The Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.05 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were the Lender. The
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loan or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.





--------------------------------------------------------------------------------



(e)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


9.07    Treatment of Certain Information; Confidentiality.


The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) any Third Party Appraiser, (i) with the consent of the
Borrower or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower, (b) it has developed compliance procedures
regarding the use of material non- public information and (c) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws. With respect to any
Information provided hereunder, the Lender’s obligations under this Section 9.07
shall terminate on the two (2) year anniversary of the Scheduled Maturity Date.


9.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to the
Lender or its Affiliates, irrespective of whether or not the Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed



--------------------------------------------------------------------------------



to a branch, office or Affiliate of the Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness. The Lender
agrees to notify the Borrower promptly after any such setoff and application;
provided that, the failure to give such notice shall not affect the validity of
such setoff and application.


9.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loan
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


9.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Lender, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


9.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the funding of the Loan, and shall continue in full force and
effect as long as the Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.





--------------------------------------------------------------------------------



9.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


9.13    [Reserved].


9.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE.    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,



--------------------------------------------------------------------------------



THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


9.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


9.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lender, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
the Lender has no obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Lender has no obligation to disclose any of such interests to the Borrower and
its Affiliates. To the fullest extent permitted by Law, the Borrower hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.


9.17    Electronic Execution of Assignments and Certain Other Documents.


The words “execute” “execution,” “signed,” “signature,” and words of like import
in any assignment or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Lender or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National



--------------------------------------------------------------------------------



Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state Laws based on the Uniform Electronic Transactions Act.


9.18    USA PATRIOT Act.


The Lender that is subject to the Act (as hereinafter defined) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lender to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the Lender,
provide all documentation and other information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


9.19    Subordination.


The Lender (by its acceptance and execution of this Agreement) acknowledges and
agrees that notwithstanding anything to the contrary set forth herein, the
Obligations hereunder are subordinated to the Senior Obligations in the manner
and to the extent set forth in the Subordination Agreement.






[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:


BENEFICIENT CAPITAL COMPANY, L.L.C.






By: /s/ Greg Ezell
Name: Greg Ezell
Title: Chief Financial Officer
















































































[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------



LENDER:








HCLP NOMINEES, L.L.C.    


By: CROSSMARK MASTER HOLDINGS, LLC, its
Manager






By:_ /s/ David Wickline    
Name: David Wickline Title:    Manager












































































[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------







SOLELY WITH RESPECT TO SECTIONS 6.12, 7.02, 7.11, 7.12 AND 9.04:


GWG HOLDINGS, INC.






By:_ /s/ Murray T. Holland    
Name: Murray T. Holland
Title: Chief Executive Officer






GWG LIFE, LLC






By:_ /s/ Murray T. Holland    
Name: Murray T. Holland
Title: Chief Executive Officer
































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







SOLELY WITH RESPECT TO SECTIONS 6.12(i), 6.12(j), 6.12(k), 7.02 AND 7.10:




THE BENEFICIENT COMPANY GROUP, L.P.


By: Beneficient Management, L.L.C., its general partner


By: /s/ Greg Ezell
Name: Greg Ezell
Title: Chief Financial Officer


























































[Signature Page to Second Lien Credit Agreement]









--------------------------------------------------------------------------------



SOLELY WITH RESPECT TO SECTIONS 6.12(b), 6.12(f) AND 6.12(g):


GWG DLP FUNDING V HOLDINGS, LLC






By:_ /s/ Murray T. Holland    
Name: Murray T. Holland
Title: Chief Executive Officer




















































































[Signature Page to Credit Agreement]








--------------------------------------------------------------------------------



EXHIBIT D-1


Form of Third Amended and Restated Credit Agreement


































































































Exhibit D-1





--------------------------------------------------------------------------------



EXHIBIT D-1




THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE,
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN THIRD AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT”), DATED AS OF [ ], 2020, AMONG HCLP NOMINEES, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND AS SUBORDINATED CREDITOR
REPRESENTATIVE, AND HCLP NOMINEES L.L.C., A DELAWARE LIMITED LIABILITY COMPANY,
INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE AND IN
SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND ITS
SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR DEBT DESCRIBED IN THE
SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THE
TERMS OF THIS AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN
AND CONTROL.




THIRD AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT


Dated as of [ ] between
GWG DLP FUNDING V, LLC
as the Borrower,


HCLP NOMINEES, L.L.C.,
as the Lender,


GWG HOLDINGS, INC. and GWG LIFE, L.L.C.
solely with respect to Sections 7.02 and 7.10 and


BENEFICIENT CAPITAL COMPANY, L.L.C
as Departing Borrower, solely with respect to Sections 1.08(b) and 1.08(d)




























ACTIVE 260124311



--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    17
1.03    Accounting Terms    18
1.04    Rounding    18
1.05    Times of Day    18
1.06    Divisions    18
1.07    Interest Rates; LIBOR Notification    18
1.08    Amendment and Restatement of the Existing Credit Agreement    19
ARTICLE II THE LOAN    21
2.01    Existing Advances    21
2.02    Prepayments; Cash Distributions    21
2.03    Proceeds of Pledged Policies and Collateral    21
2.04    Repayment of the Loan    22
2.05    Interest    22
2.06    Assumption Fee    23
2.07    Computation of Interest and Fees    23
2.08    Evidence of Debt    23
2.09    Payments Generally    23
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    24
3.01    Taxes    24
3.02    Increased Costs    26
3.03    Mitigation of Obligations    27
3.04    Survival    28
ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS    28
4.01    Conditions to Effectiveness of the Third Amended and Restated Credit
Agreement    28
ARTICLE V REPRESENTATIONS AND WARRANTIES    29
5.01    Existence, Qualification and Power    29



--------------------------------------------------------------------------------



5.02    Authorization; No Contravention    30
5.03    Governmental Authorization; Other Consents    30
5.04    Binding Effect    30
5.05    Financial Statements; No Material Adverse Effect    30
5.06    Litigation    30
5.07    No Default    31
5.08    Ownership of Property; Liens    31
5.09    Taxes    31
5.10    ERISA Compliance    31
5.11    Margin Regulations; Investment Company Act    31
5.12    Disclosure    32
5.13    Compliance with Laws    32
5.14    Solvency    32
5.15    Anti-Corruption Laws and Sanctions    33
5.16    Senior Loan Documents    33
5.17    Perfection    33
5.18    Pledged Policies    33
5.19    Accounts    34
ARTICLE VI AFFIRMATIVE COVENANTS    34
6.01    Financial Statements    34
6.02    Certificates; Other Information    35
6.03    Notices    35
6.04    Payment of Taxes    36
6.05    Preservation of Existence, Etc    36
6.06    Maintenance of Properties    36
6.07    Compliance with Laws    36
6.08    Books and Records    36
6.09    Inspection Rights    36
6.10    Use of Proceeds    37



--------------------------------------------------------------------------------



6.11    Security Interests; Further Assurances    37
6.12    Accounts    37
6.13    Pledged Policies    37
ARTICLE VII NEGATIVE COVENANTS    38
7.01    Liens    38
7.02    Beneficient Transactions    38
7.03    Indebtedness    38
7.04    Fundamental Changes    39
7.05    Dispositions    40
7.06    Restricted Payments    40
7.07    Transactions with Affiliates    40
7.08    Burdensome Agreements    40
7.09    Sanctions    40
7.10    GWG Prohibited Actions    41
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    41
8.01    Events of Default    41
8.02    Remedies Upon Event of Default    43
8.03    Application of Funds    44


ARTICLE IX MISCELLANEOUS     44
9.01    Amendments, Etc    44
9.02    Notices; Effectiveness; Electronic Communications    44
9.03    No Waiver; Cumulative Remedies; Enforcement    45
9.04    Expenses; Indemnity; Damage Waiver    45
9.05    Payments Set Aside    46
9.06    Successors and Assigns    47
9.07    Treatment of Certain Information; Confidentiality    48
9.08    Right of Setoff    49
9.09    Interest Rate Limitation    49
9.10    Counterparts; Integration; Effectiveness    50



--------------------------------------------------------------------------------



9.11    Survival of Representations and Warranties    50
9.12    Severability    50
9.13    [Reserved]    50
9.14    Governing Law; Jurisdiction; Etc    50
9.15    Waiver of Jury Trial    51
9.16    No Advisory or Fiduciary Responsibility    52
9.17    Electronic Execution of Assignments and Certain Other Documents    52
9.18    USA PATRIOT Act    52
9.19    Subordination    52




SCHEDULES


5.20    Accounts
7.01    Existing Liens
7.03    Existing Indebtedness
9.02    Certain Addresses for Notices


EXHIBITS
A    Policies Collateral Report
B    Tax Forms













--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT, dated as of [ ] (the
“Effective Date”), among:


(i)    GWG DLP FUNDING V, LLC, a Delaware limited liability company (the
“Borrower”);


(ii)    HCLP NOMINEES, L.L.C., a Delaware limited liability company (the
“Lender”);


(iii)    GWG HOLDINGS, INC., a Delaware, corporation (“GWG”), solely with
respect to Sections 7.02 and 7.10;


(iv)    GWG LIFE, L.L.C., a Delaware limited liability company (“GWG Life”),
solely with respect to Sections 7.02 and 7.10; and


(v)    BENEFICIENT CAPITAL COMPANY, L.L.C., a Delaware limited liability company
(the “Departing Borrower”), solely with respect to Sections 1.08(b) and 1.08(d).


WITNESSETH:


WHEREAS, the Departing Borrower and the Lender are currently party to the Second
Amended and Restated Second Lien Credit Agreement dated as of August 13, 2020
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”); and


WHEREAS, the Departing Borrower, the Borrower and the Lender wish to amend and
restate the Existing Credit Agreement pursuant to and on the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Account Control Agreement” shall mean each of the Security Account Control and
Custodian Agreement and any other account control agreement or similar
agreement, in form and substance reasonably acceptable to the Lender, pursuant
to which the Lender obtains “control” (as defined in the UCC) of each deposit
account or securities account, as applicable, identified therein; “Account
Control Agreements” shall mean all such agreements collectively.


“Accrued Interest” means:


(a)    During any Interest Period, an amount which shall accrue on each calendar
day on the outstanding amount of the Loan at a per annum rate equal to (i) One
Month Adjusted LIBOR for such Interest Period plus (ii) 8.0%; provided that, if
the Accrued Interest is greater than 9.5%, the Accrued Interest shall be deemed
to be 9.5%.





--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, (i) upon the occurrence and during the
continuance of an Event of Default, at Lender’s option and upon written notice
to Borrower (or automatically upon any
acceleration of the Obligations pursuant to Section 8.02), interest shall accrue
on each calendar day on the outstanding amount of the Loan, after as well as
before judgment, at a rate equal to 2.00% per annum plus the rate otherwise
applicable to the Loan as provided in clause (a) or (c) of this definition;
provided, that all interest accrued pursuant to this clause (b) shall be payable
on demand.


(c)    Notwithstanding clause (a), if the Lender determines at any time (which
determination shall be conclusive absent manifest error) that (i) adequate and
reasonable means do not exist for ascertaining One Month Adjusted LIBOR for any
Interest Period (including because LIBOR has ceased to exist) or that no such
One Month Adjusted LIBOR or LIBOR rate exists, (ii) One Month Adjusted LIBOR
will not adequately and fairly reflect the cost to the Lender of holding the
Loan, (iii) the regulatory supervisor for the administrator of LIBOR has made a
public announcement that LIBOR is no longer representative, (iv) any Law has
made it unlawful for any relevant Governmental Authority has asserted that it is
unlawful for the Lender or its Lending Office to determine or charge interest
rates on the Loan based upon LIBOR or (v) any relevant Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, in each
case, effective upon the Lender providing notice thereof to the Borrower until
the circumstances giving rise to such notice no longer exist (which the Lender
shall promptly confirm by notice to the Borrower), Accrued Interest shall accrue
on each calendar day at a per annum rate equal to the Alternate Base Rate for
such day plus 8.0%; provided, that if the Accrued Interest pursuant to this
clause (c) is greater than 9.5%, the Accrued Interest shall be deemed to be
9.5%.


(d)    Accrued Interest shall be computed in respect of the Loan on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year).


(e)    LIBOR, One Month Adjusted LIBOR, and the Alternate Base Rate shall be
determined by the Lender, and such determination shall be conclusive and binding
absent manifest error.


“Advance” has the meaning specified in Section 2.01.


“Adverse Claim” means a Lien, security interest, pledge, charge or encumbrance,
or similar right or claim of any Person, other than Liens in favor of (i) the
Lender pursuant to the Loan Documents or (ii) in the case of a Retained Death
Benefit Policy, an original owner, insured or seller or any family member of any
of the foregoing of a Pledged Policy, but only to the extent of the portion of
the death benefit retained by or in favor of such Person.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” means this Third Amended and Restated Second Lien Credit Agreement.


“Alternate Base Rate” means, for any date of determination, the greater of (a)
the sum of (i) the Federal Funds Rate on such date plus (ii) one percent (1.00%)
and (b) the positive difference, if any, between (i) the Prime Rate on such date
less (ii) two and a half percent (2.50%).


“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.





--------------------------------------------------------------------------------



“Approved Assignee” means any Lending Entity that is administered or managed by
(a) the Lender or (b) an Affiliate of the Lender.


“Assignment and Assumption Agreement” means the assignment and assumption
agreement, dated as of the date hereof.


“Assumption Fee” has the meaning specified in Section 2.06 hereof.


“Assumption Fee Rate” means 2.0%.


“Beneficient Transactions” means (i) the “Beneficent Transactions” as defined in
the Form 10-K filed by GWG with the Securities Exchange Commission for the
fiscal year ended December 31, 2019, or any of the transactions contemplated
thereby, related thereto or consummated in connection therewith, including with
respect to any of the “Seller Trusts” as defined therein (or any payments or
distributions made in connection with any of the foregoing other than, for the
avoidance of doubt, (1) interest payments made on any debt securities held by
the Seller Trusts or (2) distribution of proceeds following the sale of any debt
or equity securities held by the Seller Trusts to third parties unaffiliated
with the Borrower) or (ii) the CVR Contract dated as of September 1, 2017 (the
“CVR Contract”), by and among MHT Financial, L.L.C., Highland Consolidated
Business Holdings GP, L.L.C., The Beneficient Company Group, L.P., Beneficient
Management, L.L.C., Holdings, Highland Consolidated L.P. and Beneficient
Holdings, Inc., as amended from time to time, and any agreement, acknowledgement
or representation related to, or made in connection with, the CVR Contract.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means GWG DLP Funding V, LLC, a Delaware limited liability company.
For the avoidance of doubt, the term “Borrower” excludes the Departing Borrower.


“Borrower Security Agreement” means the security and pledge agreement, dated as
of the date hereof, executed in favor of the Lender, as second lien lender, by
the Borrower.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.


“Change in Law” means the occurrence after the date of this Agreement (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 3.02(b), by the Lending Office of the Lender or by the Lender’s, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.





--------------------------------------------------------------------------------



“Change of Control” shall be deemed to have occurred if:


(a)    GWG shall fail to own, directly, 100% of the Equity Interests of GWG
Life, GWG Life shall fail to own, directly, 100% of the Equity Interests of the
Equity Owner or the Equity Owner shall fail to own, directly, 100% of the Equity
Interests of the Borrower;


(b)    other than pursuant to a common stock exchange permitted by the Amended
and Restated Certificate of Incorporation of GWG set out in Exhibit 99.1 to
GWG’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on July 6, 2020, any “person” or “group” (each as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than such “person” or “group”
directly or indirectly in Control of GWG, as of the Effective Date, (i) becomes
the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, of Equity Interests in GWG (including through securities
convertible into or exchangeable for such Equity Interests) representing more
than 50% of the voting and/or economic interest of the Equity Interests in GWG
(on a fully diluted basis), (ii) otherwise has the ability, directly or
indirectly, to elect a majority of the Board of Directors of GWG; or


(c)    any trust advisor to the Seller Trusts (as such term is defined in GWG’s
Annual Report on Form 10-K for the year ended December 31, 2019 filed with the
Securities and Exchange Commission on March 27, 2020), as of the Effective Date,
ceasing to serve in such capacity, other than as approved in writing by the
Lender (with such approval not to be unreasonably withheld, conditioned or
delayed, including, without limitation, in the event of the death or disability
of a trust advisor).


“Collateral” means a collective reference to the right, title and interest in
all property with respect to which Liens in favor of the Lender are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.


“Collateral Documents” means a collective reference to the Borrower Security
Agreement, the Equity Owner Security Agreement, the Security Account Control and
Custodian Agreement and each other Account Control Agreement and other security
documents as may be executed and delivered by the Borrower pursuant to the Loan
Documents.


“Collateral Package” means all files related to the Policies, including but not
limited to, all Policy files related to the purchase or acquisition of each
Policy (which shall include the most recent Policy Illustration, the Life
Expectancy estimate, the Physicians Competency Statement and medical records
available to the Borrower, if any), all documents set forth in the Account
Control Agreement and any other documents or data as reasonably requested by the
Lender.


“Collateral Value” means, as of any date of determination, an amount equal to
the aggregate sum of the aggregate amount of the Policy Valuations of all
Pledged Policies as of such date (it being agreed that as of the Effective Date,
such value was equal to $[ ]); provided that, on or prior to December 10, 2020,
any GWG Collateral Policies with respect to which GWG Trust has submitted a
request for transfer to the Borrower to the issuing insurance company (which
request has not been modified or rescinded) shall be included in calculation of
“Collateral Value” so long as the LTV Percentage without the inclusion of such
GWG Collateral Policies shall not exceed (i) on prior to September 10, 2020,
90%, and (ii) after September 10, 2020 through and including December 10, 2020,
80%.


“Commercial Loan Agreement” means the commercial loan agreement dated as of
August 10, 2018, between The Beneficient Company Group, L.P. and GWG Life.


“Commercial Loan Agreement Termination” means the disposition or contribution of
the Commercial Loan Agreement dated as of [ ], 2020.





--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Departing Borrower” has the meaning specified in the preamble.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether effected pursuant to a Division or otherwise) of any
property comprising Collateral or other assets by the Borrower.


“Dividing Person” has the meaning specified in the definition of “Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Dollar” and “$” mean lawful money of the United States.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Owner” means GWG DLP Funding V Holdings, LLC, a Delaware limited
liability company.


“Equity Owner Guaranty Agreement” means the guaranty agreement between Equity
Owner and Lender, as second lien lender, dated as of the date hereof.





--------------------------------------------------------------------------------



“Equity Owner Security and Pledge Agreement” means the security and pledge
agreement between Equity Owner and Lender, as second lien lender, dated as of
the date hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Event of Default” has the meaning specified in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated and the rulings issued thereunder.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of or having its principal
office or, in the case of the Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of the Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in the Loan pursuant to a law in effect
on the date on which (i) the Lender acquires such interest in the Loan or (ii)
the Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender became a party hereto or
to the Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(d) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Advances” has the meaning specified in Section 2.01.


“Existing Credit Agreement” has the meaning specified in the preamble.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.



--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day; provided further that if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Final Maturity Date” means March 31, 2022.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to repay (or advance or supply funds for the repayment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien) but limited to the fair market value of such asset;
provided that for the avoidance of doubt, (i) uncalled capital commitments, (ii)
endorsements of instruments for deposit or collection in the ordinary course of
business and (iii) customary indemnity and similar provisions entered into in
the ordinary course of business, shall, in each case, not be deemed a
“Guarantee”. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.





--------------------------------------------------------------------------------



“GWG” has the meaning specified in the preamble hereto.


“GWG Collateral” means (i) all NPC-A interests held by GWG as of May 15, 2020
(except to the extent such NPC-A interests have been sold, transferred or
otherwise disposed of in accordance with Section 7.12 of the Existing Credit
Agreement), (ii) the life insurance policies held as of May 15, 2020, by GWG
Trust to the extent such insurance policies have not expired or terminated by
the terms thereof (except to the extent (x) such life insurance policies have
been sold, transferred or otherwise disposed of in accordance with Section 7.11
of the Existing Credit Agreement or Section 7.11 hereof, (provided, for
avoidance of doubt, that the expiration or termination of any life insurance
policies pursuant to the terms thereof shall not be deemed to be a sale,
transfer or other disposition thereof) or (y) such life insurance policies have
not been transferred to the Borrower and such non-transfer is permitted by
Section 7.11 of the Existing Credit Agreement (the “GWG Collateral Policies”))
and(iii) all Equity Interests in the Borrower.


“GWG Collateral Policies” has the meaning specified in the definition of “GWG
Collateral”.


“GWG Life” has the meaning specified in the preamble hereto.


“Holdings” means Beneficient Company Holdings, L.P., a Delaware limited
partnership.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    indebtedness evidenced by the Senior Credit Agreement or the other Senior
Loan Documents in aggregate principal amount not to exceed the amount permitted
under the Subordination Agreement, in each case so long as such indebtedness is
permitted and subject to the Subordination Agreement;


(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;


(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and accrued obligations in the
ordinary course of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    all obligations to purchase, redeem, retire or defease any Equity
Interests (valued in the case of a redeemable preferred interest at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends) prior to the Scheduled Maturity Date;


(g)    without duplication, all Guarantees with respect to Indebtedness of the
types specified in clauses (a) through (f) above of another Person; and





--------------------------------------------------------------------------------



(h)    all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, except to the extent that such Indebtedness
is expressly made non-recourse to such Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 9.04(b).


“Information” has the meaning specified in Section 9.07.


“Insured” means a natural person who is named as the insured on a Policy.


“Interest Payment Date” means the fifteenth (15th) day of each calendar month
(or, if such day is not a Business Day, the next succeeding Business Day).


“Interest Period” means (a) initially, the period from the most recent “Interest
Payment Date” under the Existing Credit Agreement to the first Interest Payment
Date hereunder and (b) thereafter, each period from an Interest Payment Date to
the next occurring Interest Payment Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“IRS” means the United States Internal Revenue Service.


“Issuing Insurance Company” means with respect to any Policy, the insurance
company that is obligated to pay the related benefit upon the death of the
related Insured (or if such Policy is a Policy with more than one Insured that
pays upon the death of the last Insured to die, upon the death of the last
Insured to die under such Policy) by the terms of such Policy (or the successor
to such obligation).


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the preamble hereto.


“Lending Entity” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Lending Office” means the office or offices of the Lender at which the Lender
funds or books its interest in the Loan hereunder.


“LIBOR” means, with respect to any interest period, the London interbank offered
rate for Dollars for such interest period administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) that appears on the display page for “ICE Benchmark Administration
Interest Settlement Rates” on that day or, if such rate does not appear on the
above mentioned Bloomberg page, as such rate appears on another major pricing
service (“the LIBOR Screen Rate”) as of 11:00 a.m., London time on the date two
London Banking Days preceding



--------------------------------------------------------------------------------



such interest period; provided that if the LIBOR Screen Rate determined in
accordance with the foregoing shall be less than 1.00% at any time, such rate
shall be deemed to be 1.00% at such time for purposes of this Agreement.


“LIBOR Screen Rate” has the meaning specified in the definition of “LIBOR”
above.


“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease (other than true leases) having substantially the same
economic effect as any of the foregoing).


“Life Expectancy” means with respect to an Insured, the life expectancy,
expressed in months, of such Insured as stated in the related LE Report;
provided, that if an LE Report provides the life expectancy under multiple
methodologies, the “Life Expectancy” of the Insured shall be the life expectancy
designated as the median (or 50th percentile) life expectancy in such LE Report.


“Life Expectancy Report” or “LE Report” means, with respect to an Insured, an
assessment by a Third Party Medical Underwriter in a written statement dated
within one-hundred eighty (180) days prior to the Third Amendment and
Restatement Date with respect to the life expectancy of such Insured.


“Loan” means, collectively, each of the outstanding Advances made hereunder.


“Loan Documents” means this Agreement, each Collateral Document, the Senior Loan
Documents, the Subordination Agreement, the Note, the Equity Owner Guaranty
Agreement, the Side Letter among The Beneficient Company Group, L.P.,
Beneficient Company Holdings, L.P. and the Lender, the Option Agreement among
Beneficient Company Holdings, L.P., the Lender and GWG, the Senior Loan
Documents and any other agreement, instrument or document (including any
financing statement) delivered in connection herewith or therewith.


“Loan Party” means the Borrower and the Equity Owner, and solely with respect to
Sections 7.02, and 7.10, GWG and GWG Life.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“LTV Percentage” means, at any time, the quotient (expressed as a percentage) of
(a) the Total Outstandings divided by (b) the Collateral Value.


“Mandatory Prepayment Event” has the meaning specified in Section 2.02(b)(i).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, actual liabilities,
contingent liabilities that are reasonably likely to occur, or financial
condition of the Borrower; (b) a material impairment of the rights and remedies
of the Lender under any Loan Document; (c) a material impairment of the ability
of the Borrower or Equity Owner to perform its obligations under any Loan
Document; or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower, Equity Owner, GWG or GWG Life of
any Loan Document.





--------------------------------------------------------------------------------



“Material Indebtedness” means the Senior Obligations and any Indebtedness (other
than Indebtedness arising under the Loan Documents) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount.


“Maximum LTV Percentage” means (i) on prior to September 10, 2020, 75%, (ii)
after September 10, 2020 through and including December 10, 2020, 65%, (iii)
after December 10, 2020 through and
including March 10, 2021, 55%, and (iv) after March 10, 2021, 40%.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Death Benefit” means, with respect to a Policy, the amount projected to be
paid by the Issuing Insurance Company to the Borrower or the Securities
Intermediary on its behalf as a result of the death of the related Insured.


“Net Proceeds” shall mean, with respect to any sale of Pledged Policies
permitted pursuant to Section 7.05, all cash proceeds of such sale net of
reasonable third-party out-of-pocket expenses actually incurred by the Borrower
in such sale not to exceed, in the aggregate for all Pledged Policies,
$2,5000,000.


“Note” has the meaning specified in Section 2.08.


“NPC-A” means a Preferred Series A Sub-Class 1 Unit Account of Holdings.


“Obligations” means all advances to, and debts, liabilities, obligations
(including the Existing Advances), covenants and duties of, the Borrower or
Equity Owner arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“One Month Adjusted LIBOR” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) LIBOR for an interest period of
one month multiplied by (b) the Statutory Reserve Rate (if any).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-
U.S.    jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.





--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Loan or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.04).


“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to all Accrued Interest compounded
thereon and any prepayments or repayments of the Loan occurring on such date.


“Participant” has the meaning specified in Section 9.06(d).


“Parent” means The Beneficient Company Group, L.P., a Delaware limited
partnership.


“Participant Register” has the meaning specified in Section 9.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a)    Liens imposed by law for taxes, assessments and other governmental
charges that are not yet due or have not been delinquent for in excess of ninety
(90) days, or are being contested in compliance with Section 6.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or which are being contested in compliance with Section 6.04;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);


(f)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ Liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution;



--------------------------------------------------------------------------------





(g)    easements, zoning restrictions, zoning by-laws, municipal by-laws and
regulations, development agreements, site plan agreements, municipal agreements,
encroachment agreements, restrictive covenants and other restrictions,
reservations, covenants, conditions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower; and


(h)    title defects, encroachments or irregularities which are of a minor
nature and which in the aggregate do not materially impair the value of any real
property or the use of the affected property for the purpose for which it is
used by that Person;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Liens” means, at any time, Liens on property and assets of the
Borrower permitted to exist as of such time pursuant to the terms of Section
7.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledged Policy” means each Policy in the Securities Account pledged to secure
the Loan under the Loan Agreement.


“Policy” means any life insurance policy.


“Policy Account” has the meaning set forth in the Security Account Control and
Custodian Agreement.


“Policy Collateral Report” means a report reasonably acceptable to the Lender
setting forth, with respect to each Policy, the policy’s fair market value,
premiums due during the twelve (12) month period following the date of such
report, Net Death Benefit projections, life expectancies and other
specifications for such Policy (and identifying any Policies that are Retained
Death Benefit Policies, and to the extent the death of any Insured has occurred,
the identity and date of death of such Insured and Net Death Benefit of the
Pledged Policy relating to such Insured), in each case, based on the LE Reports
for such Policy and the methodology and metrics utilized by GWG in connection
with preparing reports to the Securities Exchange Commission and the financial
statements in which the assets and liabilities of the Borrower are reflected.


“Policy Illustration” means, with respect to any Policy, a level premium, policy
values and Net Death Benefit projection produced by the Issuing Insurance
Company or an agent of the Issuing Insurance Company, using the Issuing
Insurance Company’s current/non-guaranteed values (with a non-guaranteed
interest crediting rate not to exceed two-hundred (200) basis points over the
guaranteed rate) sufficient to carry such Policy to its Policy Maturity Date,
which Policy Illustration is not dated more than one-hundred eighty (180) days
prior to the applicable Third Amendment and Restatement Date.


“Policy Maturity Date” means, with respect to a Policy, the date specified in
the Policy, including any extensions thereto available and exercised under the
terms of the Policy, on which coverage offered under the Policy terminates.



--------------------------------------------------------------------------------





“Policy Valuation” means, with respect to a Policy, the fair market value for
such Policy set forth in the most recent Policy Collateral Report delivered by
the Borrower pursuant to Section 6.02(a)(i).


“Prepayment Premium” means, with respect to any prepayment of the Loan, an
amount equal to the product of (x) 8.0%, (y) the principal amount of such
prepayment and (z) the lesser of (i) 1.50 and (ii)(A) the number of days
remaining until the Scheduled Maturity Date divided by (B) 365.


“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the prime rate in the United States as last quoted in such source as the
Lender shall reasonably select.


“Premium” means, with respect to any Pledged Policy, as indicated by the
context, any past due premium with respect thereto, or any scheduled premium.


“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder.


“Register” has the meaning specified in Section 9.06(e).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Release Conditions” means, at any time, (a) no Default has occurred and is
continuing and (b) the LTV Percentage is less than the Maximum LTV Percentage
(after giving effect to any prepayment of the Loan on such date).


“Responsible Officer” means the chief executive officer, president, managing
member, chief financial officer, treasurer, assistant treasurer or controller of
the Borrower or Equity Owner, as applicable, and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary
the Borrower or Equity Owner, as applicable, and, solely for purposes of notices
given pursuant to Article II, any other officer of the Borrower so designated by
any of the foregoing officers in a notice to the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower or Equity
Owner shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower or Equity Owner, as applicable.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment, including, with respect to the Borrower, any such
dividend or other distribution to a Subsidiary.


“Retained Death Benefit Policy” means a Policy in which a Person in addition to
the Securities Intermediary is designated as the “beneficiary” under such Policy
by the related Issuing Insurance Company.





--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, the United Nations Security Council or
the European Union, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“Scheduled Maturity Date” means April 10, 2021; provided, however, that, if such
date is not a Business Day, the Scheduled Maturity Date shall be the next
preceding Business Day.


“Second Amendment and Restatement Date” means August 13, 2020.


“Securities Account” has the meaning set forth in the Security Account Control
and Custodian Agreement.


“Securities Intermediary” means Wells Fargo Bank, N.A., as securities
intermediary pursuant to the Security Account Control and Custodian Agreement.


“Security Account Control and Custodian Agreement” means the Security Account
Control and Custodian Agreement, dated as of the date hereof, among the Lender,
the Borrower and Wells Fargo Bank, N.A.


“Senior Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of the date hereof, by and among the Borrower and the Senior
Lender, as amended, restated or otherwise modified from time to time pursuant to
the terms of the Subordination Agreement, which amends and restated that certain
Senior Credit Agreement dated as of August 13, 2020.


“Senior Lender” means the “Lender” as defined in the Senior Credit Agreement.


“Senior Loan Documents” means “Loan Documents” as defined in the Senior Credit
Agreement.


“Senior NPC-A” means a Preferred Series A Sub-Class Unit 0 Account of Holdings.


“Senior Obligations” means “Obligations” as defined in the Senior Credit
Agreement.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they become
absolute and mature in the ordinary course of business, (b) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they become absolute
and mature in the ordinary course of business, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the sum of the fair saleable value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, as such liabilities become absolute and matured,
(e) the



--------------------------------------------------------------------------------



sum of present fair salable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (f) such Person does
not intend, in any transaction, to defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Special Purpose Entity” means a limited liability company that at all times
since its date of formation (i) has maintained its identity as a legal entity
separate from the members, shareholders or other equity owners of GWG, GWG Life
or any other Person in a manner customary for bankruptcy remote entities, (ii)
which is restricted in its Organization Documents (A) with respect to the
Borrower, to acquiring, owning, operating and servicing the GWG Collateral and
(B) with respect to the Equity Owner, to holding the Equity Interests in the
Borrower, and (iii) shall maintain its financial statements, accounting records
and other entity documents separate from those of any other Person and show its
assets and liabilities separate and apart from those of any other Person;
provided, however, that its assets, liabilities, net worth and operating results
may be included in a consolidated financial statement of an Affiliate, as
required by GAAP, so long as any such consolidated financial statement contains
a note indicating that the Special Purpose Entity’s separate assets and credit
are not available to pay the debts of such Affiliate and that the Special
Purpose Entity’s liabilities do not constitute obligations of such Affiliate
except to limited extent specifically set forth herein.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to LIBOR,
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. The Loan shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Lender under such Regulation D or any comparable
regulation to the extent the interest rate for the Loan is determined by
reference to LIBOR. The Statutory Reserve Rate shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage. If the
Statutory Reserve Rate determined in accordance with the foregoing shall be less
than one (1) at any time, such rate shall be deemed to be one (1) at such time
for purposes of this Agreement.


“Subordination Agreement” means the Fourth Amended and Restated Subordination
and Intercreditor Agreement dated as of the date hereof, as amended, restated,
supplemented or otherwise modified from time to time, which amends and restates
that certain Third Amended and Restated Subordination and Intercreditor
Agreement dated as of August 13, 2020 between Lender and Senior Lender, as
amended, restated, supplemented or otherwise modified from time to time.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
outstanding shares of Equity Interests having ordinary voting power for the
election of directors or equivalent governing body (other than Equity Interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Third Amendment and Restatement Date” means the date hereof.



--------------------------------------------------------------------------------





“Third Party Medical Underwriter” means any of Fasano, AVS or 21st Services or
an industry recognized medical underwriter experienced in the valuation of
Policies and the calculation of Life Expectancies approved by the Lender in its
reasonable discretion.


“Threshold Amount” means, with respect to the Borrower, the greater of (i) 5.0%
of the total assets thereof and (ii) $20,000,000.


“Total Outstandings” means the aggregate Outstanding Amount and any other
accrued and unpaid amounts due under the Loan Documents.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“United States” and “U.S.” mean the United States of America.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(d)(ii) hereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto”, “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.





--------------------------------------------------------------------------------



(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06    Divisions.


For all purposes under this Agreement, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its capital stock or similar equity interests at
such time.


1.07    Interest Rates; LIBOR Notification.


The interest rate on a Loan denominated in U.S. Dollars may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate



--------------------------------------------------------------------------------



benchmarks and, as a result, such interest rate benchmarks may cease to comply
with applicable Laws, may be permanently discontinued, and/or the basis on which
they are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate.


1.08    Amendment and Restatement of the Existing Credit Agreement.


(a)    The terms and provisions of the Existing Credit Agreement shall be deemed
to be, and hereby are, amended, superseded and restated in their entirety, with
effect as of the Effective Date, by the terms and provisions of this Agreement.
This Agreement is not intended to be, and shall not constitute, a novation. All
Loans made, and Obligations incurred, under the Existing Credit Agreement which
are outstanding on the date hereof shall continue as the Loan and Obligations,
respectively, under (and shall be governed by the terms of) this Agreement and
the other Loan Documents. Without limiting the foregoing, upon the effectiveness
of the amendment and restatement contemplated hereby, (i) all references in the
“Loan Documents” (as defined in the Existing Credit Agreement) to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents and (ii) the “Loan” (as defined in the Existing Credit
Agreement) shall be redesignated as the Loan hereunder.


(b)    Notwithstanding the foregoing, as of the Third Amendment and Restatement
Date, all Loans and other Obligations shall be hereby assigned from the
Departing Borrower to the Borrower and the obligations of the Departing Borrower
shall be deemed terminated and the Departing Borrower shall no longer constitute
a party to this Agreement and shall have no further obligations or liability
under this Agreement or any other Loan Document.


(c)    GWG DLP Funding V, LLC, as the new Borrower, hereby assumes, and
ratifies, as of the Third Amendment and Restatement Date, all of the Obligations
(which initial assumption shall refer to all Obligations outstanding under the
Existing Credit Agreement) and hereby expressly acknowledges, agrees and
confirms that it has assumed, and hereby agrees to be bound by and to perform
and observe, each and every one of the covenants, rights, promises, agreements,
terms, conditions, obligations, appointments, duties and liabilities of the
Borrower under this Agreement and all the other Loan Documents (including,
without limitation, its obligation to repay all of the Obligations as and when
required under the Loan Documents, including the principal amount of, and all
accrued and unpaid interest in respect of, all Loans extended prior to or on and
after the Third Amendment and Restatement Date, regardless of the Person to whom
such Loans were extended). GWG DLP Funding V, LLC, as the new Borrower, hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, it
will be deemed to be the Borrower under the Loan Agreement and the other Loan
Documents and shall have all of the obligations of the Borrower thereunder; and
the Borrower hereby irrevocably and unconditionally assumes, accepts and agrees
to such liability. All references to the term “Borrower”, “Loan Party” or other
applicable term in the Loan Agreement or any other Loan Document, or in any
document or instrument executed and delivered or furnished, or to be executed
and delivered or furnished, in connection therewith, shall be deemed to be
references to GWG DLP Funding V, LLC, as the new Borrower.





--------------------------------------------------------------------------------



(d)    AS AN ADDITIONAL MATERIAL INDUCEMENT TO THE LENDER TO ENTER INTO THIS
AGREEMENT AND TO RELEASE THE DEPARTING BORROWER, THE DEPARTING BORROWER, ON
BEHALF OF ITSELF, PARENT, HOLDINGS AND THEIR RESPECTIVE AFFILIATES, SUCCESSORS,
ASSIGNS, LEGAL REPRESENTATIVES AND CONSTITUENTS (WHETHER OR NOT A PARTY HERETO)
(BORROWER, PARENT, HOLDINGS AND SUCH AFFILIATES, SUCCESSORS, ASSIGNS, LEGAL
REPRESENTATIVES AND CONSTITUENTS BEING REFERRED TO HEREIN COLLECTIVELY AND
INDIVIDUALLY, AS “OBLIGOR PARTIES.”), FULLY, FINALLY AND COMPLETELY RELEASES AND
FOREVER DISCHARGES THE LENDER AND ITS RESPECTIVE OWNERS, SUCCESSORS, ASSIGNS,
AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES,
ATTORNEYS AND AGENTS, PAST, PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS,
PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY AND INDIVIDUALLY, “LENDER
PARTIES”) OF AND FROM ANY AND ALL CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES,
OBLIGATIONS, DEMANDS, DAMAGES, EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES), DEBTS, LIENS, ACTIONS AND CAUSES OF ACTION OF ANY
AND EVERY NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY THEREOF RELATING
TO THE LOANS, THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS AND WAIVES AND
RELEASES ANY DEFENSE, RIGHT OF COUNTERCLAIM, RIGHT OF SET-OFF OR DEDUCTION TO
THE PAYMENT OF THE INDEBTEDNESS EVIDENCED BY THE LENDER NOTES AND/OR ANY OTHER
LOAN DOCUMENT WHICH THE OBLIGOR PARTIES. MAY HAVE OR MAY CLAIM TO HAVE AGAINST
THE LENDER PARTIES OR ANY THEREOF, ARISING OUT OF, CONNECTED WITH OR RELATING TO
ANY AND ALL ACTS, OMISSIONS OR EVENTS OCCURRING PRIOR TO THE THIRD AMENDMENT AND
RESTATEMENT DATE. THE DEPARTING BORROWER HEREBY ACKNOWLEDGES, REPRESENTS AND
WARRANTS TO THE LENDER THAT IT AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND CLAIMS WHICH ARE RELEASED BY THE
PROVISIONS HEREOF IN FAVOR OF THE LENDER PARTIES, AND WAIVES AND RELEASES ALL
RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY FEDERAL, STATE OR
LOCAL LAW OR STATUTE WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED
OR MISUNDERSTOOD DEFENSES OR CLAIMS. THE DEPARTING BORROWER ACKNOWLEDGES THAT IT
HAS READ AND UNDERSTANDS EACH OF THE PROVISIONS OF THIS RELEASE. THE DEPARTING
BORROWER FULLY UNDERSTANDS THAT THIS RELEASE CONSTITUTES A GENERAL RELEASE, AND
THAT IT HAS IMPORTANT LEGAL CONSEQUENCES. THE DEPARTING BORROWER CONFIRMS THAT
IT WILL HEREBY RELEASE ANY AND ALL RELEASED CLAIMS THAT IT MAY INDIVIDUALLY HAVE
AS OF THE THIRD AMENDMENT AND RESTATEMENT DATE. THE DEPARTING BORROWER HEREBY
ACKNOWLEDGES THAT IT HAS HAD A FULL AND FAIR OPPORTUNITY TO OBTAIN A LAWYER’S
ADVICE CONCERNING THE LEGAL CONSEQUENCES OF THIS RELEASE AND WAIVER





--------------------------------------------------------------------------------



ARTICLE II THE LOAN
2.01    Existing Advances.


Lender previously made one or more advances to the Departing Borrower pursuant
to the Existing Credit Agreement (each, an “Advance”). As of the date hereof,
the Total Outstandings under the Existing Credit Agreement equals $    (the
“Existing Advances”) and the Existing Advances are hereby deemed to be made
under this Agreement. Once any portion of the Loan is repaid under this
Agreement (including prepayments under Section 2.02), it may not be reborrowed.
The Lender has no further commitment to make any Advances hereunder, other than
the Existing Advances deemed to be made pursuant hereto on the Effective Date.


2.02    Prepayments; Cash Distributions.


(a)    Voluntary Prepayments of the Loan. The Borrower may, upon notice from the
Borrower to the Lender, at any time or from time to time voluntarily prepay the
Loan in whole or in part, subject to the Prepayment Premium; provided, that the
aggregate Prepayment Premiums paid by the Borrower hereunder shall not exceed an
amount equal to 1.0% of the Total Outstandings as of the Effective Date. With
respect to any voluntary prepayment, (A) the Borrower’s notice of such
prepayment must (i) be received by the Lender not later than 1:00 p.m. three (3)
Business Days prior to any date of prepayment of the Loan and (ii) specify the
Prepayment Premium, if any, applicable thereto; and (B) any such prepayment of
the Loan (other than a prepayment pursuant to Section 2.03) shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. The
payment amount specified in such notice shall be due and payable on the date
specified therein.


(b)    Mandatory Prepayments of the Loan. If at any time the LTV Percentage
exceeds the Maximum LTV Percentage (a “Mandatory Prepayment Event”), the
Borrower shall prepay the Loan in an amount sufficient to reduce the LTV
Percentage to the Maximum LTV Percentage (the amount required to so reduce the
LTV Percentage shall be determined on the initial date of such excess) within
five (5) Business Days after the occurrence of such excess.


2.3    Proceeds of Pledged Policies and Collateral.


(a)    Subject to the terms and conditions set forth in the Subordination
Agreement and the Senior Credit Agreement, the Borrower shall cause all proceeds
of the Pledged Policies to be paid to the Securities Account. So long as no
Default or Event of Default has occurred and is continuing, Borrower may use the
cash proceeds of the Pledged Policies in the Securities Account (other than
proceeds from the sale, transfer or other disposition of the Pledged Policies in
accordance with Section 7.05) to pay premiums related to the Pledged Policies
and other ordinary course or business expenses in connection with the
maintenance of the Pledged Policies and the Loans under this Agreement.


(b)    Subject to the terms and conditions set forth in the Subordination
Agreement and the Senior Credit Agreement, upon the sale, transfer or other
disposition of any Pledged Policies in accordance with Section 7.05 and receipt
by the Borrower of any Net Proceeds of the Pledged Policies, the Borrower shall
apply such Net Proceeds as follows:


(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts due and payable under the Loan Documents
(including fees, charges and disbursements of counsel to the Lender and amounts
payable under Article III) to the Lender at such time;



--------------------------------------------------------------------------------





(ii)    Second, to payment of accrued and unpaid interest on the Loan;


(iii)    Third, to repayment of the outstanding principal balance of the Loan in
an amount sufficient to reduce the LTV Percentage to the Maximum LTV Percentage;
and


(iv)    Fourth, (A) if the Release Conditions are satisfied, as directed by the
Borrower and (B) otherwise, to repayment of the outstanding principal balance of
the Loan.


(c)    Not less than five (5) Business Days prior to each application of Net
Proceeds of the Pledged Policies pursuant to Section 2.03(b), the Borrower shall
provide the Lender with written notice of such application, together with the
amount to be applied pursuant to each clause of Section 2.03(b) and, as
applicable, a calculation demonstrating compliance with the Release Conditions,
in form reasonably satisfactory to the Lender.


2.04    Repayment of the Loan.


Subject to the terms and conditions set forth in the Subordination Agreement and
the Senior Credit Agreement, the Borrower shall repay to the Lender in equal
installments of $25,000,000 (or such lesser amount as remains outstanding on the
unpaid principal balance and accrued and unpaid interest at such time) on each
of September 10, 2020, December 10, 2020 and March 10, 2021. The installment
shall be first applied to outstanding fees, costs and/or expenses due under this
Agreement; second, to accrued and unpaid interest: and (iii) finally, to unpaid
principal. The outstanding unpaid principal balance of the Loan and all accrued
and unpaid interest on the Loan shall be due and payable on the Scheduled
Maturity Date. If all of the outstanding principal balance of the Loan and
accrued interest on the Loan are fully repaid on any date, this Agreement shall
terminate as of such date. Borrower may provide written notice (an “Extension
Notice”) to the Lender not less than fifteen (15) Business Days prior to the
Scheduled Maturity Date of the upcoming Scheduled Maturity Date, and, subject to
lender’s confirmation of receipt of such notice, such Scheduled Maturity Date
shall be extended by one additional calendar year, unless the Lender shall, in
its sole and absolute discretion, have delivered written notice declining such
Extension Notice not less than ten (10) Business Days prior to the Scheduled
Maturity Date. If the Borrower fails to provide such Extension Notice (or fails
to provide it not less than fifteen (15) Business Days prior to the Scheduled
Maturity Date), then the Lender shall have the right to deliver a written notice
declining any further extension (a “Non-Renewal Notice”) at any time prior to
thirty (30) calendar days after the Scheduled Maturity Date, and effective upon
the delivery of such Non-Renewal Notice, (i) if delivered prior to the Scheduled
Maturity Date, then no extension shall occur on the Scheduled Maturity Date and
the Scheduled Maturity Date shall constitute the Final Maturity Date, or (ii) if
delivered after the applicable Scheduled Maturity Date, the date occurring two
Business Days following the date of such Non-Renewal Notice shall constitute the
Final Maturity Date. If no Extension Notice or Non-Renewal Notice is delivered,
the Scheduled Maturity Date shall be extended by one additional calendar year to
the Final Maturity Date.


2.05    Interest.


(a)    Accrued Interest. The Loan shall bear interest on the outstanding
principal amount thereof at the interest rate set out in the definition of
Accrued Interest.


(b)    Interest Payment Dates. Subject to the terms and conditions set forth in
the Subordination Agreement and the Senior Credit Agreement, interest accrued on
the Loan during each Interest Period shall be due and payable in cash on the
following Interest Payment Date.





--------------------------------------------------------------------------------



2.06    Assumption Fee.


The Borrower shall pay to the Lender an assumption fee (the “Assumption Fee”)
equal to the product of (i) the Assumption Fee Rate, multiplied by (ii) the
Total Outstandings as of the Effective Date. The entire amount of the Assumption
Fee shall be fully earned as of the Effective Date and shall be due and payable
in full in cash within sixty (60) days after the Effective Date. The Assumption
Fee shall not be refundable under any circumstances and shall not be subject to
any counterclaim, setoff or other impairment of right or rescission or turnover.


2.07    Computation of Interest and Fees.


All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year). Subject to subject to Section 2.09(a), interest shall accrue on the Loan
for the day on which the Loan is made, and shall not accrue on the Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any portion of the Loan that is repaid on the same day on which it is made
shall, subject to Section 2.09(a), bear interest for one day. Each determination
by the Lender of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.


2.8    Evidence of Debt.


The Loan shall be evidenced by one or more accounts or records maintained by the
Lender in the ordinary course of business. The accounts or records maintained by
the Lender shall be conclusive absent manifest error of the amount of the Loan
advanced by the Lender to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the reasonable request of the
Lender, the Borrower shall execute and deliver to the Lender a promissory note
in form and substance reasonably acceptable to the Lender (a “Note”), which
shall evidence the Loan in addition to such accounts or records. The Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of the Loan and payments with respect thereto.


2.9    Payments Generally.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender at such account
as the Lender shall specify to the Borrower in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. All
payments received by the Lender after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(b)    Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for the Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
the Loan in any particular place or manner.









--------------------------------------------------------------------------------



ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Law. If any Law (as determined in the good faith
discretion of the Borrower) requires the deduction or withholding of any Tax
from any such payment by the Borrower, then the Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Law and,
if such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law any Other
Taxes.


(c)    Tax Indemnifications. The Borrower shall indemnify each Recipient, within
ten days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower shall be conclusive absent manifest error.


(d)    Status of Lender.


(i)    If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document it shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(d)(ii)(A), 3.01(d)(ii)(B) and 3.01(d)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of the Lender.







--------------------------------------------------------------------------------



(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-2 or
Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
to determine the withholding or deduction required to be made; and





--------------------------------------------------------------------------------



(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.


(e)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that upon the request of the Recipient,
Borrower agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(f)    Survival. Each party’s obligations under this Section 3.01 shall survive
any assignment of rights by, or the replacement of, the Lender and the
repayment, satisfaction or discharge of all other Obligations.


(g)    FATCA. For purposes of this Section 3.01, the term “Laws” includes FATCA.


3.02    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in the One Month Adjusted
LIBOR);





--------------------------------------------------------------------------------



(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loan;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining the Loan to the extent the interest thereon is
determined by reference to LIBOR, or to increase the cost to the Lender, or to
reduce the amount of any sum received or receivable by the Lender (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will, upon delivery of a certificate as set forth in Section 3.02(c),
pay to the Lender such additional amount or amounts as will compensate the
Lender, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement or the Loan, to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will (so long as the Lender makes a similar determination in
similar transactions) pay to the Lender upon delivery of a certificate as set
forth in Section 3.02(c) below, such additional amount or amounts as will
compensate the Lender or the Lender’s holding company for any such reduction
suffered.


(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender, the amount shown as due on any such certificate
within ten days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.03    Mitigation of Obligations.


If the Lender requests compensation under Section 3.02, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 3.01,
or if the Lender gives a notice pursuant to clause (c)(iv) of the definition of
Accrued Interest, then at the request of the Borrower, the Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking the Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.02, as the case may be, in the future, or
eliminate the need for the notice pursuant to



--------------------------------------------------------------------------------



clause (c)(iv) of the definition of Accrued Interest, as applicable, and (ii) in
each case, would not subject the Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to the Lender. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by the Lender in connection
with any such designation or assignment.


3.04    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of any commitment and repayment of the Obligations.


ARTICLE IV


CONDITIONS PRECEDENT TO BORROWINGS


4.01    Conditions to Effectiveness of the Third Amended and Restated Credit
Agreement.


This Agreement shall be effective upon satisfaction (or waiver by the Lender in
its sole and absolute discretion) of the following conditions precedent in each
case in a manner reasonably satisfactory to the Lender:


(a)    Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement, the Subordination Agreement, the Note, the Borrower Security
Agreement, the Assignment and Assumption Agreement, the Commercial Loan
Agreement Termination, the Equity Owner Security and Pledge Agreement, the
Equity Owner Guaranty Agreement and the other Loan Documents.


(b)    Opinions of Counsel. Receipt by the Lender of favorable opinions of legal
counsel to the Borrower and Equity Owner, addressed to the Lender, dated as of
the Third Amendment and Restatement Date, (i) from Carter Ledyard & Milburn LLP
substantially in the form of the draft opinion thereof received August 12, 2020
(or otherwise in form and substance reasonably satisfactory to the Lender) and
(ii) from Mayer Brown or another law firm reasonably acceptable to the Lender
with customary opinions on Investment Company Act of 1940 in form and substance
reasonably acceptable to the Lender.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following:


(i)    copies of the Organization Documents of the Borrower and Equity Owner
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified to be true and correct as of
the Effective Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates as the Lender may require; and


(iii)    such documents and certifications as the Lender may require to evidence
that the Borrower and Equity Owner is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.


(d)    Fees. Receipt by the Lender of any additional fees and expenses set forth
herein that are required to be paid on or before the Third Amendment and
Restatement Date.


(e)    Financing Statement. Receipt by Lender of a UCC-1 financing statement
naming Borrower as debtor and Lender as secured party.



--------------------------------------------------------------------------------





(f)    Closing Documents. Receipt by Lender of all of the following, each duly
executed and dated as of the date hereof, in form and substance satisfactory to
the Lender:


(i)    Collateral Package. Copies of the complete Collateral Package for any
Pledged Policies requested in writing by the Lender;


(ii)    Solvency Certificate. A certificate of solvency executed by an officer
or director of the Equity Owner, certifying that each of the Borrower and the
Equity Owner was and would be Solvent and able to pay its debts as they come
due, and would have adequate capital to conduct its business;


(iii)    Releases. Releases from Parent, Holdings and each DST in substantially
the same form as the release provided by the Departing Borrowing in Section
1.08(d) (provided, that the DST releases may include language similar to the
language in the second paragraph of Annex I attached to the Existing Credit
Agreement); and


(iv)    Others. Such other documents as the Lender may have reasonably
requested.


(g)    Delivery of Policies to Custodian. The originals of all Pledged Policies,
if any (or, if not available, copies thereof), and all other documents
comprising the related Collateral Packages (including all originals thereof, to
the extent required or, if not required, to the extent available) were delivered
to or were held by Wells Fargo Bank, N.A., as custodian pursuant to the Security
Account Control and Custodian Agreement, including evidence that all Premiums
required to be funded prior to the Third Amendment and Restatement Date in order
to keep the Pledged Policies in force and not in grace or lapse status through
at least forty-five (45) days thereafter had been paid, and Wells Fargo Bank,
N.A., as custodian verified to the Lender in writing its receipt of all
documents required to be contained in the related Collateral Package by having
delivered a certification in accordance with the terms of the Security Account
Control and Custodian Agreement.


(h)    Acknowledgements. Wells Fargo Bank, N.A., as securities intermediary
pursuant to the Security Account Control and Custodian Agreement delivered
written confirmation to the Lender that it had received an Acknowledgement for
each Pledged Policy and had credited each Pledged Policy to the Policy Account
and Wells Fargo Bank, N.A. delivered copies of each such Acknowledgement to the
Lender.


(i)    Third Party Releases. The Borrower and the Equity Owner have executed and
delivered all necessary third party releases with respect to the Pledged
Policies, as determined by the Lender in its sole and absolute discretion.


ARTICLE V REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:


5.01    Existence, Qualification and Power.


Each Loan Party (a) is (i) a newly formed Special Purpose Entity duly organized
or formed, validly existing and, (ii) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction



--------------------------------------------------------------------------------



where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clauses (a)(ii), (b)(i) or (c), to the extent that failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which it is party has been duly authorized by all necessary corporate or
other organizational action, and does not (a) contravene the terms of any of its
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than any Lien created
pursuant to the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which it is a party or affecting it
or its properties or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which it or its property is
subject; or (c) violate any material Law.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, each Loan Party of this Agreement or any Loan Document to
which it is a party other than (i) those that have been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.


5.04    Binding Effect.


Each Loan Document to which each Loan Party is party has been duly executed and
delivered by each Loan Party party thereto. Each Loan Document to which each
Loan Party is a party constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency and other Laws affecting
creditors’ rights generally and by general principles of equity, regardless of
whether considered in a proceeding in equity or law.


5.05    Financial Statements; No Material Adverse Effect.


(a)    GWG has heretofore furnished to the Lender its consolidated pro forma
balance sheet and statements of income, shareholders’ equity and cash flows for
GWG and its Subsidiaries as of and for the fiscal year ended December 31, 2019.
Such financial statements present fairly, in all material respects, the pro
forma financial position and results of operations and cash flows of GWG and its
subsidiaries, as of such date and for such period in accordance with GAAP.


(b)    Since its date of formation, there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes before any
Governmental Authority (i) pending or, to the knowledge of the Responsible
Officers after due inquiry, threatened in writing, at Law, in equity or in
arbitration, by or against the Borrower that (a) purport to affect or pertain to
this Agreement or any other Loan Document or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, there is a
reasonable possibility of an adverse determination and if determined adversely,
could reasonably be expected to have a Material Adverse Effect or (ii) pending
at Law, in equity or in arbitration that purport to affect or pertain to or
relate in any way to the



--------------------------------------------------------------------------------



Beneficient Transactions and, either individually or in the aggregate, there is
a reasonable possibility of an adverse determination and if determined
adversely, could reasonably be expected to have a Material Adverse Effect.


5.07    No Default.


The Borrower is not in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property; Liens.


Each Loan Party has good and indefeasible title to its respective Collateral,
including without limitation, the Pledged Policies, and such Collateral is not
subject to any Liens other than Permitted Liens. All GWG Collateral Policies are
included in the Pledged Policies as of the Third Amendment and Restatement Date
and all GWG Collateral is included in the Collateral as of the Third Amendment
and Restatement Date.


5.09    Taxes.


The Borrower has filed all federal, material state and other tax returns and
reports required to be filed, and have paid all federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower that could
reasonably be expected to, if made, have a Material Adverse Effect. The Borrower
is not a party to any tax sharing agreement.


5.10    ERISA Compliance.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than the Threshold Amount the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than the Threshold Amount the fair market value of
the assets of all such underfunded Plans.


5.11    Margin Regulations; Investment Company Act.


(a)    Neither the Borrower nor the Equity Owner is engaged, and neither will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.





--------------------------------------------------------------------------------



(b)    No part of the proceeds of the Loan will be used by the Borrower directly
or indirectly (i) for the purpose of, whether immediately, incidentally or
ultimately, purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board) or (ii) for any other purpose that would
entail a violation of or that would be inconsistent with the provisions of the
regulations of the Board (including regulations T, U or X).


(c)    Neither the Borrower nor the Equity Owner is required to register as an
“investment company” or as a Person controlled by a “person” required to
register as an “investment company”, in each case as such terms are defined in
the Investment Company Act of 1940.


5.12    Disclosure.


The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other written
information, including the Policy Collateral Report, furnished by or on behalf
of the Borrower to the Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect as of such date furnished or certified; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time it being understood that such projections may vary from
actual results and that such variances may be material.


5.13    Compliance with Laws.


(a)    Each Loan Party is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (i) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


(b)    No Loan Party has failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain could
reasonably be expected to have an adverse effect on any of the Pledged Policies,
any other Collateral, the business, assets, financial condition or operations of
the Borrower or any of the rights or interests of the Lender hereunder or under
any other Loan Document.


(c)    The Borrower has complied with all licensure requirements in each state
in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.


(d)    There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of the Borrower necessary to the ownership of its
properties or to the conduct of its business.


5.14    Solvency.


The Borrower is Solvent.





--------------------------------------------------------------------------------



5.15    Anti-Corruption Laws and Sanctions.


The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with the credit facility established hereby,
is a Sanctioned Person. None of the Loan, the use of proceeds thereof and the
transactions directly or indirectly by the Borrower contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.


5.16    Senior Loan Documents.


As of the Third Amendment and Restatement Date, the Borrower has delivered to
the Lender true and correct copies of the Senior Loan Documents. The Senior Lien
Loan Documents are in full force and effect as of the Third Amendment and
Restatement Date and have not been terminated, rescinded or withdrawn as of such
date. The execution, delivery and performance of the Senior Lien Loan Documents
by the Borrower does not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect.


5.17    Perfection.


This Agreement, the Security Account Control and Custodian Agreement, the
collateral assignments filed in respect of the Pledged Policies and the
financing statements filed in connection with this Agreement create a valid
first priority security interest in favor of the Lender in the Collateral, which
security interest has been perfected (free and clear of any lien other than
Permitted Liens) as security for the Obligations. As of the Third Amendment and
Restatement Date, no effective financing statement or other instrument similar
in effect covering any of the Collateral (including, without limitation, any
Pledged Policies) or any interest therein owned by the Borrower (directly or
through the Securities Intermediary) was on file in any recording office. As of
the Third Amendment and Restatement Date, no effective financing statement or
other instrument similar in effect covering any of the Collateral (including,
without limitation, any Pledged Policies) or any interest therein owned by the
Borrower (directly or through the Securities Intermediary) is on file in any
recording office except for financing statements in favor of the Lender in
accordance with this Agreement and the other Loan Documents.


5.18    Pledged Policies.


As of the Third Amendment and Restatement Date, (a) no Policy that was a Pledged
Policy as of the Third Amendment and Restatement Date was subject to any Law
that made unlawful the sale, transfer or assignment of such Pledged Policy and
(b) with respect to each Policy that was a Pledged Policy as of the Third
Amendment and Restatement Date, the Borrower was not aware of any agreements,
documents, assignments or instruments related to such Policy except for those
documents, assignments, and instruments that constitute and were included in the
related Collateral Package that was delivered to the Lender and such Collateral
Package contained, at the very least, the documents set forth in the Security
Account Control and Custodian Agreement.





--------------------------------------------------------------------------------



5.19    Accounts.


Set forth in Schedule 5.20 is a complete and accurate description, as of the
Third Amendment and Restatement Date, of the Securities Account, Policy Account
and each other deposit account or securities account of the Borrower or the
Equity Owner (collectively, the “Accounts”). The Accounts have each been validly
and effectively assigned to the Lender, and shall be encumbered by a first
priority perfected Lien created pursuant to the Collateral Documents. The
Security Account Control and Custodian Agreement and each other Account Control
Agreement is the legal, valid and binding obligation of the Loan Parties party
thereto, enforceable against such parties in accordance with its terms (except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity). The Borrower has not granted any interest
in any of the Accounts to any Person other than the Lender and the Lender has
“control” of the Accounts and the Policy Account within the meaning of the
applicable UCC.


ARTICLE VI AFFIRMATIVE COVENANTS
So long as the Loan or any other Obligations hereunder shall remain unpaid or
unsatisfied, the Borrower shall:


6.01    Financial Statements.


Upon the written request of the Lender, the Borrower will use commercially
reasonable efforts to deliver to the Lender, in form and detail satisfactory to
the Lender, within forty-five (45) days after the end of each of the first three
fiscal quarters, and within ninety (90) days after the end of the fourth fiscal
quarter, of each fiscal year of GWG, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows of GWG (which
shall include the Borrower and the Equity Owner, on a consolidated basis, and a
note indicating that the separate assets and credit of the Borrower and the
Equity Owner are not available to pay the debts of GWG and that the liabilities
of the Borrower and the Equity Owner do not constitute obligations of GWG except
to limited extent specifically set forth herein) as of the end of and for such
fiscal quarter and the then elapsed portion of such fiscal year for each of the
first three quarters of each fiscal year, and the full fiscal year for the
fourth fiscal quarter of each fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, (i)
with respect to the first three quarters of each fiscal year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition and results of operations of such Person and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) with respect to the fourth fiscal quarter of each fiscal
year, reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of such
Person and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.





--------------------------------------------------------------------------------



6.02    Certificates; Other Information.


(a)    Upon the written request of the Lender, the Borrower will use
commercially reasonable efforts to deliver (or cause to be delivered) to the
Lender, in form and detail satisfactory to the Lender:


(i)    within forty-five (45) days after the end of each calendar month, a
Policy Collateral Report as of the end of such calendar month, including a
calculation of the Collateral Value as of the date of such report; and


(ii)    such additional information regarding the business or corporate affairs
or financial condition of the Borrower or the Equity Owner or compliance with
the terms of the Loan Documents, as the Lender may from time to time reasonably
request.


(b)    Upon the written request of the Lender, the Borrower will use
commercially reasonable efforts to deliver (or cause to be delivered) to the
Lender, the Collateral Package, most recent Policy Illustrations or such other
information, documents, records or reports respecting the Pledged Policies or
the other Collateral or the condition or operations, financial or otherwise, of
the Borrower as the Lender may from time to time reasonably request in order to
protect the interests of the Lender under or as contemplated by this Agreement
and the other Loan Documents, including but not limited to, upon each sale of a
Pledged Policy, a report that shall include such information as the Lender shall
reasonably request, calculated as of before such sale and after such sale,
taking into account the application of the proceeds of such sale.


6.03    Notices.


Promptly notify the Lender of:


(a)    the occurrence of any Default;


(b)    any claim made or asserted against the Collateral (other than by the
Lender under the Loan Documents);


(c)    any filing or commencement of or, to its knowledge, any written threat or
notice of intention of any Person to file or commence any material action, suit,
proceeding whether at law or equity by or before any Governmental Authority
against or affecting the Borrower that if adversely determined could reasonably
be expected to have a Material Adverse Effect;


(d)    any pending or threatened litigation dispute or similar matter relating
to any Pledged Policy or any other Policy owned by an Affiliate of the Borrower
that was originated in a similar manner or under a similar origination or
financing program as a Pledged Policy;


(e)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and


(f)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount.





--------------------------------------------------------------------------------



Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth reasonable details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have or may have been breached.


6.04    Payment of Taxes.


Pay and discharge as the same shall become due and payable all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower.


6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization.


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.06    Maintenance of Properties.


Maintain, preserve and protect all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.


6.07    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti- Corruption Laws and applicable Sanctions.


6.08    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.


6.09    Inspection Rights.


Upon five (5) Business Days prior written notice and only once in any fiscal
year, permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at
reasonable times during normal business hours;



--------------------------------------------------------------------------------



provided, however, that when an Event of Default has occurred and is continuing
the Lender (or any of its representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice. The Borrower shall provide such
cooperation, information and assistance, and prepare and supply the Lender with
such data regarding the performance by the Issuing Insurance Companies of their
obligations under the Pledged Policies and the performance by the Borrower of
its obligations under the Loan Documents, as may be reasonably requested by the
Lender from time to time. At any time after the occurrence and continuance of an
Event of Default, the Borrower shall assist the Lender with, and take all
actions reasonably requested by the Lender in connection with, the engagement of
servicers, medical underwriters and tracking agents and the enabling of such
parties to perform the services for which they have been retained by the Lender
relating to the Pledged Policies.


6.10    Use of Proceeds.


Use the proceeds of the Advances to repay existing indebtedness and for other
general corporate purposes of the Borrower.


6.11    Security Interests; Further Assurances.


Execute and deliver any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or that the Lender may reasonably request, in
order to perfect and to maintain the perfection and priority of the security
interest of the Lender in the Borrower’s right, title and interest in the
Collateral granted pursuant to the Security Documents, all at the Borrower’s
expense. The Borrower shall cause its primary electronic books and records
relating to the Collateral to be marked, with a legend stating that the Pledged
Policies and the other Collateral owned by the Borrower have been pledged to the
Lender. The Borrower shall, in consultation with the Lender and at the
Borrower’s own expense, defend the Collateral against all lawsuits and statutory
claims and Liens of all Persons at any time claiming the same or any interest
therein through the Borrower or any Affiliate thereof adverse to the Lender. The
Borrower shall use commercially reasonable efforts to obtain any other
information reasonably requested by the Lender with respect to the Pledged
Policies and the Insureds.


6.12    Accounts.


The Borrower shall not maintain any bank accounts other than the Policy Account
and other Accounts. The Borrower shall not close any of the Accounts unless the
Lender shall have consented thereto in its sole and absolute discretion.


6.13    Pledged Policies.


The Borrower shall maintain the Pledged Policies in full force and effect and if
any Pledged Policy enters a “grace period”, the Borrower shall pay all Premiums
due and payable with respect to such Pledged Policy and shall restore such
Pledged Policy to good standing, in each case, within six (6) Business Days
after the start of such “grace period”.









--------------------------------------------------------------------------------



ARTICLE VII NEGATIVE COVENANTS
So long as the Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower and the Equity Owner shall not (and with respect to
Sections 7.02 and 7.10, GWG and GWG Life shall not), directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Any Lien on any property or asset of the Borrower existing on the Third
Amendment and Restatement Date and set forth in Schedule 7.01; provided that (i)
such Lien shall not apply to any other property or asset of such the Borrower
unless permitted elsewhere under this Section 7.01, and (ii) such Lien shall
secure only those obligations which it secures on the Third Amendment and
Restatement Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (without giving effect to
accrued interest, fees or transaction costs with respect to such Indebtedness);


(c)    Permitted Encumbrances;


(d)    Liens on property acquired by Borrower that were in existence at the time
of the acquisition of such property and were not created in contemplation of
such acquisition;


(e)    Other Liens securing obligations not exceeding $10,000,000 in the
aggregate; and


(f)    Liens granted to Senior Lender pursuant to the Senior Loan Documents.


7.02    Beneficient Transactions.


Make or agree to make, nor shall GWG, GWG Life or their Affiliates make or agree
to make, any distribution or payment relating to, in satisfaction of, or in
purported satisfaction of, any demand relating to any Beneficient Transaction
(including any demand made prior to a filing of any action, suit, proceeding,
claim or dispute).


7.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness by Equity Owner or
Borrower, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness evidenced by the Senior Credit Agreement or the other Senior
Loan Documents in aggregate principal amount not to exceed the amount permitted
under the Subordination Agreement, in each case so long as such Indebtedness is
permitted and subject to the Subordination Agreement;


(c)    Indebtedness and guarantees thereof existing on the Third Amendment and
Restatement Date and set forth in Schedule 7.03 and extensions, renewals and
replacements of any such Indebtedness with Indebtedness that does not increase
the outstanding principal amount thereof (without giving effect to accrued
interest, fees or transaction costs with respect to such Indebtedness);



--------------------------------------------------------------------------------





(d)    Indebtedness in respect of overdrawn checks, drafts and similar
instruments arising in the ordinary course of maintaining deposit accounts (if
repaid within two (2) Business Days);


(e)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


(f)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(g)    Indebtedness as an account party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business; and


(h)    Other Indebtedness in an amount not to exceed $10,000,000 at any time
outstanding.


7.04    Fundamental Changes.


(a)    Merge into, consolidate with or amalgamate with (by scheme, arrangements
or otherwise) any other Person, or permit any other Person to merge into,
consolidate with or amalgamate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or any
substantial part of its assets (whether now owned or hereafter acquired) or
liquidate, wind-up or dissolve.


(b)    engage in any business if, as a result, the general nature of the
business in which the Borrower would then be engaged would be substantially and
adversely changed from the general nature of the business in which Borrower is
engaged as of the Third Amendment and Restatement Date;


(c)    without the written consent of the Lender, enter into any amendment or
modification of any of its Organization Documents that could adversely affect
the Lender, as determined in the reasonable good faith discretion of the Lender;


(d)    change (i) its fiscal year or (ii) its method of accounting as in effect
on the Third Amendment and Restatement Date, unless prior notice is given to the
Lender by the Borrower and the Lender consents to such change (such consent not
to be unreasonably withheld); or


(e)    become an “investment company” or a Person controlled by a “person”
required to register as an “investment company”, in each case as such terms are
defined in the Investment Company Act of 1940;


in each case other than in connection with a common stock exchange permitted by
the Amended and Restated Certificate of Incorporation of GWG set out in Exhibit
99.1 to GWG’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on July 6, 2020 shall not constitute a Fundamental Change for
purposes of this Section 7.04. Notwithstanding anything to the contrary in this
Section 7.04, the Borrower and the Equity Owner shall be permitted to sell,
transfer, redeem, convert, exchange or otherwise dispose of any and all Equity
Interests (other than NPC-A interests) held by the Borrower or the Equity Owner
in Parent, Holdings or their Subsidiaries.





--------------------------------------------------------------------------------



7.05    Dispositions.


Without the written consent of the Lender, dispose of any Pledged Policies or
other Collateral, provided that, so long as no Default of Event of Default has
occurred and is continuing and the LTV Percentage does not exceed the Maximum
LTV Percentage after giving effect to such sale or disposition, the Borrower may
sell or dispose of Pledged Policies on arms-length terms at fair market value
and to a Person other than an Affiliate of the Borrower, so long as the Borrower
applies the Net Proceeds from such a sale in accordance with Section 2.04. The
Borrower shall provide written notice of any such sale of Pledged Policies to
the Lender at least seven (7) Business Days prior to any such sale and shall
certify to the Lender that such sale constitutes a sale permitted by this
Section 7.05.


7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so unless (i) such Restricted Payment
is permitted under its Organization Documents, (ii)    such Restricted Payment
is permitted under the Subordination Agreement and (iii) no Default has occurred
and is continuing or would result from such Restricted Payment.


7.07    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower as would be
obtainable by the Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, other than (i) transactions contemplated
by the Organizational Documents thereof as of the Third Amendment and
Restatement Date and (ii) transactions permitted by the other provisions of this
Agreement or of any other Loan Document.


7.08    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of the Borrower to (i) pledge the Collateral pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (ii) act as the Borrower pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clause (i) above) for (1) this
Agreement and the other Loan Documents and (2) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.


7.09    Sanctions.


Use, or permit its respective directors, officers, employees or agents to use,
the proceeds of the Loan (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of directly or indirectly funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country to the extent such activities, businesses or transactions
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.









--------------------------------------------------------------------------------







7.10    GWG Prohibited Actions.


Without the written consent of the Lender, take or suffer any Subsidiary or
Affiliate to take any action to (i) institute, or solicit or collude with any
other Person to institute, join in or acquiesce to a voluntary or involuntary
petition or any other proceeding or, seeking to adjudicate the Borrower or the
Equity Owner as bankrupt or insolvent, or seeking liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of it or its debts or appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like, under any Debtor Relief Laws,
(ii) cause the Borrower or the Equity Owner to no longer constitute a Special
Purpose Entity, or (iii) engage in any transfer or disposition of Collateral
(except as permitted herein), voluntarily incur Indebtedness or Liens for
borrowed money or misapply, misappropriate or convert funds, in each case, in
violation of this Agreement or the Loan Documents or otherwise engage in any
fraud or intentional misrepresentation.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


The occurrence of any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower or Equity Owner fails to pay (i) when and as
required to be paid herein, any amount of the Loan, (ii) within three (3) days
after the same becomes due, any interest or fee due hereunder, or (iii) within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document;


(b)    Specific Covenants. The Borrower or Equity Owner (or with respect to
Sections 7.02 and 7.10, GWG or GWG Life) fails to perform or observe any term,
covenant or agreement contained in (i) Section 6.03(a), 6.05 (as to legal
existence of the Borrower) or Article VII; (ii) Section 6.01 and such failure
shall continue unremedied or unwaived for fifteen (15) days after notice thereof
by the Lender; or (iii) any of Section 6.02(a) and such failure shall continue
unremedied or unwaived for five (5) Business Days after notice thereof by the
Lender.


(c)    Other Defaults. The Borrower, the Equity Owner, The Beneficient Company
Group, L.P., or Beneficient Company Holdings, L.P. fails to perform or observe
any covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure shall continue unremedied or unwaived for thirty (30) days after the
earlier of the date that the Borrower (i) knows or should have known of such
breach or (ii) has received notice thereof by the Lender;


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or Equity Owner herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any respect with respect to representations, warranties, certifications and
statements of fact containing qualifications as to materiality or incorrect or
misleading in any material respect with respect to representations, warranties,
certifications and statements of facts without qualifications as to materiality
when so made or deemed to be made;


(e)    Cross-Default. The Borrower or Equity Owner (or any Affiliate thereof)
fails to (i) make any payment of principal when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness or any Second Lien



--------------------------------------------------------------------------------



Obligations or (ii) observe or perform any other agreement or condition relating
to any Material Indebtedness or any Senior Obligations or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or any Senior
Obligations (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Material Indebtedness or any
Senior Obligations to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness or any Senior
Obligations to be made, prior to its stated maturity; provided, that this clause
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder;


(f)    Insolvency Proceedings, Etc. The Borrower or Equity Owner institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding;


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or Equity Owner
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due and payable, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy;


(h)    Judgments. The Borrower cannot make the representation with respect to
Section 5.06(ii); or there is entered against the Borrower or Equity Owner (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount
(after giving effect to any insurance proceeds covering such judgments or
orders), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;


(i)    Invalidity of Loan Documents. Any provision of any Loan Document to which
the Borrower or Equity Owner is a party, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Lender any material part of the Liens
purported to be created thereby; or the Borrower or Equity Owner or any other
affiliated Person contests in any manner the validity or enforceability of any
provision of any such Loan Document; or the Borrower or Equity Owner denies that
it has any or further liability or obligation under any provision of any such
Loan Document, or purports to revoke, terminate or rescind any such Loan
Document;


(j)    Lien Defects. Any Lien created or purported to be created by any of the
Loan Documents on any asset of the Borrower shall at any time fail to constitute
a valid and perfected Lien (or the equivalent thereof under applicable Laws) on
any of the property purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or the Borrower shall so assert in writing except to the extent that
any such failure or loss



--------------------------------------------------------------------------------



of benefit, perfection or priority results from the failure of the Lender to
file UCC financing or continuation statements;


(k)    Change of Control. There occurs any Change of Control;


(l)    ERISA. An ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower in an
aggregate amount exceeding the Threshold Amount; or


(m)    Governmental Investigation. The occurrence of (i) any investigation or
seizure made by any Governmental Authority for an actual or alleged violation or
breach of Law by the Borrower, or by any director or executive officer thereof
that could reasonably be expected to have a Material Adverse Effect or (ii) a
revocation, suspension or termination of any license, permit or approval held by
the Borrower or any director or executive officer thereof that could reasonably
be expected to have a Material Adverse Effect.


(n)    Cross-Acceleration to Senior Loan Documents. If there is a default in any
Senior Loan Document, and such default results in the Senior Lender accelerating
the maturity of the Senior Obligations or otherwise causing the Senior
Obligations to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:


(a)    terminate any obligation to make Advances, if any;


(b)    declare the amount of the outstanding principal amount of the Loan and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;


(c)    provide notice to the Securities Intermediary of the commencement of the
“Effective Time” (as defined in the Securities Account Control and Custodian
Agreement); and


(d)    exercise all rights and remedies available to it under the Loan Documents
or applicable Law or at equity (provided, that the Lender shall not take any
action pursuant to the Limited Power of Attorney as the Borrower’s agent and
attorney-in-fact unless an Event of Default has occurred and is continuing);
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loan shall automatically
terminate, the unpaid principal amount of all outstanding Loan and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Lender.





--------------------------------------------------------------------------------



8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loan
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Lender in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts due and payable under the Loan Documents
(including fees, charges and disbursements of counsel to the Lender and amounts
payable under Article III) payable to the Lender;


Second, to payment of that portion of the Obligations constituting the Loan and
other Obligations arising under the Loan Documents;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX MISCELLANEOUS
9.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Lender and the Borrower and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


9.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 9.02; and


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications.





--------------------------------------------------------------------------------



Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


(c)    Change of Address, Etc. The Borrower and the Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.


(d)    Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices (including electronic loan notices, if any) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.


9.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of any per annum increase in the
interest rate consistent with clause (b) of the definition of Accrued Interest)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.


9.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of- pocket expenses incurred by the Lender in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Lender, and shall pay all reasonable fees
and time charges for attorneys who may be employees of the Lender, in connection
with the enforcement or protection of its rights during the continuation of an
Event of Default (A) in connection with this Agreement and the other Loan
Documents, or (B) in connection with the Loan made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for



--------------------------------------------------------------------------------



attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
(ii) the Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, fraud, gross negligence or willful misconduct of such Indemnitee or its
Related Party or (y) result from a claim brought by the Borrower against an
Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower and the Lender shall not assert, and the Borrower
and the Lender each hereby waives, and acknowledges that no other Person shall
have, any claim against the Borrower or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loan
or the use of the proceeds thereof, provided that nothing in this Section
9.04(c) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(d)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(e)    Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(d) shall survive the replacement of the Lender, the termination of
any commitment and the repayment, satisfaction or discharge of the Obligations.





--------------------------------------------------------------------------------



9.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.


9.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except (i) that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder or thereunder without the prior written
consent of the Lender and (ii) the Lender may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder except (A) to an
assignee in accordance with the provisions of Section 9.06(b), (B) by way of
participation in accordance with the provisions of Section 9.06(c) or (C) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 9.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 9.06(b) and, to the extent expressly contemplated
hereby, the Related Parties of the Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b)    Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of the Loan
outstanding); provided that the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required for any such assignment
unless (i) an Event of Default has occurred and is continuing at the time of
such assignment or (ii) such assignment is to an existing Lender or an Affiliate
of an existing Lender or an Approved Assignee; provided that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Lender within five (5) Business Days after
having received notice thereof. From and after the effective date of any such
assignment, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned, have the rights and obligations of the
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned, be released from its obligations under this
Agreement (and, in the case of an assignment and covering all of the assigning
Lender’s rights and obligations under this Agreement, the Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.02, and 9.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by the Lender of rights or obligations under this Agreement that
does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by the Lender of a participation in such rights and
obligations in accordance with Section 9.06(d).


(c)    Register. The Lender, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Lending Office a copy of each assignment agreement (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lender and the amount of the Loan pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower shall treat each Person whose name is recorded
in the Register pursuant to the terms



--------------------------------------------------------------------------------



hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, at any reasonable time and
from time to time upon reasonable prior notice.


(d)    Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to one or more participants (other
than the Borrower or any of the Borrower’s Affiliates) (each, a “Participant”)
in all or a portion of the Lender’s rights and/or obligations under this
Agreement (including all or a portion of the Loan owing to it); provided that
(i) the Lender’s obligations under this Agreement shall remain unchanged, (ii)
the Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, and 3.02 to the same extent as if
it were the Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(d) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.04 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.02, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. The Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.04 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were the Lender. The
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loan or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.


(e)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


9.07    Treatment of Certain Information; Confidentiality.


The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance



--------------------------------------------------------------------------------



Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) any Third Party Medical Underwriter, (i) with the
consent of the Borrower or (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Lender or any of its Affiliates on a nonconfidential
basis from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower, (b) it has developed compliance procedures
regarding the use of material non- public information and (c) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws. With respect to any
Information provided hereunder, the Lender’s obligations under this Section 9.07
shall terminate on the two (2) year anniversary of the Scheduled Maturity Date.


9.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to the
Lender or its Affiliates, irrespective of whether or not the Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of the Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The Lender agrees to notify the Borrower promptly after any such
setoff and application; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.


9.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loan
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an



--------------------------------------------------------------------------------



expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


9.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Lender, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


9.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the funding of the Loan, and shall continue in full force and
effect as long as the Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


9.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


9.13    [Reserved].


9.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).





--------------------------------------------------------------------------------



(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


9.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.





--------------------------------------------------------------------------------



9.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lender, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
the Lender has no obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Lender has no obligation to disclose any of such interests to the Borrower and
its Affiliates. To the fullest extent permitted by Law, the Borrower hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.


9.17    Electronic Execution of Assignments and Certain Other Documents.


The words “execute” “execution,” “signed,” “signature,” and words of like import
in any assignment or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Lender or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.


9.18    USA PATRIOT Act.


The Lender that is subject to the Act (as hereinafter defined) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lender to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the Lender,
provide all documentation and other information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


9.19    Subordination.


The Lender (by its acceptance and execution of this Agreement) acknowledges and
agrees that notwithstanding anything to the contrary set forth herein, the
Obligations hereunder are subordinated to the Senior Obligations in the manner
and to the extent set forth in the Subordination Agreement.









--------------------------------------------------------------------------------



[SIGNATURE PAGES FOLLOW]

























































































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:


GWG DLP FUNDING V, LLC






By:      Name:
Title:























































































--------------------------------------------------------------------------------





[Signature Page to Second Lien Credit Agreement]


LENDER:


HCLP NOMINEES, L.L.C.


By: CROSSMARK MASTER HOLDINGS, LLC, its
Manager






By:      Name: David Wickline
Title: Manager












































































[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------



SOLELY WITH RESPECT TO SECTIONS 1.08(b) AND 1.08(d)


DEPARTING BORROWER


BENEFICIENT CAPITAL COMPANY, L.L.C.






By:      Name:
Title:












































































[Signature Page to Second Lien Credit Agreement]









--------------------------------------------------------------------------------



SOLELY WITH RESPECT TO SECTIONS 7.02 and 7.10:


GWG HOLDINGS INC.






By:     
Name:
Title:






GWG LIFE, L.L.C.






By:     
Name:
Title:




























































[Signature Page to Second Lien Credit Agreement]




--------------------------------------------------------------------------------



EXHIBIT D-2


Form of Fourth Amended and Restated Subordination and Intercreditor Agreement






























































































Exhibit D-2



--------------------------------------------------------------------------------



EXHIBIT D-2


FOURTH AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT


THIS FOURTH AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR
AGREEMENT (this “Agreement”) is made as of [ ], 2020, by and among HCLP
NOMINEES, L.L.C., a Delaware limited liability company (together with its
successors, “HCLP”), individually as a Subordinated Creditor and as Subordinated
Creditor Representative (as defined below) (together with its permitted assigns,
the “Subordinated Creditor”), and HCLP, individually as a Senior Creditor and as
Senior Creditor Representative (as defined below) (together with its permitted
assigns, the “Senior Creditor”).


RECITALS


A.    GWG DLP Funding V, LLC, a Delaware limited liability company (the
“Borrower”) and the Senior Creditor have entered into a Third Amended and
Restated Credit Agreement, dated as of the date hereof, which amends that
certain Second Amended and Restated Credit Agreement dated as of August 13, 2020
(such Third Amended and Restated Credit Agreement, as the same has been amended
through and including the date hereof, and as further may be amended, restated,
supplemented or modified from time to time, including amendments and
restatements thereof in its entirety, in each case as permitted hereunder, being
hereinafter referred to as the “Credit Agreement”), pursuant to which certain
lenders from time to time party to the Credit Agreement (such lenders being
hereinafter referred to collectively as the “Senior Lenders” and individually as
a “Senior Lender”) have agreed, subject to certain terms and conditions, to
extend credit and make certain other financial accommodations available to the
Borrower, which obligations are to be guaranteed by the Guarantors (as
hereinafter defined).


B.    The Borrower and the Subordinated Creditor have entered into a Third
Amended and Restated Second Lien Credit Agreement, dated as of the date hereof,
which amends that certain Second Amended and Restated Subordinated Credit
Agreement, dated as August [ ], 2020 (such Third Amended and Restated Second
Lien Credit Agreement, as the same has been amended through and including the
date hereof, and as further may be amended, restated, supplemented or modified
from time to time, including amendments and restatements thereof in its
entirety, in each case as permitted hereunder, being hereinafter referred to as
the “Second Lien Credit Agreement”), pursuant to which certain lenders from time
to time party to the Second Lien Credit Agreement (such lenders being
hereinafter referred to collectively as the “Subordinated Lenders” and
individually as a “Subordinated Lender”) have agreed, subject to certain terms
and conditions, to extend credit and make certain other financial accommodations
available to the Borrower, which obligations are to be guaranteed by the
Guarantors.


C.    The Subordinated Creditor and the Senior Creditor are currently party to
the Third Amended and Restated Subordination and Intercreditor Agreement, dated
on or about August 13, 2020 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Subordination and Intercreditor
Agreement”).





--------------------------------------------------------------------------------



D.    The Subordinated Creditor and the Senior Creditor wish to amended and
restate the Existing Subordination and Intercreditor Agreement pursuant to and
on the terms and conditions set forth herein.


ACTIVE 260197415
NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:


SECTION 1.    DEFINITIONS.


Capitalized terms used but not otherwise defined in this Agreement shall have
the following meanings:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.


“Collateral” means all assets and property of each of the Loan Parties, whether
now owned or existing or hereafter created, acquired, or arising and wherever
located, of every kind and description, tangible or intangible, real or personal
property, or mixed, including but not limited to all accounts, chattel paper,
contracts, instruments, documents, general intangibles, investment property,
deposit accounts, commercial tort claims, inventory, farm products, equipment,
fixtures, and other goods of whatever kind, and real estate, and all proceeds
and products thereof and additions and accessions thereto (including, without
limitation, proceeds of any insurance policies maintained on or with respect to
any of the foregoing).


“Collection Action” means, with respect to the Senior Debt or the Subordinated
Debt Obligations any of the following: (a) to sue for, take, or receive (unless
otherwise expressly permitted to be received pursuant to the terms of this
Agreement) from or on behalf of any Loan Party, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Loan Party (excluding receipt of regularly scheduled payments of interest
to the extent not prohibited to be paid or received hereunder), (b) to initiate
or participate with others in any suit, action, or proceeding against any Loan
Party to (i) enforce payment of or to collect the whole or any part of any
Senior Debt or Subordinated Debt Obligations, as the case may be, or (ii)
commence judicial enforcement of any of the rights and remedies under the Senior
Debt Documents or the Subordinated Debt Documents, as the case may be, or
applicable law with respect to any Senior Debt or Subordinated Debt Obligations,
as the case may be, or the Common Collateral, (c) to demand payment or
redemption or repurchase of (except as otherwise expressly permitted herein) or
accelerate any Senior Debt or Subordinated Debt, as the case may be, (d) to
exercise any put option or to cause any Loan Party to honor any redemption or
mandatory prepayment obligation with respect to any Senior Debt or Subordinated
Debt, as the case may be, or (e) to exercise any rights or remedies with respect
to the Common Collateral or any part thereof or the commencement or prosecution
of enforcement of any of the rights and remedies under the Senior Debt Documents
or the Subordinated Debt Documents, as the case may be, or applicable law,
including without limitation the exercise of any rights of set-off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the UCC of any applicable jurisdiction or under the Bankruptcy Code;
provided, however, that the term “Collection Action” shall not include (i) any
suit or action initiated or maintained by the Subordinated Creditors within
thirty



--------------------------------------------------------------------------------



(30) days of the expiration of, or such longer period, in each case solely to
the extent necessary to, prevent the running of any applicable statute of
limitations or other similar restriction on claims (provided that no money
damages are received or retained in connection therewith), or (ii) any
non-judicial procedural actions that may be required or desired as a
precondition to acceleration (such as the giving of any notice of an event of
default or reservation of acceleration rights).


“Common Collateral” means all Collateral that is both Senior Collateral and
Subordinated Collateral.


“Comparable Subordinated Debt Document” means, in relation to any Common
Collateral subject to any Senior Debt Document, that Subordinated Debt Document
that creates a security interest in the same Common Collateral, granted by the
same Loan Party, as applicable.


“Default” means any Subordinated Default or Senior Default. “DIP Financing” has
the meaning set forth in Section 4.2.
“Distribution” means, with respect to any indebtedness or obligation (including,
for the avoidance of doubt, any obligations in respect of equity securities),
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness or
obligation, (b) any redemption, purchase or other acquisition of such
indebtedness or obligation by any Person or (c) the granting of any lien or
security interest to or for the benefit of the holders of such indebtedness or
obligation in or upon any property of any Person.
“Fourth Intercreditor Amendment and Restatement Date” means the date hereof.
“Guarantors” means and includes GWG DLP Funding V Holdings, LLC and all other
Persons now or from time to time guaranteeing all or any part of the Senior Debt
or the
Subordinated Debt.


“Indebtedness” means the Subordinated Debt and the Senior Debt, whether or not
allowed as a claim in any Proceeding.


“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.


“Loan Parties” means the Borrower and the Guarantors; provided, however, that if
any Guarantor is released from its obligations or is voluntarily dissolved or
liquidated, in each case as permitted by the Senior Debt Documents and, except
as otherwise provided in Section 2.11 below, the Subordinated Debt Documents,
such Guarantor shall no longer constitute a Loan Party hereunder. All references
in this Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Proceeding.


“Paid in Full” or “Payment in Full” means the irrevocable termination of all
commitments to extend credit that would constitute Senior Debt, the payment in
full in cash of all Senior Debt



--------------------------------------------------------------------------------



(except Unasserted Obligations), including (without limitation) principal,
premium (if any), interest, fees, costs, and expenses (including but not limited
to Post-Petition Interest, fees, costs, and expenses even if such interest,
fees, costs, and expenses are not an allowed claim enforceable against any Loan
Party in a bankruptcy case under applicable law).








“Permitted Additional Subordinated Securities” means (a) any equity securities
issued in substitution of all or any portion of the Subordinated Debt that are
subordinated in right of payment to the Senior Debt (or any notes or other
securities issued in substitution of all or any portion of the Senior Debt), and
(b) any notes or other debt securities issued in substitution of all or any
portion of the Subordinated Debt that are subordinated to the Senior Debt (or
any notes or other securities issued in substitution of all or any portion of
the Senior Debt), in each case to the same extent that the Subordinated Debt is
subordinated to the Senior Debt pursuant to the terms of this Agreement.


“Permitted Refinancing Senior Debt Documents” means any financing documentation
which replaces the Credit Agreement and the other Senior Debt Documents and
pursuant to which the Senior Debt under the Senior Debt Documents is refinanced,
replaced or extended, as such financing documentation may be amended,
supplemented, or otherwise modified from time to time as permitted hereunder,
but specifically excluding any such financing documentation to the extent that
it contains any terms, conditions, covenants or defaults that are, taken as a
whole, materially more restrictive or burdensome than those which (a) then exist
in the Senior Debt Documents, or
(b)    could be included in the Senior Debt Documents by an amendment or other
modification that would not be prohibited by the terms of this Agreement
(including, without limitation, Section 2.11), in each case unless such
materially more burdensome terms, conditions, covenants and/or defaults are also
granted to the Subordinated Creditors (giving effect to the then prevailing
cushions and/or setbacks with respect to financial covenants, baskets and the
like).


“Permitted Subordinated Debt Payments” means the following (a) regularly
scheduled monthly interest payments in respect of the Subordinated Debt in
accordance with the terms of the Subordinated Debt Documents; (b) the payment of
closing fees and reasonable out-of-pocket costs and expenses (including
reasonable attorney’s fees) in connection with the execution and delivery of the
Subordinated Debt Documents as and when due and payable on a non-accelerated
basis;
(c)    the payment of reasonable fees paid in consideration for any amendment,
consent, waiver, forbearance or similar arrangement in connection with the
Subordinated Debt Documents (to the extent customary, and not in excess of
generally prevailing market rates, for such transactions at such time under
similar circumstances); (d) the payment of reasonable out-of-pocket costs and
expenses (including reasonable attorney’s fees) as and when due and payable on a
non-accelerated basis in accordance with the Subordinated Debt Documents; and
(e) accrual (and not payment in cash) of default interest in accordance with the
terms of the Subordinated Debt Documents as in effect on the date hereof or as
modified in accordance with the terms of this Agreement.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.





--------------------------------------------------------------------------------



“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Proceeding, whether
or not allowed or allowable in any such Proceeding.


“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee, or other officer with similar powers or any other proceeding for the
liquidation, dissolution, or other winding up of a Person, in each of the
foregoing events whether under the Bankruptcy Code or any similar federal, state
or foreign bankruptcy, insolvency, reorganization, receivership or similar law.


“Senior Collateral” means all Collateral in which a Lien is granted or purported
to be granted to any Senior Creditor as security for any Senior Debt.


“Senior Covenant Default” means (a) an Event of Default as defined in any Senior
Debt Document, and/or (b) a default in the performance of any term, covenant or
condition contained in any Senior Debt Document or the existence of any
condition or the occurrence of any event permitting any Senior Creditor to
accelerate the payment of all or any portion of the Senior Debt (whether or not
any such Indebtedness is accelerated), in each case other than a Senior Payment
Default.


“Senior Creditor Representative” means HCLP or such other agent for the Senior
Creditors appointed with the written consent of each Senior Lender.


“Senior Creditors” means and includes the Senior Lenders, the Senior Creditor
Representative, and each and all of the holders at any time and from time to
time of the Senior Debt, in each case together with their successors and
assigns, and including any lender or other financial institution extending
credit to refinance, in whole or in part (but, if in part, with the prior
written consent of the Senior Creditor Representative), the Senior Debt then
outstanding.


“Senior Debt” means (i) all “Obligations,” as such term is defined in the Credit
Agreement, including (x) all principal of and interest on all borrowings and all
other credit or financial accommodations extended under the Credit Agreement,
(y) all reasonable fees, charges, costs, expenses (including, without
limitation, court costs and attorneys’ fees), and other reasonable amounts
payable under, and all other claims (including, without limitation, claims
arising out of breaches of representations, warranties, or covenants) arising
out of and in connection with, the Credit Agreement and any other indenture,
agreement, or other instrument governing such credit or financial accommodation,
and (z) all indebtedness, obligations, and liabilities from time to time arising
in connection with any Collateral for or guaranties of such borrowings or other
credit or financial accommodations (and including in each case Post-Petition
Interest, fees, costs, and expenses even if such interest, fees, costs, and
expenses are not an allowed claim enforceable against any Loan Party in a
bankruptcy case under applicable law), and (ii) any and all deferrals, renewals
and extensions of the foregoing and refinancings of the foregoing under any
Permitted Refinancing Senior Debt Documents (whether or not with the same Senior
Creditors); provided, that in no event shall the aggregate principal amount of
Senior Debt consisting of loans at any one time outstanding entitled to the
benefits of the subordination provisions of this Agreement exceed
$135,000,000, plus all accrued and unpaid interest (including any capitalized
interest) payable in kind by being capitalized and added to the then outstanding
principal balance of the Senior Debt, less all indefeasible payments of
principal made in respect of the Loans (as such term is defined in



--------------------------------------------------------------------------------



the Credit Agreement) after the date hereof and any other permanent reductions
of the Commitment (as such term is defined in the Credit Agreement) under the
Credit Agreement.


“Senior Debt Documents” means the Credit Agreement, all promissory notes issued
to the Senior Lenders pursuant to the Credit Agreement, each Collateral Document
(as defined in the Credit Agreement), each other Loan Document (as defined in
the Credit Agreement) and all other documents, agreements, and instruments
evidencing, securing, guaranteeing, or otherwise pertaining to all or any
portion of the Senior Debt executed from time to time in connection therewith,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.


“Senior Default” means any Senior Payment Default or Senior Covenant Default.


“Senior Default Notice” means a written notice sent by the Senior Creditor
Representative to the Subordinated Creditor Representative pursuant to which the
Subordinated Creditors are notified of the existence of a Senior Covenant
Default.


“Senior Liens” means any Lien created by the Senior Debt Documents.


“Senior Payment Default” means (i) a default in the payment when due (whether by
lapse of time, acceleration, or otherwise) of all or any portion of the Senior
Debt consisting of principal, interest or any scheduled fee, or (ii) an Event of
Default (as defined in the Credit Agreement) resulting from the failure to pay
any other amounts due and owing under the Senior Debt Documents.


“Subordinated Collateral” means all Collateral in which a Lien is granted or
purported to be granted to any Subordinated Creditor as security for any
Subordinated Debt Obligation.


“Subordinated Covenant Default” means (a) an Event of Default as defined in any
Subordinated Debt Document, and/or (b) a default in the performance of any term,
covenant or condition contained in any Subordinated Debt Document or the
existence of any condition or the occurrence of any event permitting any
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt (whether or not any such Indebtedness is accelerated), in each
case other than a Subordinated Payment Default.


“Subordinated Creditor Representative” means HCLP or such other agent for the
Subordinated Creditors appointed with the written consent of each Subordinated
Lender.


“Subordinated Creditors” means and includes the Subordinated Lenders, the
Subordinated Creditor Representative, and each and all of the holders at any
time and from time to time of the Subordinated Debt, in each case together with
their successors and assigns, and including any lender or other financial
institution extending credit to refinance, in whole or in part (but, if in part,
with the prior written consent of the Subordinated Creditor Representative), the
Subordinated Debt then outstanding.


“Subordinated Debt” means (i) all “Obligations,” as such term is defined in the
Second Lien Credit Agreement, including (x) all principal of and interest on all
borrowings and all other credit or financial accommodations extended under the
Second Lien Credit Agreement, (y) all reasonable fees, charges, costs, expenses
(including, without limitation, court costs and attorneys’



--------------------------------------------------------------------------------



fees), and other reasonable amounts payable under, and all other claims
(including, without limitation, claims arising out of breaches of
representations, warranties, or covenants) arising out of and in connection
with, the Second Lien Credit Agreement and any other indenture, agreement, or
other instrument governing such credit or financial accommodation, and (z) all
indebtedness, obligations, and liabilities from time to time arising in
connection with any Collateral for or guaranties of such borrowings or other
credit or financial accommodations (and including in each case Post-Petition
Interest, fees, costs, and expenses even if such interest, fees, costs, and
expenses are not an allowed claim enforceable against any Loan Party in a
bankruptcy case under applicable law), and (ii) any indebtedness, obligations,
and liabilities under any Permitted Additional Subordinated Securities (whether
or not with the same Subordinated Creditors).


“Subordinated Debt Documents” means the Second Lien Credit Agreement, all
promissory notes issued to the Subordinated Lenders pursuant to the Second Lien
Credit Agreement, each Collateral Document (as defined in the Second Lien Credit
Agreement), each other Loan Document (as defined in the Second Lien Credit
Agreement), and all other documents, agreements, and instruments evidencing,
securing, guaranteeing, or otherwise pertaining to all or any portion of the
Subordinated Debt executed from time to time in connection therewith, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.


“Subordinated Debt Obligations” means the Subordinated Debt (including, for the
avoidance of doubt, any Permitted Additional Subordinated Securities) and the
Permitted Subordinated Debt Payments.


“Subordinated Default” means any Subordinated Payment Default or Subordinated
Covenant Default.


“Subordinated Default Notice” means any written notice from the Subordinated
Creditor Representative to the Senior Creditors or the Senior Creditor
Representative pursuant to which the Senior Creditors are notified of the
occurrence of a Subordinated Default.


“Subordinated Liens” means any Lien created by the Subordinated Debt Documents.
“Subordinated Payment Default” means (i) a default in the payment when due
(whether by
lapse of time, acceleration, or otherwise) of all or any portion of the
Subordinated Debt consisting
of principal, interest or any scheduled fee, or (ii) an Event of Default (as
defined in the Second Lien Credit Agreement) resulting from the failure to pay
any other amounts due and owing under the Subordinated Debt Documents.


“Subsidiary” means any corporation or other Person controlling more than 50% of
the outstanding ordinary voting shares or other equity interests of which is at
the time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and/or one or more of its Subsidiaries.


“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.





--------------------------------------------------------------------------------



“Unasserted Obligations” means, at any time, obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.


SECTION 2.    DEBT SUBORDINATION AND LIEN PRIORITIES.


2.1.    Subordination of Subordinated Debt to Senior Debt. The Borrower and each
of the other Loan Parties hereby covenant and agree, and the Subordinated
Creditors by their acceptance of this Agreement (or by their acceptance of any
of the Subordinated Debt, whether upon original issue, upon transfer or
assignment, or otherwise) likewise covenant and agree, that the payment of any
and all of the Subordinated Debt shall be subordinate and subject in right of
payment, to the extent and in the manner hereinafter set forth, to the prior
Payment in Full of the Senior Debt. Each holder of Senior Debt, whether now
outstanding or hereafter created, incurred, assumed, or guaranteed, shall be
deemed to have acquired the Senior Debt in reliance upon the provisions
contained in this Agreement.


2.2.    Proceedings.


(a)    Payments. In the event of any Proceeding involving any Loan Party, (i)
all Senior Debt shall be Paid in Full before any Distribution with respect to
the Subordinated Debt shall be made (other than a distribution of Permitted
Additional Subordinated Securities which the Subordinated Creditors are hereby
specifically authorized to receive and retain); (ii) any Distribution, whether
in cash, property, or securities which, but for the terms hereof, otherwise
would be payable or deliverable in respect of the Subordinated Debt (other than
a distribution of Permitted Additional Subordinated Securities which the
Subordinated Creditors are hereby specifically authorized to receive and
retain), shall be paid or delivered directly to the Senior Creditor
Representative (to be applied or otherwise held as collateral security for the
Senior Debt in accordance with the terms of the Senior Debt Documents) until all
Senior Debt is Paid in Full, and the Subordinated Creditors irrevocably
authorize, empower, and direct all receivers, trustees, liquidators, custodians,
conservators, and other Persons having authority in the premises to effect all
such payments and distributions, and the Subordinated Creditors also irrevocably
authorize and empower the Senior Creditor Representative to demand, sue for,
collect, and receive every such payment or distribution, provided the Senior
Creditor Representative shall have no obligation to exercise any such authority
with respect to the claims of the Subordinated Creditors; and (iii) the
Subordinated Creditors agree to execute and deliver to the Senior Creditor
Representative all such further instruments as the Senior Creditor
Representative may reasonably request (and at no mandatory cost to any
Subordinated Creditor) confirming the authorization referred to in the foregoing
clause (ii).


(b)    Voting and Other Matters. At any meeting of creditors or in the event of
any Proceeding involving any Loan Party, the Subordinated Creditors shall retain
the right to vote, file a proof of claim, and otherwise act with respect to the
Subordinated Debt (including the right to vote to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition, or
extension), provided that the Subordinated Creditors shall not take any such
action which is inconsistent with the provisions of this Agreement and shall not
initiate or prosecute any claim or action in such Proceeding challenging the
enforceability of this Agreement, the enforceability, validity or priority of
the Senior Debt, or the enforceability, validity, perfection or priority of any
Liens securing the Senior Debt. In the event any



--------------------------------------------------------------------------------



Subordinated Creditor fails to execute, verify, deliver, and/or file any proofs
of claim in respect of its Subordinated Debt in connection with any such
Proceeding prior to five (5) days before the expiration of the time to file any
such proof of claim or fails to vote any such claim in any such Proceeding prior
to five (5) days before the expiration of the time to vote any such claim, each
such Subordinated Creditor hereby irrevocably authorizes, empowers, and appoints
the Senior Creditor Representative as such Subordinated Creditor’s agent and
attorney-in-fact to execute, verify, deliver, and file such proofs of claim and
vote such claim in any Proceeding to the extent permitted by applicable law;
provided the Senior Creditor Representative shall have no obligation to do so or
to exercise any such authority with respect to the claims of any Subordinated
Creditor and, if the Senior Creditor Representative elects to exercise such
authority, the Senior Creditor Representative may do so in a manner consistent
with the sole interest of the Senior Creditors and shall have no duty to take
any action to maximize any Subordinated Creditor’s recovery with respect to its
claims on the Subordinated Debt owing to it. In the event that the Senior
Creditor Representative votes any claim in accordance with the authority granted
hereby, the relevant Subordinated Creditor shall not be entitled to change or
withdraw such vote.


(c)    Reinstatement. The Senior Debt shall continue to be treated as Senior
Debt and the provisions of this Agreement shall continue to govern the relative
rights and priorities of the Senior Creditors and the Subordinated Creditors
even if all or part of the Senior Debt or the Liens securing the Senior Debt are
subordinated, set aside, avoided, or disallowed in connection with any such
Proceeding. This Agreement shall be reinstated if at any time any payment of any
of the Senior Debt is rescinded or must otherwise be returned by any holder of
Senior Debt or any representative of such holder.


2.3.    Restrictions on Payment of Subordinated Debt.


(a)    Restricted Payments upon Senior Default. Notwithstanding the terms of the
Subordinated Debt Documents, the Subordinated Creditors shall neither be
entitled to nor shall they receive or accept, and no Loan Party shall make, any
payment or Distribution with respect to the Subordinated Debt (whether for
principal, interest, premium, equity distribution or otherwise) (notwithstanding
the expressed maturity or any other time for the payment of any Subordinated
Debt) other than Permitted Subordinated Debt Payments and Permitted Additional
Subordinated Securities, subject to the terms of Section 2.2 of this Agreement;
provided, however, that the Subordinated Creditors shall neither be entitled to
nor shall they receive or accept, and no Loan Party shall make, any payment or
Distribution with respect to the Subordinated Debt (including, any Permitted
Subordinated Debt Payment), but excluding reasonable out-of-pocket costs and
expenses (including reasonable attorney’s fees) and Permitted Additional
Subordinated Securities if, at the time of such payment or immediately after
giving effect thereto a Senior Payment Default exists.


The Borrower may resume payments and Distributions of Permitted Subordinated
Debt Payments and Permitted Additional Subordinated Securities (and may make any
payments and Distributions of Permitted Subordinated Debt Payments and Permitted
Additional Subordinated Securities missed due to the application of the
preceding paragraph) and the Subordinated Creditors may accept such payments and
Distributions in respect of the Subordinated Debt, in the case of a Senior
Payment Default, upon a cure or waiver thereof in accordance with the terms of
the Senior Debt Documents or, if the Senior Payment Default resulted in or from
the acceleration of the Senior



--------------------------------------------------------------------------------



Debt, upon such acceleration being annulled or rescinded in accordance with the
terms of the Senior Debt Documents.


(b)    Non-Applicability to Proceeding. The provisions of this Section 2.3 shall
not apply to any payment with respect to which Section 2.2 would be applicable.


2.4.    Payments Otherwise Permitted. The failure of any Loan Party to make any
payment with respect to the Subordinated Debt by reason of the operation of
Section 2.3 shall not be construed as preventing the occurrence of a
Subordinated Default under the applicable Subordinated Debt Documents. Nothing
contained in this Section 2 or elsewhere in this Agreement or in the
Subordinated Debt Documents shall prevent any Loan Party at any time, except
during the pendency of any Proceeding referred to in Section 2.2 or under the
conditions referred to in Section 2.3 or as a result of any event or
circumstance otherwise prohibited under Section 2.7, from making Permitted
Subordinated Debt Payments, or prevent the Subordinated Creditors from receiving
Permitted Subordinated Debt Payments, at any time on account of Subordinated
Debt accrued to and payable on the date of such payment, in each case, without
giving effect to any provisions of the Subordinated Debt Documents, including
any provisions permitting voluntary prepayment or requiring mandatory prepayment
or redemption, which would have the effect of increasing the amount, or
frequency, of any such payment.


2.5.    Restriction on Action by Subordinated Creditors. Until the Senior Debt
is Paid in Full, the Subordinated Creditors shall not:


(a)    institute any suit or other Proceeding or assert in any suit or other
Proceeding any claim against any Senior Creditor seeking damages from or other
relief by way of specific performance, instructions or otherwise, with respect
to, and no Senior Creditor shall be liable for, any action taken or omitted to
be taken by any Senior Creditor with respect to the Common Collateral or
pursuant to the Senior Debt Documents;


(b)    make any judicial or nonjudicial claim or demand or commence any judicial
or non-judicial proceedings against any Loan Party or any of its subsidiaries or
affiliates under or with respect to any Subordinated Debt Document seeking
payment or damages from or other relief by way of specific performance,
instructions or otherwise under or with respect to any Subordinated Debt
Document (other than filing a proof of claim) or exercise any right, remedy or
power under or with respect to, or otherwise take any action to enforce, other
than filing a proof of claim, any Subordinated Debt Document;


(c)    commence judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of any Common Collateral,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Common Collateral or
pursuant to the Subordinated Debt Documents; or





--------------------------------------------------------------------------------



(d)    take any other Collection Action with respect to the Subordinated Debt,
except as expressly permitted in the following sentence or Section 2.2 hereof,
in each case, upon the earliest to occur of:


(x)    the passage of 180 days from the date the Senior Creditor Representative
shall have received in accordance with Section 10 hereof a Subordinated Default
Notice of any Subordinated Default described therein from the Subordinated
Creditor Representative and of its or any Subordinated Creditor’s intention to
take any Collection Action if such Subordinated Default shall not have been
cured or waived within such period;


(y)    acceleration of the Senior Debt; and


(z)        the occurrence of any Proceeding with respect to any Loan Party or
its
assets;


the Subordinated Creditors may, upon not less than (A) in the case of a clause
(x) above, five (5) business days, and (B) in the case of clauses (y) and (z)
above, one (1) business day, prior written notice to the Senior Creditor
Representative, accelerate the Subordinated Debt or require the mandatory
prepayment thereof or take any other Collection Action in respect of the
Subordinated Debt; provided, however, that if following the acceleration of the
Senior Debt as described in clause (y) above such acceleration is rescinded,
then all Collection Actions taken by the Subordinated Creditors shall likewise
be rescinded if such Collection Action is based solely on clause (y) above,
unless the related judicial action would be dismissed with prejudice to the
Subordinated Creditors. Such notice may be given during the 180-day period
described in clause (x) above, provided that the Subordinated Creditors shall
not be entitled to take any such actions until the expiration of such 180-day
period with respect to actions initiated pursuant to clause (x) above. All
Collection Actions taken by the Subordinated Creditors shall at all times be and
remain subject to the terms of this Agreement and any and all Distributions
received by the Subordinated Creditors in respect of the Subordinated Debt
pursuant to any Collection Action shall be paid over to the Senior Creditor
Representative for application to the Payment in Full of the Senior Debt
(whether or not then due) in such order and manner as the Senior Creditors shall
determine until all Senior Debt is Paid in Full. Notwithstanding the foregoing,
but subject to the terms and conditions of this Agreement, the Subordinated
Creditors may vote, file proofs of claim, and otherwise act with respect to the
Subordinated Debt in any Proceeding involving any Loan Party or its assets to
the extent permitted by Section 2.2 hereof.


2.6.    No Prepayments. Under no circumstances shall any Loan Party be entitled
to make, or the Subordinated Creditors be entitled to demand, take, receive, or
retain, any voluntary prepayments or distributions or any voluntary repurchase
or redemption of any Subordinated Debt prior to the Payment in Full of the
Senior Debt. Payments received by the Subordinated Creditors after acceleration
of the Subordinated Debt or the commencement of a Collection Action by the
Subordinated Creditors otherwise permitted by this Agreement shall not
constitute a prohibited prepayment under this Section 2.6, provided that any and
all such payments and collections received shall be subject to being paid over
to the Senior Creditor Representative for application to the payment of all
Senior Debt until Paid in Full in accordance with this Agreement.





--------------------------------------------------------------------------------



2.7.    Limitation on Collateral and Guaranties Supporting Subordinated Debt;
Lien Priorities.


(a)    Until the Senior Debt is Paid in Full, the parties hereto agree that (i)
there shall be no Lien, and no Loan Party shall have any right to create any
Lien, on any assets of any Loan Party securing any Subordinated Debt Obligation
if these same assets are not subject to, and do not become subject to, a Lien
securing the Senior Debt and (ii) if any Subordinated Creditor shall acquire or
hold any Lien on any assets of any Loan Party securing any Subordinated Debt
Obligation which assets are not also subject to the first-priority Lien of the
Senior Creditor Representative under the Senior Debt Documents, then the
Subordinated Creditor Representative, upon demand by the Senior Creditor
Representative, will without the need for any further consent of any other
Subordinated Creditor, notwithstanding anything to the contrary in any other
Subordinated Debt Document either (x) release such Lien or (y) assign it to the
Senior Creditor Representative as security for the Senior Debt (in which case
the Subordinated Creditor Representative may retain a junior lien on such assets
subject to the terms hereof). To the extent that the foregoing provisions are
not complied with for any reason, without limiting any other rights and remedies
available to the Senior Creditors, the Subordinated Creditor Representative and
the other Subordinated Creditors agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.7(a) shall be subject to Section 3.1.


(b)    (i) Any and all Liens now existing or hereafter created or arising in
favor of any Subordinated Creditor securing the Subordinated Debt Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise are expressly junior in priority, operation and effect
to any and all Liens now existing or hereafter created or arising in favor of
the Senior Creditors securing the Senior Debt, notwithstanding (A) anything to
the contrary contained in any agreement or filing to which any Subordinated
Creditor may now or hereafter be a party, and regardless of the time, order or
method of grant, attachment, recording or perfection of any financing statements
or other security interests, assignments, pledges, deeds, mortgages and other
liens, charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (B) any provision of the Uniform Commercial
Code or any applicable law or any Senior Debt Document or Subordinated Debt
Document or any other circumstance whatsoever and (C) the fact that any such
Liens in favor of any Senior Creditor securing any of the Senior Debt are (x)
subordinated to any Lien securing any obligation of any Loan Party other than
the Subordinated Debt Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.


(ii) No Senior Creditor or Subordinated Creditor shall object to or contest, or
support any other Person in contesting or objecting to, in any proceeding
(including without limitation, any Proceeding), the validity, extent,
perfection, priority or enforceability of any security interest in the Common
Collateral granted to the other. Notwithstanding any failure by any Senior
Creditor or Subordinated Creditor to perfect its security interests in the
Common Collateral or any avoidance, invalidation or subordination by any third
party or court of competent jurisdiction of the security interests in the Common
Collateral granted to the Senior Creditors or the Subordinated Creditors, the
priority and rights as between the Senior Creditors and the Subordinated
Creditors with respect to the Common Collateral shall be as set forth herein.


(c)    The Subordinated Creditor Representative on behalf of itself and the
other Subordinated Creditors acknowledges that subject to Section 2.11(a), the
Senior Debt may be increased or reduced, and that the terms of the Senior Debt
may be modified, extended or amended



--------------------------------------------------------------------------------



from time to time, and that the aggregate amount of the Senior Debt may be
increased, replaced or refinanced, in each event, without affecting the
provisions hereof. The lien priorities provided in Section 2.7(b) shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the Senior Debt subject to Section 2.11(a) or the
Subordinated Debt Obligations, or any portion thereof.


(d)    (i) The Subordinated Creditor Representative on behalf of itself and the
other Subordinated Creditors agrees that UCC-1 financing statements, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by or on behalf of the Subordinated Creditor Representative shall be in form
satisfactory to the Senior Creditor Representative.


(ii) The Subordinated Creditor Representative agrees on behalf of itself and the
other Subordinated Creditors that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or thereafter filed against
real property in favor of or for the benefit of the Subordinated Creditor
Representative shall be in form satisfactory to the Senior Creditor
Representative and shall contain a notation substantially in the following form:
“The lien created by this mortgage on the property described herein is junior
and subordinate to the lien on such property created by any mortgage, deed of
trust or similar instrument now or hereafter granted to HCLP Capital Management,
LLC, as Senior Creditor Representative, in such property, in accordance with the
provisions of the Fourth Amended and Restated Subordination and Intercreditor
Agreement (the “Subordination Agreement”) dated as of [ ], 2020, among HCLP
Nominees, L.L.C., individually as a Senior Creditor and as Senior Creditor
Representative, and HCLP Nominees, L.L.C., individually as a Subordinated
Creditor and as Subordinated Creditor Representative, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time”.


2.8.    Incorrect Payments. If any payment or distribution on account of the
Subordinated Debt not permitted to be made by any Loan Party or received by
Subordinated Creditors under this Agreement is received by Subordinated
Creditors before all Senior Debt is Paid in Full, such payment or distribution
shall be held in trust by the Subordinated Creditors for the benefit of the
holders of the Senior Debt, and shall be promptly paid over to the Senior
Creditor Representative for application (in accordance with the Senior Debt
Documents) to the payment of the Senior Debt then remaining unpaid, until all of
the Senior Debt is Paid in Full.


2.9.    Sale Transfer, etc. The Subordinated Creditors shall not sell, assign,
pledge, dispose of, or otherwise transfer all or any portion of the Subordinated
Debt or any Subordinated Debt Document (a) without giving prior written notice
of such action to the Senior Creditor Representative, and (b) unless, prior to
or concurrently with the consummation of any such action, the transferee thereof
shall execute and deliver to the Senior Creditor Representative an agreement
providing for the continued subordination of the Subordinated Debt to the Senior
Debt on the terms provided herein, for the continued subordination of any Liens
on the Common Collateral (or any interest therein) securing the Subordinated
Debt to the Liens on the Common Collateral securing the Senior Debt, and for the
continued effectiveness of all of the rights of the Senior Creditors and holders
of the Senior Debt arising under this Agreement. Notwithstanding the failure to
execute or deliver any such agreement, the subordination effected hereby shall
survive any sale, assignment, pledge, disposition, or other transfer of all or
any portion of the Subordinated Debt, and the terms of this Agreement shall be
binding upon the successors and assigns of the Subordinated Creditors; provided,
that any Subordinated Creditor may, at any time without notice to Senior
Creditor Representative and without requiring delivery of a



--------------------------------------------------------------------------------



joinder or other documentation at such time, pledge, collaterally assign or
grant a security interest in its interests in the Subordinated Debt to any
secured lender of such Subordinated Creditor and such secured lender shall have
the right to enforce such pledge, collateral assignment or grant of security
interest in accordance with the terms thereof, in each case subject in all
respects to the terms and conditions of this Agreement; provided further that,
promptly after consummation thereof, the relevant Subordinated Creditor shall
provide notice of any such pledge, collateral assignment or grant of security
interest to the Senior Creditor Representative.


2.10.    Legends. Until the Senior Debt is Paid in Full, the Second Lien Credit
Agreement and any other Subordinated Debt Document at all times shall contain in
a conspicuous manner the following legend:


This agreement and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Fourth Amended and
Restated Subordination and Intercreditor Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”), dated as of [ ], 2020, among HCLP Nominees, L.L.C.,
a Delaware limited liability company (together with its successors and permitted
assigns), individually as a Subordinated Creditor and as Subordinated Creditor
Representative, and HCLP Nominees, L.L.C., a Delaware limited liability company,
individually as a Senior Creditor and as Senior Creditor Representative and in
such capacity as agent for the Senior Lenders referred to therein (and its
successors and assigns in such capacity), to the Senior Debt described in the
Subordination Agreement, and each holder of this instrument, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement. In the
event of any conflict between the terms of the Subordination Agreement and the
terms of this Agreement, the terms of the Subordination Agreement shall govern
and control.


2.11.    Modifications to Senior Debt and Subordinated Debt.


(a)    The Senior Creditors may at any time and from time to time without the
consent of or notice to the Subordinated Creditors, without incurring liability
to the Subordinated Creditors and without impairing or releasing the obligations
of the Subordinated Creditors under this Agreement, change the manner or place
of payment or extend the time of payment of or renew or alter any of the terms
of the Senior Debt, or amend in any manner any agreement, note, guaranty or
other instrument evidencing, securing, guaranteeing, or otherwise relating to
the Senior Debt (provided it being understood that nothing herein shall be
deemed a waiver or consent by the Subordinated Creditors to any Loan Party under
any Subordinated Debt Document with respect to any of the foregoing); provided
that, without the written consent of each Subordinated Lender, the Senior
Creditors will not: (i) shorten the final contractual maturity date of the Loans
(as such term is defined in the Credit Agreement) to a date which is less than
thirty (30) days prior to [__], 2020, (ii) advance the scheduled amortization of
principal on the Loans (as such term is defined in the Credit Agreement) other
than by acceleration (determined exclusive of amortization and other mandatory
prepayments thereof as provided for in the Credit Agreement on the Fourth
Intercreditor Amendment and Restatement Date), (iii) other than as permitted by
the Credit Agreement as in effect on the Fourth Intercreditor Amendment and



--------------------------------------------------------------------------------



Restatement Date, increase the pre- default interest rates applied to the unpaid
principal balance of Senior Debt from time to time outstanding (or change the
base or comparable reference rate upon which any floating rate of interest is
calculated), (iv) add any new or make more restrictive any event of default or
covenant existing in the Credit Agreement on Fourth Intercreditor Amendment and
Restatement Date or (v) increase the principal amount of the Senior Debt in
excess of $135,000,000, plus all accrued and unpaid interest (including any
capitalized interest) payable in kind by being capitalized and added to the then
outstanding principal balance of the Senior Debt, less all indefeasible payments
of principal made in respect of the Loans (as such term is defined in the Credit
Agreement) after [__], 2020 and any other permanent reductions of the Commitment
(as such term is defined in the Credit Agreement) under the Credit Agreement.


(b)    Until the Senior Debt is Paid in Full, notwithstanding anything contained
in the Subordinated Debt Documents to the contrary, the Subordinated Creditors
shall not, without the prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Senior Creditor
Representative, agree to any amendment, modification or supplement to the
Subordinated Debt Documents, other than any such amendment, modification or
supplement that does not adversely affect the Senior Creditors or any of the
Senior Creditors’ rights or interests in the Common Collateral or violate any of
the terms or conditions set forth in this Agreement; provided that,
notwithstanding the foregoing, without the written consent of each Senior
Lender, the Subordinated Creditors will not: (i) shorten the final contractual
maturity date of the Loans (as specified in the Second Lien Credit Agreement) to
a date which is prior to the Scheduled Maturity Date (as defined in the Credit
Agreement) in effect at such time after giving effect to any extension of such
Scheduled Maturity Date in effect at such time pursuant to Section 2.05 of the
Credit Agreement), (ii) other than as permitted by the Second Lien Credit
Agreement as in effect on the Fourth Intercreditor Amendment and Restatement
Date, increase the interest rates (including, for the avoidance of doubt, any
post-default interest rates) applied to the unpaid principal balance of
Subordinated Debt from time to time outstanding or (iii) permit the default
interest or any other post-default interest payable under the Subordinated Debt
Documents to be paid or payable in cash or any other form of payment (other than
as paid-in-kind interest that is added to the principal balance of the
Subordinated Debt) at any time prior to the Payment in Full of the Senior Debt.


(c)    In the event the Senior Creditor Representative enters into any
amendment, waiver or consent in respect of any of the Senior Debt Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Debt Document or changing in any
manner the rights of any parties thereunder, then such amendment, waiver or
consent shall apply automatically to any comparable provision of the Comparable
Subordinated Debt Document without the consent of or action by any Subordinated
Creditor (with all such amendments, waivers and modifications subject to the
terms hereof); provided that (other than with respect to amendments,
modifications or waivers that secure additional extensions of credit and add
additional secured creditors and do not violate the express provisions of the
Subordinated Debt Documents), (i) no such amendment, waiver or consent shall
have the effect of removing assets subject to a Lien granted or created pursuant
to any Subordinated Debt Documents, except to the extent that a release of such
Lien is permitted by Section 3.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Subordinated Creditors
and does not affect the Senior Creditors in a like or similar manner shall not
apply to the Subordinated Debt Documents without the consent of the Subordinated
Creditor Representative and (iii) notice of such amendment, waiver or consent
shall be given to the Subordinated Creditor Representative no later than 30 days
after its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.



--------------------------------------------------------------------------------





2.12.    No Contest by Subordinated Creditor; Administration of Senior Debt;
Judgment Creditors.


(a)    The Subordinated Creditors agree that they will not at any time (i)
contest the validity, perfection, priority, or enforceability of the Senior
Debt, the Senior Debt Documents, or the Liens of the Senior Creditors and any
other holders of any Senior Debt in any Common Collateral securing any Senior
Debt or (ii) take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Subordinated Debt Obligation pari
passu with or senior to, or to give any Subordinated Creditor any preference or
priority relative to, the Liens with respect to the Senior Debt or the Senior
Creditors with respect to any of the Common Collateral. The Subordinated
Creditors agree they will not oppose, object to, interfere with, hinder or
delay, in any manner, which by judicial proceedings (including without
limitation the filing of a Proceeding) or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of any Common Collateral by the
Senior Creditors or any other Collection Action taken (or any forbearance from
taking any Collection Action) by or on behalf of the Senior Creditors.


(b)    The Subordinated Creditors agree that the Senior Creditors, in the course
of administering extensions of credit to the Borrower, or in exercising their
rights or remedies with respect to any Senior Debt, may from time to time in
their respective discretion release proceeds of accounts receivable or other
Common Collateral to the Loan Parties in accordance with the terms of the Senior
Debt Documents, or otherwise deal with the Common Collateral and any other
property or assets of the Loan Parties, without in any event any notice or
accounting to the Subordinated Creditors whatsoever. The Subordinated Creditors
further agree that the Senior Creditors have complete discretion in, and shall
not be liable in any manner to the Subordinated Creditors for, determining how,
when, and in what manner the Senior Creditors administer extensions of credit to
the Borrower or any other Loan Party or exercise any rights or remedies with
respect to, or foreclose or otherwise realize upon, any Common Collateral for
any Senior Debt or any other property or assets or pursuant to any Senior Debt
Documents. Without in any way limiting the foregoing, the Subordinated Creditors
specifically acknowledge and agree that the Senior Creditors may take such
action(s) as they deem appropriate to enforce the Senior Debt or any Common
Collateral or guaranties therefor, whether or not such action is beneficial to
the interest of the Subordinated Creditors and that the Subordinated Creditors
shall not have any right to consent or object to the exercise by the Senior
Creditor Representative or any other Senior Creditor of any right, remedy or
power with respect to the Common Collateral or pursuant to the Senior Debt
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have any such right described in this
sentence, whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right). The Subordinated Creditors, and all who may claim
through or under them, hereby expressly waive and release any and all rights to
have the Common Collateral or any part thereof marshaled upon any foreclosure,
sale, or other realization thereon or disposition thereof by the Senior
Creditors. In order for the Senior Creditors to enforce their rights in the
Common Collateral or any guaranty for the Senior Debt, there shall be no
obligation on the part of the Senior Creditors at any time to resort for payment
of the Senior Debt to any obligor thereon or guarantor thereof, or to any other
Person, their properties or estates, or to resort to any other rights or
remedies whatsoever; and the Senior Creditors shall have the right to foreclose
or otherwise realize upon any Common Collateral or to enforce any guaranty
irrespective of whether or not other proceedings or steps are pending seeking
resort to or realization upon or from any of the foregoing.





--------------------------------------------------------------------------------



(c)    In the event that any Subordinated Creditor becomes a judgment lien
creditor in respect of Common Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Senior
Liens and the Senior Debt) to the same extent as all other Liens securing the
Subordinated Debt Obligations are subject to the terms of this Agreement.


2.13.    Default Notices. The Borrower shall provide the Senior Creditor
Representative with written notice promptly after a senior officer of the
Borrower becomes aware of the occurrence of any Subordinated Default, and shall
notify the Senior Creditor Representative in the event a senior officer of the
Borrower becomes aware that such Subordinated Default is cured or waived. The
Borrower shall provide the Subordinated Creditor Representative with written
notice promptly after a senior officer of the Borrower becomes aware of the
occurrence of any Senior Default, and shall notify the Subordinated Creditor
Representative in the event a senior officer of the Borrower becomes aware that
such Senior Default is cured or waived.


2.14.    Defined Rights of Creditors; Borrower Obligations Unconditional. The
provisions of this Section 2 are solely for the purpose of defining the relative
rights of Subordinated Creditors and the holders of the Subordinated Debt, and
the rights of the Senior Creditors and holders of Senior Debt, and shall not be
deemed to create any rights or priorities in favor of any other Person,
including, without limitation, the Loan Parties. As between the Loan Parties and
the Subordinated Creditors, nothing contained herein shall impair the
unconditional and absolute obligation of the Loan Parties to the Subordinated
Creditors to pay the Subordinated Debt as such Subordinated Debt shall become
due and payable in accordance with the Subordinated Debt Documents.


2.15.    Subrogation. After the Payment in Full of the Senior Debt, and prior to
repayment in full of the Subordinated Debt, the Subordinated Creditors shall be
subrogated to the rights of the Senior Creditors to the extent that
distributions otherwise payable to the Subordinated Creditors have been applied
to the Senior Debt in accordance with the provisions of Section 2 of this
Agreement. For purposes of each subrogation, no payments or distributions to the
holders of the Senior Debt of any cash, property, or securities to which the
Subordinated Creditors would be entitled except for the provisions of this
Agreement, and no payments pursuant to the provisions of this Agreement to the
holders of the Senior Debt by the Subordinated Creditors, shall, as among any
Loan Party, its creditors (other than the Senior Creditors), any guarantors of
the Senior Debt or the Subordinated Debt, and the Subordinated Creditors be
deemed to be a payment or distribution by such Loan Party or such guarantor to
or on account of the Senior Debt, it being understood that the provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Subordinated Creditors, on the one hand, and the Senior
Creditor Representative and the Senior Creditors on the other hand. The Senior
Creditors shall have no obligation or duty to protect the Subordinated
Creditors’ rights of subrogation arising pursuant to this Agreement or under any
applicable law, nor shall the Senior Creditors be liable for any loss to, or
impairment of, any subrogation rights held by the Subordinated Creditors.


2.16.    Collateral In Possession or Control; Perfection of Collateral.


(a)    In the event that Senior Creditor Representative (or a third party on its
behalf), (i) takes possession of or has “control” (as such term is used in the
UCC as in effect in each applicable jurisdiction) over any Common Collateral for
purposes of perfecting its Liens therein (including stock certificates,
instruments, chattel paper, depository accounts and securities accounts) or (ii)
has a perfected Lien in any Common Collateral in which the Subordinated Creditor
Representative fails to



--------------------------------------------------------------------------------



have a perfected Lien in favor of the Subordinated Creditors (including any real
property), Senior Creditor Representative shall be deemed to be holding such
Collateral or Liens as gratuitous bailee and as a non-fiduciary representative
for all Subordinated Creditors, including the Subordinated Creditor
Representative, solely to the extent required to perfect the Subordinated
Creditor Representative’s Lien thereon; provided that the duties or
responsibilities of Senior Creditor Representative under this Section 2.16(a)
shall be limited solely to holding the relevant Collateral as bailee and
non-fiduciary representative in accordance with this Section 2.16(a) and Senior
Creditor Representative shall not have any duty or liability to protect or
preserve any rights pertaining to any of the Collateral for the Subordinated
Creditor Representative or any Subordinated Creditor and, the Subordinated
Creditor Representative, on its own behalf and on behalf of the Subordinated
Creditors, hereby waives and releases the Senior Creditor Representative from
all claims and liabilities arising pursuant to its role as such representative,
except for claims and liabilities arising from gross negligence or willful
misconduct of the Senior Creditor Representative as finally determined pursuant
to a final order of a court of competent jurisdiction. Promptly following
Payment in Full, to the extent that the Subordinated Debt (other than Unasserted
Obligations) shall not have been paid in full, Senior Creditor Representative
shall, upon the request of the Subordinated Creditor Representative and at the
expense of the Borrower, deliver the remainder of such Collateral, if any, in
its possession to the designee of the Subordinated Creditor Representative
(except as may otherwise be required by applicable law or court order).
Subordinated Creditor Representative, on its own behalf and on behalf of the
Subordinated Creditors, hereby appoints Senior Creditor Representative as its
gratuitous bailee and non-fiduciary representative for the purposes of
perfecting its security interest as described in this Section 2.16(a). Senior
Creditor Representative, in acting pursuant to this Section 2.16(a), shall not
have, or be deemed to have, a fiduciary relationship in respect of Subordinated
Creditor Representative or any Subordinated Creditor.


(b)    In the event that Subordinated Creditor Representative (or a third party
on its behalf), (i) takes possession of or has “control” (as such term is used
in the UCC as in effect in each applicable jurisdiction) over any Common
Collateral for purposes of perfecting its Liens therein or (ii) has a perfected
Lien in any Common Collateral in which the Senior Creditor Representative fails
to have a perfected Lien in favor of the Senior Creditors, the Subordinated
Creditor Representative shall be deemed to be holding such Collateral or Liens
as gratuitous bailee and as a non-fiduciary representative for the Senior
Creditors, including the Senior Creditor Representative, solely for purposes of
perfection of its Lien under the Uniform Commercial Code; provided that the
duties or responsibilities of Subordinated Creditor Representative under this
Section 2.16(b) shall be limited solely to holding the relevant Collateral as
bailee and non- fiduciary representative in accordance with this Section 2.16(b)
and the Subordinated Creditor Representative shall not have any duty or
liability to protect or preserve any rights pertaining to any of the Collateral
for the Senior Creditor Representative or any Senior Creditor and, the Senior
Creditor Representative, on its own behalf and on behalf of the Senior
Creditors, hereby waives and releases the Subordinated Creditor Representative
from all claims and liabilities arising pursuant to its role as such
representative, except for claims and liabilities arising from gross negligence
or willful misconduct of the Subordinated Creditor Representative as finally
determined pursuant to a final order of a court of competent jurisdiction; and
provided, further that, promptly following the request of the Senior Creditor
Representative, the Subordinated Creditor Representative shall deliver any
Collateral in its possession to the Senior Creditor Representative, to be held
by the Senior Creditor Representative in accordance with clause (a) above.
Senior Creditor Representative, on its own behalf and on behalf of the Senior
Creditors, hereby appoints Subordinated Creditor Representative as its
gratuitous bailee and non-fiduciary representative for the purposes of
perfecting its security interest as described in this Section 2.16(b).
Subordinated Creditor



--------------------------------------------------------------------------------



Representative, in acting pursuant to this Section 2.16(b), shall not have, or
be deemed to have, a fiduciary relationship in respect of Senior Creditor
Representative or any Senior Creditor.


It is understood and agreed that this Section 2.16 is intended solely to assure
perfection of the Liens granted under the applicable Senior Debt Documents and
Subordinated Debt Documents, and nothing in this Section 2.16 shall be deemed or
construed as altering the priorities or obligations set forth elsewhere in this
Agreement.


SECTION 3. APPLICATION OF PROCEEDS OF COMMON COLLATERAL; DISPOSITIONS AND
RELEASES OF COMMON COLLATERAL; INSPECTION AND INSURANCE.


3.1.    [Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral, whether or
not pursuant to a Proceeding, shall be distributed as follows: first to the
Senior Creditor Representative for application to the Senior Debt in accordance
with the terms of the Senior Debt Documents, until the Payment in Full of the
Senior Debt has occurred and second, to the Subordinated Creditor Representative
for application in accordance with the Subordinated Debt Documents until the
payment in full of the Subordinated Debt (other than Unasserted Obligations),
and thereafter, to the Borrower or as otherwise required by law. Until the
occurrence of the Payment in Full of the Senior Debt, any Common Collateral,
including without limitation any such Common Collateral constituting proceeds,
that may be received by any Subordinated Creditor in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the Senior
Creditor Representative, for the benefit of the Senior Creditors, in the same
form as received, with any necessary endorsements, and each Subordinated
Creditor hereby authorizes the Senior Creditor Representative to make any such
endorsements as agent for the Subordinated Creditor Representative (which
authorization, being coupled with an interest, is irrevocable).]


3.2.    Releases of Subordinated Lien. (a) Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the Senior Debt
Documents that results in the release of the Senior Lien on any Common
Collateral (including without limitation any sale or other disposition pursuant
to any Collection Action), the Subordinated Lien on such Common Collateral
(excluding any portion of the proceeds of such Common Collateral remaining after
the Payment in Full of the Senior Debt occurs) shall be automatically and
unconditionally released with no further consent or action of any Person.


(b) The Subordinated Creditor Representative shall promptly execute and deliver
such release documents and instruments and shall take such further actions as
the Senior Creditor Representative shall request to evidence any release of the
Subordinated Lien described in paragraph (a). The Subordinated Creditor
Representative hereby appoints the Senior Creditor Representative and any
officer or duly authorized person of the Senior Creditor Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Subordinated
Creditor Representative and in the name of the Subordinated Creditor
Representative or in the Senior Creditor Representative’s own name, from time to
time, in the Senior Creditor Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 3.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 3.2,
including, without limitation, any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).





--------------------------------------------------------------------------------



3.3.    Inspection Rights and Insurance. (a) Subject to the Senior Debt
Documents, any Senior Creditor and its representatives and invitees may at any
time inspect, repossess, remove and otherwise deal with the Common Collateral,
and the Senior Creditor Representative may advertise and conduct public auctions
or private sales of the Common Collateral, in each case without notice to, the
involvement of or interference by any Subordinated Creditor or liability to any
Subordinated Creditor.


(b)    Until the Payment in Full of the Senior Debt, subject to the Senior Debt
Documents and solely to the extent required thereunder, the Senior Creditor
Representative will have the sole and exclusive right (i) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Loan Party (except that, subject to the Subordinated Debt
Documents and solely to the extent required thereunder, the Subordinated
Creditor Representative shall have the right to be named as additional insured
and loss payee so long as its second lien status is identified in a manner
satisfactory to the Senior Creditor Representative); (ii) to adjust or settle
any insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral.


SECTION 4. INSOLVENCY PROCEEDINGS.


4.1. Filing of Motions. Until the Payment in Full of the Senior Debt has
occurred, the Subordinated Creditor Representative agrees on behalf of itself
and the other Subordinated Creditors that no Subordinated Creditor shall, in or
in connection with any Proceeding, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any of the Common Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Senior Creditor Representative (including the validity and
enforceability thereof) or any other Senior Creditor or the value of any claims
of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Subordinated Creditor Representative may file a proof of claim
in a Proceeding, subject to the limitations contained in this Agreement and only
if consistent with the terms and the limitations on the Subordinated Creditor
Representative imposed hereby.


4.2 Financing Matters. If any Loan Party becomes subject to any Proceeding, and
if the Senior Creditor Representative or the other Senior Creditors desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or not object) to the provision of such financing to any Loan Party by
any third party (any such financing, “DIP Financing”), then the Subordinated
Creditor Representative agrees, on behalf of itself and the other Subordinated
Creditors, that each Subordinated Creditor (a) will be deemed to have consented
to, will raise no objection to, nor support any other Person objecting to, the
use of such cash collateral or to such DIP Financing, (b) will not request or
accept adequate protection or any other relief in connection with the use of
such cash collateral or such DIP Financing except as set forth in paragraph 4.4
below and (c) will subordinate (and will be deemed hereunder to have
subordinated) the Subordinated Liens (i) to such DIP Financing on the same terms
as the Senior Liens are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the Senior Creditors and (iii) to any “carve-out” agreed
to by the Senior Creditor Representative or the other Senior Creditors, and (d)
agrees that notice received five calendar days prior to the entry of an order
approving such usage of cash collateral or approving such financing shall be
adequate notice.





--------------------------------------------------------------------------------



4.3.    Relief From the Automatic Stay. The Subordinated Creditor Representative
agrees, on behalf of itself and the other Subordinated Creditors, that none of
them will seek relief from the automatic stay or from any other stay in any
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the Senior Creditor
Representative.


4.4.    Adequate Protection. The Subordinated Creditor Representative, on behalf
of itself and the other Subordinated Creditors, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (a) any
request by the Senior Creditor Representative or the other Senior Creditors for
adequate protection or any adequate protection provided to the Senior Creditor
Representative or the other Senior Creditors or (b) any objection by the Senior
Creditor Representative or any other Senior Creditors to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or ( c)
the payment of interest, fees, expenses or other amounts to the Senior Creditor
Representative or any other Senior Creditors under Section 506(b) or 506(c) of
the Bankruptcy Code or otherwise. Notwithstanding anything contained in this
Section and in Section 4.2(b) (but subject to all other provisions of this
Agreement, including, without limitation, Sections 4.2(a) and 4.3), in any
Proceeding, (i) if the Senior Creditors (or any subset thereof) are granted
adequate protection consisting of additional collateral (with replacement liens
on such additional collateral) and superpriority claims in connection with any
DIP Financing or use of cash collateral, and the Senior Creditors do not object
to the adequate protection being provided to them, then in connection with any
such DIP Financing or use of cash collateral the Subordinated Creditor
Representative, on behalf of itself and any of the Subordinated Creditors, may
seek or accept adequate protection consisting solely of (x) a replacement Lien
on the same additional collateral, subordinated to the Liens securing the Senior
Debt and such DIP Financing on the same basis as the other Liens securing the
Subordinated Debt Obligations are so subordinated to the Senior Debt under this
Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the Senior Creditors, provided, however, that
the Subordinated Creditor Representative shall have irrevocably agreed, pursuant
to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the
Subordinated Creditors, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims and (ii) in the event the Subordinated Creditor Representative, on behalf
of itself and the Subordinated Creditors, seeks or accepts adequate protection
in accordance with clause (i) above and such adequate protection is granted in
the form of additional collateral, then the Subordinated Creditor
Representative, on behalf of itself or any of the Subordinated Creditors, agrees
that the Senior Creditor Representative shall also be granted a senior Lien on
such additional collateral as security for the Senior Debt and any such DIP
Financing and that any Lien on such additional collateral securing the
Subordinated Debt Obligations shall be subordinated to the Liens on such
collateral securing the Senior Debt and any such DIP Financing (and all
Obligations (as defined in the Credit Agreement) relating thereto) and any other
Liens granted to the Senior Creditors as adequate protection, with such
subordination to be on the same terms that the other Liens securing the
Subordinated Debt Obligations are subordinated to such Senior Debt under this
Agreement. The Subordinated Creditor Representative, on behalf of itself and the
other Subordinated Creditors, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the Senior Creditor Representative.


4.5.    Avoidance Issues. If any Senior Creditor is required in any Proceeding
or otherwise to disgorge, turn over or otherwise pay to the estate of any Loan
Party, because such amount was avoided or ordered to be paid or disgorged for
any reason, including without limitation because it was found to



--------------------------------------------------------------------------------



be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Debt shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Payment in Full shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Subordinated Creditors agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.


4.6.    Asset Dispositions in a Proceeding. Neither the Subordinated Creditor
Representative nor any other Subordinated Creditors shall, in a Proceeding or
otherwise, oppose any sale or disposition of any assets of any Loan Party that
is supported by the Senior Creditors, and the Subordinated Creditor
Representative and each other Subordinated Creditor will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
supported by the Senior Creditors and to have released their Liens on such
assets.


4.7.    Separate Grants of Security and Separate Classification. Each
Subordinated Creditor acknowledges and agrees that (a) the grants of Liens
pursuant to the Senior Debt Documents and the Subordinated Debt Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the Subordinated
Debt Obligations are fundamentally different from the Senior Debt and must be
separately classified in any plan of reorganization proposed or adopted in a
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Senior
Creditor and Subordinated Creditors in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Subordinated Creditors hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Loan Parties in respect of the
Common Collateral with the effect being that, to the extent that the aggregate
value of the Common Collateral is sufficient (for this purpose ignoring all
claims held by the Subordinated Creditors), the Senior Creditors shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post- Petition Interest before any distribution is made in respect of the
claims held by the Subordinated Creditors. The Subordinated Creditors hereby
acknowledge and agree to turn over to the Senior Creditors amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Subordinated Creditors.


4.8.    No Waivers of Rights of Senior Creditors. Nothing contained herein shall
prohibit or in any way limit the Senior Creditor Representative or any other
Senior Creditor from objecting in any Proceeding or otherwise to any action
taken by any Subordinated Creditor, including the seeking by any Subordinated
Creditor of adequate protection (except as provided in Section 4.4) or the
asserting by any Subordinated Creditor of any of its rights and remedies under
the Subordinated Debt Documents or otherwise.


4.9.    Plans of Reorganization. No Subordinated Creditor shall support or vote
in favor of any plan of reorganization (and each shall be deemed to have voted
to reject any plan of



--------------------------------------------------------------------------------



reorganization) unless such plan (a) pays off, in cash in full, all Senior Debt
or (b) is accepted by the class of holders of Senior Debt voting thereon and is
supported by the Senior Creditor Representative.


4.10.    Other Matters. To the extent that the Subordinated Creditor
Representative or any Subordinated Creditor has or acquires rights under Section
363 or Section 364 of the Bankruptcy Code with respect to any of the Common
Collateral, the Subordinated Creditor Representative agrees, on behalf of itself
and the other Subordinated Creditors not to assert any of such rights without
the prior written consent of the Senior Creditor Representative; provided that
if requested by the Senior Creditor Representative, the Subordinated Creditor
Representative shall timely exercise such rights in the manner requested by the
Senior Creditor Representative, including any rights to payments in respect of
such rights.


SECTION 5. CONTINUED EFFECTIVENESS OF THIS AGREEMENT.


The terms of this Agreement, the subordinations effected hereby, and the rights
and the obligations of any Loan Party, the Senior Creditor Representative, the
Senior Creditors, the Subordinated Creditor Representative, and the Subordinated
Creditors arising hereunder shall not be affected, modified, or impaired in any
manner or to any extent by the validity or enforceability of any of the Senior
Debt Documents or the Subordinated Debt Documents, or any exercise or
non-exercise of any right, power, or remedy under or in respect of the Senior
Debt or the Senior Debt Documents or the Subordinated Debt or the Subordinated
Debt Documents. The Subordinated Creditors and each other holder of Subordinated
Debt hereby acknowledges that the provisions of this Agreement are intended to
be enforceable at all times, whether before the commencement of, after the
commencement of, in connection with or premised on the occurrence of a
Proceeding. This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before and after the commencement of a Proceeding.


SECTION 6.    REPRESENTATIONS AND WARRANTIES.


6.1.    Subordinated Creditor Representations and Warranties. Each Subordinated
Creditor hereby represents and warrants to the Senior Creditors as follows:


(a)    Existence and Power. Such Subordinated Creditor is duly organized,
validly existing, and in good standing under the laws of the state of its
incorporation or organization.


(b)    Authority. Such Subordinated Creditor has the power and authority to
enter into, execute, deliver, and perform the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action and are not
prohibited by its organizational documents.


(c)    Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of such Subordinated
Creditor enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.


(d)    Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree, or
order binding on such Subordinated Creditor conflicts with, or requires any
consent which has not already been



--------------------------------------------------------------------------------



obtained under, or would in any way prevent the execution, delivery, or
performance of the terms of this Agreement by such Subordinated Creditor. The
execution, delivery, and performance of the terms of this Agreement will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any lien or security interest in the property of such
Subordinated Creditor pursuant to the terms of any such mortgage, indenture,
contract, or agreement. No pending or, to the best of such Subordinated
Creditor’s knowledge, threatened, litigation, arbitration, or other proceeding
if adversely determined would in any way prevent the performance of the terms of
this Agreement by such Subordinated Creditor.


(e)    No Divestiture. Such Subordinated Creditor is the sole owner,
beneficially and of record, of the Subordinated Debt held by it.


6.2.    Senior Creditor Representative Representations and Warranties. The
Senior Creditor Representative hereby represents and warrants to the
Subordinated Creditors as follows:


(a)    Existence and Power. The Senior Creditor Representative is duly
organized, validly existing, and in good standing under the laws of the state of
its incorporation or organization.


(b)    Authority. The Senior Creditor Representative has the power and authority
to enter into, execute, deliver, and perform the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action and are not
prohibited by its organizational documents.


(c)    Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of the Senior Creditor
Representative enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.


(d)    Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree, or
order binding on the Senior Creditor Representative conflicts with, or requires
any consent which has not already been obtained under, or would in any way
prevent the execution, delivery or performance of the terms of this Agreement by
the Senior Creditor Representative. The execution, delivery, and performance of
the terms of this Agreement will not constitute a default under, or result in
the creation or imposition of, or obligation to create, any lien or security
interest in the property of the Senior Creditor Representative pursuant to the
terms of any such mortgage, indenture, contract, or agreement. No pending or, to
the best of the Senior Creditor Representative’s knowledge, threatened,
litigation, arbitration, or other proceeding if adversely determined would in
any way prevent the performance of the terms of this Agreement by the Senior
Creditor Representative.


SECTION 7.    CUMULATIVE RIGHTS; NO WAIVERS.


Each and any every right, remedy, and power granted to the Senior Creditors
hereunder shall be cumulative and in addition to any other right, remedy, or
power granted herein or in the Senior Debt Documents or now or hereafter
existing in equity, at law, by virtue of statute or otherwise, and may be
exercised by the Senior Creditors, from time to time, concurrently or
independently and as often and in



--------------------------------------------------------------------------------



such order as the Senior Creditors may deem expedient. Any failure or delay on
the part of the Senior Creditors in exercising any such right, remedy, or power,
or abandonment or discontinuance of steps to enforce the same, shall not operate
as a waiver thereof or affect the rights of the Senior Creditors thereafter to
exercise the same, and any single or partial exercise of any such right, remedy,
or power shall not preclude any other or further exercise thereof or the
exercise of any other right, remedy, or power, and no such failure, delay,
abandonment, or single or partial exercise of the rights of the Senior Creditors
or such holder hereunder shall be deemed to establish a custom or course of
dealing or performance among the parties hereto.


SECTION 8.    AMENDMENTS AND WAIVERS.


Except as otherwise specifically provided for in this Agreement, any provision
of this Agreement may be amended, waived or otherwise modified, if, but only if,
such amendment, waiver or other modification is in writing and is (i) signed by
each of the Senior Lenders (and if the obligations of the Senior Creditor
Representative are affected thereby, with the written consent of the Senior
Creditor Representative), (ii) signed by each of the Subordinated Lenders (and,
if the obligations of the Subordinated Creditor Representative are affected
thereby, with the written consent of the Subordinated Creditor Representative),
and (iii) to the extent that such amendment, waiver or other modification is
materially adverse to the interests of one or more of the Loan Parties, is
acknowledged by such Loan Parties; and then such amendment or waiver shall be
effective only in the specific instance and for the specific purpose given. Any
notice or demand given to the Subordinated Creditors by the Senior Creditor
Representative, the Senior Creditors, or any holder of Senior Debt in any
circumstances not specifically required hereby shall not entitle the
Subordinated Creditors to any other or further notice or demand in the same,
similar or other circumstances unless specifically required hereunder.


SECTION 9.    ADDITIONAL DOCUMENTS AND ACTIONS.


The Subordinated Creditors at any time, and from time to time, after the
execution and delivery of this Agreement, promptly will execute and deliver such
further documents and do such further acts and things as the Senior Creditor
Representative may reasonably request that may be necessary in order to effect
fully the purposes of this Agreement.


SECTION 10.    NOTICES.


Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied, or
sent by recognized overnight courier service or certified or registered United
States mail and shall be deemed to have been given (a) if delivered in person,
when delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 3:00 p.m. (New York time) or, if not, on
the next succeeding Business Day; or (c) if delivered by overnight courier, the
Business Day after delivery to such courier properly addressed; or (d) if by
United States mail or any other means, when received by the relevant party.





--------------------------------------------------------------------------------



Notices shall be addressed as follows:


(a)    If to the Subordinated Creditor Representative (or to the Subordinated
Creditors): HCLP Nominees, L.L.C.
17575 Fitzpatrick Lane
Occidental, CA 95465 Attention: David Wickline Email: Dwickline@cali351.com


With copy to:
c/o Thompson & Knight LLP
One Arts Plaza, 1722 Routh Street, Suite 1500 Dallas, TX 75201
Attention: William Banowsky, Esq.




(b)    If to the Senior Creditor Representative: HCLP Nominees, L.L.C.
17575 Fitzpatrick Lane
Occidental, CA 95465 Attention: David Wickline Email: Dwickline@cali351.com


With copy to:
c/o Thompson & Knight LLP
One Arts Plaza, 1722 Routh Street, Suite 1500 Dallas, TX 75201
Attention: William Banowsky, Esq.


Email: Bill.Banowsky@tklaw.com or in any case, to such other address as the
party addressed shall have previously designated by written notice to the
serving party given in accordance with this Section 10. A notice not given as
provided above shall, if it is in writing, be deemed given if and when actually
received by the party to whom given (provided notice transmitted by e-mail shall
not constitute proper notice under this Section).


SECTION 11. SEVERABILITY.


In the event that any provision of this Agreement is deemed to be invalid,
illegal, or unenforceable by reason of the operation of any law or by reason of
the interpretation placed thereon by any court or governmental authority, the
validity, legality, and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby, and the affected
provision shall be modified to the minimum extent permitted by law so as most
fully to achieve the intention of this Agreement.





--------------------------------------------------------------------------------



SECTION 12.    SUCCESSORS AND ASSIGNS.


This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Senior Creditors and holders of the Senior Debt,
the Subordinated Creditors and the holders of the Subordinated Debt, and the
Loan Parties party hereto.


SECTION 13.    EXECUTION; COUNTERPARTS.


This Agreement shall become effective on the execution hereof by HCLP,
individually as Subordinated Creditor and as Subordinated Creditor
Representative, and HCLP, individually as Senior Creditor and as Senior Creditor
Representative, and the execution of an acknowledgement hereto by the Borrower;
and it shall not be necessary for any other Senior Creditors or any other
Subordinated Creditor to evidence their acceptance hereof. This Agreement may be
executed in one or more counterpart originals, which, taken together, shall
constitute one fully-executed instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof.


SECTION 14.    CONFLICT.


In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant, or condition of any of the Subordinated Debt
Documents, the provisions of this Agreement shall control and govern.


SECTION 15.    HEADINGS.


The paragraph headings used in this Agreement are for convenience only and shall
not affect the interpretation of any of the provisions hereof.


SECTION 16.    TERMINATION.


This Agreement shall terminate upon the Payment in Full of the Senior Debt in
accordance with the terms of the Senior Debt Documents.


SECTION 17.    APPLICABLE LAW.


This Agreement shall be governed by and shall be construed and enforced in
accordance with the internal laws of the State of New York, without regard to
conflicts of law principles.


SECTION 18.    CONSENT TO JURISDICTION.


EACH OF THE SUBORDINATED CREDITORS, THE SENIOR CREDITORS, AND THE LOAN PARTIES
HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO SENIOR CREDITOR REPRESENTATIVE’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS. EACH OF SUBORDINATED CREDITORS, THE SENIOR CREDITORS, AND THE
LOAN PARTIES HERETO EXPRESSLY



--------------------------------------------------------------------------------



SUBMITS AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS
AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF SUBORDINATED CREDITORS
AND EACH LOAN PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUBORDINATED CREDITORS
OR SUCH LOAN PARTY AT ITS ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE 10 DAYS AFTER THE SAME HAS BEEN POSTED.


SECTION 19. WAIVER OF JURY TRIAL.


EACH OF THE SUBORDINATED CREDITORS, THE SENIOR CREDITORS, AND THE LOAN PARTIES
HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. EACH OF
SUBORDINATED CREDITORS, THE SENIOR CREDITORS, AND THE LOAN PARTIES HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF SUBORDINATED CREDITORS, THE SENIOR CREDITORS, AND THE LOAN
PARTIES HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


SECTION 20. REFINANCING OF SUBORDINATED DEBT.


The Subordinated Debt may be refinanced provided that (a) none of the terms and
conditions of the refinancing debt (including those contained in the
documentation with respect to the same), if such terms and conditions were in
the form of an amendment, supplement or modification of the Subordinated Debt
being refinanced, shall violate or conflict with Section 2.7 or other applicable
Sections of this Agreement, and (b) the refinancing lender(s) and their agent(s)
shall enter into a subordination agreement substantially identical to this
Agreement with the applicable conforming changes satisfactory to the Senior
Creditor representative.


SECTION 21. SUBORDINATED CREDITORS’ WAIVERS.


Each Subordinated Creditor expressly waives all notice of the acceptance by the
Senior Creditors of the subordination and other provisions of this Agreement and
all the notices not specifically required pursuant to the terms of this
Agreement, whether in connection with foreclosure on or sale of assets or
otherwise, whatsoever. Each Subordinated Creditor acknowledges that no Senior
Creditor has made warranties or representations with respect to the due
execution, legality, validity, completeness or enforceability of the Senior Debt
or the Credit Agreement, the Senior Debt or the other Senior Debt Documents or
the collectability of the Senior Debt, that each of the Senior Creditors shall
be entitled to manage and supervise its financial arrangements with the Loan
Parties in accordance with its usual practices, modified from time to time as it
deems appropriate under the circumstances, without affecting the validity or
enforceability of this Agreement and without regard to the existence of any
rights that the such Subordinated Creditor may now or hereafter have in or to
any of the assets of the Loan Party; and that no Senior Creditor shall have any
liability to such Subordinated Creditor for, and such Subordinated Creditor
waives any claim which such Subordinated



--------------------------------------------------------------------------------



Creditor may now or hereafter have against, each Senior Creditor arising out of
(a) any and all actions which any Senior Creditor takes or omits to take
(including, without limitation, actions with respect to the creation, perfection
or continuation of liens or security interest in any existing or future Common
Collateral, actions with respect to the occurrence of a Senior Default, actions
with respect to the foreclosure upon, sale, release, or depreciation of, or
failure to realize upon, any of the Common Collateral and actions with respect
to the collection of any claim for all or any part of the Senior Debt from any
account debtor, guarantor or any other party) or to the collection of the Senior
Debt or the valuation, use, protection or release of the Common Collateral, (b)
any Senior Creditor’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, and/or (c) any borrowing or grant of a security interest under Section 364
of the Bankruptcy Code by any Loan Party, as debtor in possession in a
Proceeding. Each Subordinated Creditor waives the right to assert the doctrine
of marshalling with respect to any of the Common Collateral, and consents and
agrees that the Senior Creditor Representative may proceed against any or all of
the Common Collateral in such order as the Senior Creditor Representative shall
determine in its sole discretion.


SECTION 22.    AMENDMENT AND RESTATEMENT OF EXISTING SUBORDINATION AND
INTERCREDITOR AGREEMENT.


The parties to this Agreement agree that this Agreement memorializes the terms
and provisions agreed to by the parties effective as of the date hereof and the
terms and provisions of the Existing Subordination and Intercreditor Agreement
shall be deemed to be, and hereby are, amended, superseded and restated in their
entirety, with effect as of the date hereof, by the terms and provisions of this
Agreement. This Agreement is not intended to be, and shall not constitute, a
novation. Without limiting the foregoing, upon the effectiveness of the
amendment and restatement contemplated hereby, all references in the Senior Debt
Documents and Subordinated Debt Documents to the “Subordination and
Intercreditor Agreement” or “Subordination Agreement” shall be deemed to refer
to this Agreement.






[SIGNATURE PAGES TO FOLLOW]

























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


SUBORDINATED CREDITOR AND SUBORDINATED CREDITOR REPRESENTATIVE


HCLP NOMINEES, L.L.C.


BY: CROSSMARK MASTER HOLDINGS,
LLC, its Manager






By:      Name: David Wickline
Title: Manager




SENIOR CREDITOR AND SENIOR CREDITOR REPRESENTATIVE


HCLP NOMINEES, L.L.C.


BY: CROSSMARK MASTER HOLDINGS,
LLC, its Manager






By:      Name: David Wickline
Title: Manager







































--------------------------------------------------------------------------------







ACKNOWLEDGEMENT


The undersigned hereby acknowledge and consent to the foregoing Fourth Amended
and Restated Subordination and Intercreditor Agreement, dated as of [ ], 2020,
by and among HCLP NOMINEES, L.L.C., individually as a Subordinated Creditor and
as Subordinated Creditor Representative, and HCLP NOMINEES, L.L.C., individually
as a Senior Creditor and as Senior Creditor Representative (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the provisions thereof, the “Subordination Agreement”).
Unless otherwise defined in this Acknowledgement, terms defined in the
Subordination Agreement have the same meanings when used in this
Acknowledgement.


Each Loan Party signatory hereto agrees to be bound by the Subordination
Agreement. Each Loan Party signatory hereto agrees that they are not a
beneficiary or third party beneficiary of the Subordination Agreement, and that
the Subordination Agreement may be amended, restated, supplemented or otherwise
modified as provided in the Subordination Agreement, and without notice to, or
the consent of, such Loan Party, or any other Person, except as otherwise
expressly provided therein.


Notwithstanding any other provision herein, it is expressly understood and
agreed by the parties hereto that (a) this Acknowledgement is executed and
delivered by Delaware Trust Company, not individually or personally, but solely
as Trustee, in the exercise of the powers and authority conferred and vested in
it, pursuant to the Trust Agreements of the undersigned Delaware statutory
trusts (each a “DST”),
(b)    each of the representations, undertakings and agreements herein made on
the part of a DST is made and intended not as personal representations,
undertakings and agreements by Delaware Trust Company but is made and intended
for the purpose for binding only each DST, (c) nothing herein contained shall be
construed as creating any liability on Delaware Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under the parties hereto, and (d)
under no circumstances shall Delaware Trust Company be personally liable for the
payment of any indebtedness or expenses of the DSTs or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by a DST under this Acknowledgement or any other related documents.


Dated: [ ], 2020


[SIGNATURE PAGES TO FOLLOW]























--------------------------------------------------------------------------------



BORROWER:


GWG DLP FUNDING V, LLC






By:      Name:
Title: GUARANTOR:
GWG DLP FUNDING V HOLDINGS, LLC






By:      Name:
Title:


































































[Signature Page to Subordination and Intercreditor Agreement - Acknowledgment]




--------------------------------------------------------------------------------



EXHIBIT D-3


Form of Security and Pledge Agreement




































































































Exhibit D-3



--------------------------------------------------------------------------------



EXHIBIT D-3


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE,
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN FOURTH AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT”), DATED AS OF [ ], 2020, AMONG HCLP NOMINEES, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND AS SUBORDINATED CREDITOR
REPRESENTATIVE, AND HCLP NOMINEES, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY,
INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE AND IN
SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND ITS
SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR DEBT DESCRIBED IN THE
SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THE
TERMS OF THIS AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN
AND CONTROL.




SECURITY AND PLEDGE AGREEMENT (GWG DLP FUNDING V, LLC)


THIS SECURITY AND PLEDGE AGREEMENT, dated as of [ ], 2020 (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time,
this “Security Agreement”), is by and among GWG DLP Funding V, LLC, a Delaware
limited liability company (the “Pledgor”), and HCLP Nominees, L.L.C. (the
“Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower has entered into that certain Third Amended and Restated
Second Lien Credit Agreement, dated as of the date of this Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), with the Lender, as second lien lender
and the other Persons party thereto, pursuant to which the Lender has provided
certain credit facilities to the Borrower;


WHEREAS, in connection with the Credit Agreement, the Lender has required that
the Pledgor grant a security interest in its respective Collateral (as
hereinafter defined) to the Lender as security for the Obligations; and










ACTIVE 260207496356467



--------------------------------------------------------------------------------



WHEREAS, the Pledgor has agreed to grant such security interest on the terms and
conditions set forth herein.


NOW, THEREFORE, for and in consideration of the premises and to induce the
Lender to enter into the Credit Agreement and carry out its obligations
thereunder, and other good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto agree as follows:


1.    Defined Terms.


(a)    Capitalized terms used herein without definition shall have the same
meanings given to such terms in the Credit Agreement.


(b)    The following terms shall have the meanings ascribed to them below or in
the Sections of this Security Agreement as indicated below:


“Collateral” has the meaning specified in Section 2(a).


“Lender” has the meaning specified in the preamble hereto.


“Pledged Policy” means each Policy constituting a GWG Collateral Policy under
the Credit Agreement.


“Pledgor” has the meaning specified in the preamble hereto.


“Securities Account Control and Custodian Agreement” means the Securities
Account Control and Custodian Agreement, dated as of [ ], 2020, among the
Lender, as agent, the Borrower and the Securities Intermediary.


“Securities Intermediary” means Wells Fargo Bank, N.A., together with its
successors and assigns, solely in its capacity as securities intermediary under
the Securities Account Control and Custodian Agreement.


“Security Agreement” has the meaning specified in the preamble hereto.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York (the “New York UCC”); provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
then the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction or jurisdictions for purposes of the provisions hereof
relating to perfection or priority.


(c)    As used herein, capitalized terms not otherwise defined herein or in the
Credit Agreement shall have the meaning set forth in Article 9 of the New York
UCC.


2.    Grant of Security Interest.





--------------------------------------------------------------------------------



(a)    The Pledgor, as security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, hereby grants to the Lender a continuing security
interest in all of the Pledgor’s right, title, and interest and benefit in, to
and under the following, whether now owned or existing or hereafter acquired or
arising and wheresoever located, including all accessions thereto and products
thereof (all of which being hereinafter collectively called the “Collateral”):


(i)    all right, title and interest of the Pledgor in the Pledged Policies and
proceeds thereof;


(ii)    contract rights;


(iii)    the contracts with and the rights to and against the Securities
Intermediary, in its capacity as owner of record of the Pledged Policies;


(iv)    the Policy Account and the Securities Account (in each case as defined
in the Securities Account Control and Custodian Agreement) and any other Deposit
Account or Securities Account of the Borrower;


(v)    the rights under any purchase agreements relating to such Policies;


(vi)    all data, documents and instruments contained in the files related to
the Policies;


(vii)    all other Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, Investment Property, Money, Goods, Commercial Tort Claims, Letters
of Credit, Letter of Credit Rights and Supporting Obligations;


(viii)    all Proceeds of the property described in the foregoing clauses (i)
through (vii);


(ix)    all accounts receivable, notes receivable, claims receivable and related
proceeds, including but not limited to, cash, loans, securities, and account
related to any of the foregoing; and


(x)    all books and records (including computer software and other records)
pertaining to any of the foregoing.


(b)    The security interest is granted as security only and shall not subject
the Lender or to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.


(c)    The Pledgor authorizes the Lender, as second lien lender, to file, in its
discretion, in jurisdictions where this authorization will be given effect, a
financing statement or amendments thereof or supplements thereto or other
instruments as the Lender may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted by the Pledgor
hereunder in accordance with the UCC (including authorization to describe the
Collateral as “all assets of the debtor whether now owned or existing or
hereafter acquired or arising and wheresoever located, including all accessions
thereto and products and proceeds thereof” or words of similar meaning).



--------------------------------------------------------------------------------





(d)    Upon request by the Lender, to the extent the Lender believes in its good
faith that it may not have a first priority perfected security interest in such
Pledged Policy pursuant to Securities Account Control and Custodian Agreement,
the Borrower shall deliver to the Lender, a collateral assignment in respect of
each Pledged Policy subject to this Security Agreement, naming the Lender, as
the collateral assignee, filed with, and acknowledged to have been filed by, the
applicable Issuing Insurance Company; provided, that the foregoing collateral
assignment shall not apply to the portion of the face amount that is retained by
a third party under any Retained Death Benefit Policy.


3.    [Reserved].


4.         Representations and Warranties.    The Pledgor hereby represents and
warrants


(a)    Existence, Qualification and Power. It (i) is (A) a limited liability
company duly organized or formed, validly existing and, (B) in good standing
under the Laws of the State of Delaware, (ii) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (A) own or lease its assets and carry on its business and (B)
execute, deliver and perform its obligations under this Security Agreement and
the other Loan Documents to which it is a party, and (iii) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (i)(B), (ii)(A) or (iii), to the extent that failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Trust Material Adverse Effect.


(b)    Authorization; No Contravention. The execution, delivery and performance
by the Pledgor of this Security Agreement and the other Loan Documents to which
it is a party has been duly authorized by all necessary organizational action,
and does not (a) contravene the terms of any of its Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than any Lien created pursuant to this Security Agreement)
under, or require any payment to be made under (i) any material Contractual
Obligation to which it is a party or affecting it or its properties or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which it or its property is subject; or (c) violate any material Law.


(c)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Pledgor of this Security Agreement and the other Loan Documents to
which it is a party other than (i) those that have been obtained and are in full
force and effect and (ii) filings to perfect the Liens created hereunder.


(d)    Binding Effect. This Security Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by the Pledgor. Each
of this Security Agreement and the other Loan Documents to which it is a party
constitutes a legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency and other Laws affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or law.



--------------------------------------------------------------------------------





(e)    Ownership of Property; Liens. The Pledgor has good and indefeasible title
to its respective Collateral and such Collateral is not subject to any Liens
other than Permitted Liens.


(f)    Investment Company Act. The Pledgor is not required to register as an
“investment company” or as a Person controlled by a “person” required to
register as an “investment company”, in each case as such terms are defined in
the Investment Company Act of 1940.


(g)    Compliance with Laws. The Pledgor is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


(h)    Perfection of Security Interests in the Collateral. This Security
Agreement creates in favor of the Lender, as second lien lender, valid security
interests in, and Liens on, the Pledgor’s right, title and interest in the
Collateral. Upon the filing and acceptance of a UCC-1 financing statement in the
State of Delaware describing the collateral as “all assets of the debtor whether
now owned or existing or hereafter acquired or arising and wheresoever located,
including all accessions thereto and products and proceeds thereof” or words of
similar meaning, to the extent that such security interests and Liens can be
perfected by filing a UCC-1 financing statement in the State of Delaware, such
security interests and Liens will be perfected security interests and Liens in
the Pledgor’s right, title and interest in the Collateral, prior to all other
Liens other than Permitted Liens.


(i)    Deposit Accounts; Securities Account. As of the date hereof, except for
the Policy Account and the Securities Account (in each case as defined in the
Securities Account Control and Custodian Agreement), the Pledgor does not own
(i) any securities accounts or (ii) any deposit accounts other than [ ], which
shall be subject to an account control agreement, at the request of the Lender,
in accordance with Section 5(e).


(j)    Commercial Tort Claims. As of the date hereof, the Pledgor does not own
any Commercial Tort Claims.


(k)    Pledgor Information. The exact legal name of the Pledgor as of the date
hereof is as set forth on the signature pages hereto. The Pledgor has not during
the five years preceding the date hereof (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.


5.    Covenants. The Pledgor covenants and agrees that:


(a)    Existence; Compliance with Laws; Taxes. The Pledgor shall:


(i)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization.





--------------------------------------------------------------------------------



(ii)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(iii)    Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


(iv)    Pay and discharge as the same shall become due and payable all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Pledgor.


(b)    Organization Documents. Except with respect to any amendments or
modifications specifically contemplated in any Organization Document, the
Pledgor shall not enter into or consent to any amendment, modification or waiver
of any Organization Document thereof (i) prior to the Completion Date, in any
manner or (ii) from and after the Completion Date, in a manner adverse to the
Lender.


(c)    Sale of Collateral; Liens. Except as permitted in the Credit Agreement
and except for Permitted Liens, the Pledgor shall not (i) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral or (ii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Collateral, or
any interest therein.


(d)    Transfer Powers. Subject to the Subordination Agreement, upon the request
of the Lender, the Pledgor shall deliver to the Lender (i) any certificates or
Instruments representing the Collateral and (ii) concurrently therewith, an
undated stock power, transfer power or endorsement covering such certificate or
Instrument, duly indorsed in blank.


(e)    Deposit Accounts; Securities Account. The Pledgor agrees that, if it
shall establish any Deposit Account or Securities Account, it shall (i) within
ten (10) days (or such later date as the Lender may agree) following such
establishment, deliver to the Lender written notice thereof and (ii) promptly
upon the request of the Lender, execute and deliver (and cause the applicable
account bank or securities intermediary to execute and deliver) to the Lender an
Account Control Agreement with respect thereto.


(f)    Pledgor Information. The Pledgor shall not, without providing ten (10)
days prior written notice to the Lender (or such lesser period as the Lender may
agree), change its name, state of formation or form of organization.


(g)    Commercial Tort Claim. The Pledgor agrees that, if it shall acquire an
interest in any Commercial Tort Claim, it shall (i) within ten (10) days (or
such later date as the Lender may agree) following such acquisition, deliver to
the Lender, in each case in form and substance reasonably satisfactory to the
Lender, written notice thereof containing a specific



--------------------------------------------------------------------------------



description of such Commercial Tort Claim and (ii) execute and deliver to the
Lender, in each case in form and substance reasonably satisfactory to the
Lender, any document, and take all other action, deemed by the Lender to be
reasonably necessary or appropriate for the Lender to obtain a perfected
security interest in such Commercial Tort Claim; provided that, so long as the
Senior Loan Documents remain in effect and subject to the Subordination
Agreement, the delivery by the Pledgor to the Senior Lender of the written
notice, documents, and other items described in the foregoing clauses (i) and
(ii) shall satisfy the requirements of this Section 5(g).


(h)    Further Assurances. The Pledgor shall execute and deliver any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable Law,
or that the Lender may reasonably request, in order to perfect and to maintain
the perfection and priority of the security interest of the Lender in the
Pledgor’s right, title and interest in the Collateral granted pursuant to this
Security Agreement, all at the Pledgor’s expense in accordance with Section 9.04
of the Credit Agreement.


6.    Rights and Remedies of the Lender and Rights of the Pledgor Related to
Collateral. If an Event of Default shall have occurred and be continuing, and
the Obligations have been declared immediately due and payable, the Lender may
take any one or more of the following actions, subject to the terms of the
Subordination Agreement:


(a)    exercise, in addition to all other rights and remedies granted to it in
this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC and under any other applicable law, as the same may from
time to time be in effect;


(b)    transfer all or any part of the Collateral into the name of the Lender or
its nominee and notify the parties obligated on any of the Collateral to make
payment to the Lender of any amount due or to become due thereunder;


(c)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligation of any nature of any party with respect thereto and exercise all
other rights of the Pledgor in any of the Collateral;


(d)    take possession or control of any proceeds of the Collateral (including
dispositions and distributions with respect to any Equity Interests held
directly by the Pledgor comprising the Collateral);


(e)    execute (in the name, place and stead of the Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral;


(f)    perform such other acts as may be reasonably required to protect the
Lender’s rights and interest hereunder;


(g)    exercise control of the Policy Account and the Securities Account (in
each case as defined in the Securities Account Control and Custodian Agreement)
or any other Deposit Account or Securities Account of the Pledgor; and



--------------------------------------------------------------------------------





(h)    take any action to maintain policies in full force and effect, including
paying premiums, making elections, selecting benefits and providing information.


In addition to the above, upon the occurrence and during the continuance of an
Event of Default and notice by the Lender to the Pledgor, the Lender or its
nominee or nominees shall have the sole and exclusive right to exercise all
voting and consensual powers pertaining to the Collateral or any part thereof,
exercising such powers in such manner as the Lender may elect.


So long as no Event of Default shall have occurred and be continuing, the
Pledgor shall be entitled to exercise any and all of its voting and other
consensual rights pertaining to its respective Collateral or any part thereof
and to use, transfer and dispose of such Collateral for any purpose not
inconsistent with the terms of this Security Agreement.


The rights of the Lender hereunder shall not be conditioned or contingent upon
the pursuit by the Lender of any right or remedy against the Pledgor or against
any other Person that may be or become liable in respect of all or any part of
the Obligations or against any other collateral security therefor, guarantee
thereof or right of offset with respect thereto. The Lender shall be under no
obligation to collect, attempt to collect, protect or enforce the Collateral or
any security therefor, or otherwise dispose of any Collateral upon the request
of the Pledgor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof, which the Pledgor agrees and
undertakes to do at the Pledgor’s expense, but the Lender may do so in its
discretion at any time when an Event of Default has occurred and is continuing
and at such time the Lender shall have the right to take any steps by judicial
process or otherwise it may deem proper to effect the collection of all or any
portion of the Collateral or to protect or to enforce the Collateral or any
security therefor. All reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred or paid by the
Lender in connection with or incident to any such collection or attempt to
collect the Collateral of the Pledgor or actions to enforce the Collateral of
the Pledgor or any security therefor shall be borne by the Pledgor or reimbursed
by the Pledgor to the Lender upon demand. The proceeds received by the Lender as
a result of any such actions in collecting or enforcing or protecting the
Collateral shall be held by the Lender without liability for interest thereon
and shall be applied by the Lender as the Lender may deem appropriate toward
payment of any of the Obligations in such order or manner as the Lender may
elect in accordance with Section 8. The Pledgor hereby acknowledges that the
Pledgor’s assets are of a special nature and that proceeds realized upon the
disposition of the Collateral or any other property of the Pledgor may be
significantly below the market value of such assets without being “commercially
unreasonable” given the limited liquidity of such assets and other restrictions
applicable thereto.


7.    Further Assurances. The Pledgor at any time and from time to time, upon
written request of the Lender and the sole expense of the Pledgor, shall
promptly and duly execute and deliver (or cause the prompt and due execution and
delivery of) any and all such further instruments and documents and take such
further action as the Lender may reasonably request to negotiate and otherwise
effect the disposition of any Collateral, including, without limitation,
executing and delivering proxies and stock powers, in a form reasonably
acceptable to the Lender, with respect to the Collateral promptly after (and in
any event within five (5) Business Days of) written request by the Lender.





--------------------------------------------------------------------------------



8.    Application of Proceeds. Subject to the Subordination Agreement, upon the
occurrence and during the continuation of any Event of Default, the proceeds and
avails of the Collateral at any time received by the Lender and any funds or
payments received by the Lender, when received by the Lender in cash or its
equivalent, shall be applied by the Lender to the payment and satisfaction of
the Obligations as set forth in the Credit Agreement. The Lender shall promptly
notify the Pledgor of each such application, including the amount and nature of
the Obligations paid with such proceeds.


9.    The Lender’s Appointment as Attorney-in-Fact. The Pledgor hereby
irrevocably appoints Lender (and all officers, employees or agents designated by
Lender), with full power of substitution, as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to take such actions as the
Lender may reasonably deem advisable to protect the Collateral and its interests
thereon and its rights hereunder, to execute on the Pledgor’s behalf and file at
the Pledgor’s expense financing statements and amendments thereto, including, in
each case, in those public offices deemed necessary or appropriate by the Lender
to establish, maintain and protect a continuously perfected lien against the
Collateral, and to execute on the Pledgor’s behalf such other documents and
notices as the Lender may reasonably deem advisable to protect the Collateral
and its interests therein and its rights hereunder. Such power being coupled
with an interest is irrevocable.


10.    Lien Absolute. All rights of the Lender hereunder, and all obligations of
the Pledgor hereunder, shall be absolute and unconditional irrespective of:


(a)    any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, or any other agreement, document or instrument governing or
evidencing any Obligations;


(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other amendment or waiver of
or any consent to any departure from the Obligations, any other Loan Document or
any other agreement or instrument governing or evidencing any Obligations;


(c)    any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or


(d)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor (other than full payment or
satisfaction of the Obligations).


11.    Release of Collateral Covered by this Security Agreement.


(a)    This Security Agreement and the security interests and all related rights
and powers granted or created hereunder shall terminate upon written
acknowledgement by the Lender (which shall not be unreasonably withheld,
conditioned or delayed) of the indefeasible payment in full of the Obligations
(other than contingent indemnification obligations not yet accrued).


(b)    Upon (i) any sale or other transfer by the Pledgor of any designated
Collateral in a transaction permitted hereunder or (ii) the effectiveness of any
written consent to the release of the security interest created under this
Security Agreement in any designated



--------------------------------------------------------------------------------



Collateral in accordance with Section 15 hereof, the security interest in such
designated Collateral created by this Security Agreement shall be automatically
released.


(c)    Upon the termination of this Security Agreement as provided in clause (a)
above, or the release of Collateral as provided in clause (b) above, the Lender
shall, at the Pledgor’s request and expense, take all actions reasonably
requested to confirm the termination of all rights, powers and interests under
this Security Agreement and the release of the Collateral (to the extent
released) from the security interests granted or created hereunder, including,
without limitation, the execution and delivery of termination statements and
releases and, where appropriate, the return of physical possession and control
of such Collateral.


12.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Pledgor for liquidation or reorganization, should the Pledgor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.


13.    Notices.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule I hereto; and


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).


(b)    Change of Address, Etc. The Pledgor or the Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other party hereto.


14.    Severability. Each provision of this Security Agreement shall be
considered severable, and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Security Agreement that are valid,
enforceable and legal.



--------------------------------------------------------------------------------





15.    Waivers; Amendments.


(a)    No failure on the part of the Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Lender of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy and power hereby granted to
the Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Lender from time to time. No
notice to or demand on the Pledgor in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by the Lender
under this Security Agreement shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.


(b)    Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except with the written consent of all parties hereto.


16.    Successors and Assigns. This Security Agreement and the rights and
obligations of the Pledgor hereunder shall not be assigned by the Pledgor. This
Security Agreement may be assigned by the Lender to one or more assignees in
accordance with Section 9.06 of the Credit Agreement, and shall, together with
the rights and remedies of the Lender hereunder, inure to the benefit of the
Lender and its successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect the security interest granted to the Lender
hereunder.


17.    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


(b)    SUBMISSION TO JURISDICTION. THE PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND



--------------------------------------------------------------------------------



UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


18.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


19.    Execution in Counterparts. This Security Agreement and any signed
agreement or instrument entered into in connection with this Security Agreement,
and any amendments hereto or thereto, may be executed in one (1) or more
counterparts, each of which will be



--------------------------------------------------------------------------------



deemed an original, but all of which together will constitute one and the same
agreement. Any such counterpart, to the extent delivered by means of a facsimile
machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any party hereto, each other party hereto or thereto
shall re execute the original form of this Security Agreement and deliver such
form to all other parties hereto. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.




[SIGNATURE PAGES FOLLOW]













































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered on the date first set forth above.




PLEDGOR:


GWG DLP FUNDING V, LLC




By:          Name:
Title:






LENDER:


HCLP NOMINEES, L.L.C.




By:          Name:
Title:




















































[Signature Page to Pledge and Security Agreement (Borrower)]



--------------------------------------------------------------------------------



SCHEDULE I
NOTICE INFORMATION
Pledgor:
325 North St. Paul Street Dallas, TX 75201
Attention: Lennie Nicolson, General Counsel and Secretary Email:
nicholson@gwgh.com


Lender:
David Wickline
17575 Fitzpatrick Lane
Occidental, CA 95465
Email: Dwickline@cali351.com


With a copy to:


c/o ThompsonKnight 1722 Routh Street
Suite 1500
Dallas, TX 75201 Attention: Bill Banowsky
Email: Bill.Banowsky@tklaw.com
















--------------------------------------------------------------------------------



EXHIBIT D-4


Form of GWG Borrower Note




































































































Exhibit D-4



--------------------------------------------------------------------------------



EXHIBIT D-4


THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN FOURTH
AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED,
RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “SUBORDINATION AGREEMENT”), DATED AS OF [ ], 2020, AMONG HCLP
NOMINEES, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS
SUCCESSORS AND PERMITTED ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND
AS SUBORDINATED CREDITOR REPRESENTATIVE, AND HCLP NOMINEES, L.L.C., A DELAWARE
LIMITED LIABILITY COMPANY, INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR
CREDITOR REPRESENTATIVE AND IN SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS
REFERRED TO THEREIN (AND ITS SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE
SENIOR DEBT DESCRIBED IN THE SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
SUBORDINATION AGREEMENT AND THE TERMS OF THIS PROMISSORY NOTE, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.




PROMISSORY NOTE (GWG NOTE)


[ ], 2020


FOR VALUE RECEIVED, the undersigned, GWG DLP FUNDING V, LLC (the “Borrower”),
HEREBY PROMISES TO PAY to HCLP Nominees, L.L.C., a Delaware limited liability
company (the “Lender”), or its registered assigns, (i) $[    _]1 (as increased
by the capitalization of interest in accordance with the provisions hereof, the
“Principal Amount”), together with all accrued and unpaid interest thereon and
all other amounts due under this Promissory Note (this “Note”) on or before
April 10, 2021, unless extended to March 30, 2022 (as permitted under the Credit
Agreement (defined below) (either date, as applicable, the “Maturity Date”), at
such place as the Lender may designate in writing to the Borrower, and (ii)
interest on the Principal Amount remaining unpaid hereunder, from the date
hereof until paid in full, at a rate per annum equal to [ ]%2 (the “Interest
Rate”). This Note is the “Note” as defined in that certain Third Amended and
Restated Second Lien Credit Agreement (as amended, restated or replaced from
time to time, the “Credit Agreement”) dated of even date herewith by and among
the Borrower, the Lender, GWG Holdings, Inc., GWG Life, L.L.C. and Beneficient
Capital Company, L.L.C. Capitalized terms not defined herein have the meanings
given in the Credit Agreement.


The Borrower will make each interest payment quarterly in arrears on the last
day of each calendar quarter; provided, that the interest that has accrued
during such calendar quarter shall be deemed paid in kind on such date and shall
be added to the outstanding Principal Amount. For purposes of this Note, the
amounts so capitalized hereunder shall bear interest in accordance with this
Note.






1 To be updated.


2 To be updated.



--------------------------------------------------------------------------------





EXHIBIT D-4


All interest shall be computed on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) elapsed.


Notwithstanding any other provision of this Note, interest paid or becoming due
hereunder, or any document or instrument executed in connection herewith, shall
in no event exceed the maximum rate permitted by applicable law. Both principal
and interest are payable in lawful money of the United States in immediately
available funds to the Lender at such office as the Lender may designate.


The Borrower may, at its option, prepay this Note, in whole at any time or in
part from time to time, each such prepayment to be accompanied by the payment of
accrued interest to the date of each prepayment on the amount prepaid. Any
amounts repaid or prepaid hereunder may not be reborrowed.


If any amount payable hereunder shall be due on a day on which the Lender is
required or authorized to close in New York City (any other day being a
“Business Day”), such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest payable hereon; provided, however, in the case of the amounts due on
the Maturity Date, notwithstanding anything in this Note to the contrary, such
amounts shall be due and payable on the closest preceding Business Day (without
an adjustment to the amount of interest otherwise payable hereon).


Each of the following shall constitute an event of default under this Note (each
a “Default”): (a) an Event of Default under the Credit Agreement or (b) the
Borrower shall breach any of its covenants or obligations under this Note.


If a Default specified in subsections (a) or (c) of the immediately preceding
paragraph has occurred, then, upon written notice by the Lender to the Borrower,
the entire unpaid Principal Amount of this Note and all accrued and unpaid
interest hereunder and all other unpaid amounts or obligations due by the
Borrower hereunder shall become immediately due and payable without protest,
demand, presentment or further notice of any kind. If a Default described in
subsection (b) of the immediately preceding paragraph has occurred, then the
entire Principal Amount of this Note and all accrued and unpaid interest
hereunder and all other unpaid amounts or obligations due by the Borrower
hereunder shall become immediately due and payable without protest, demand,
presentment or notice of any kind.


All payments made by the Borrower under this Note will be made without setoff,
compensation, counterclaim or other defense of any kind.


All notices or other communications provided for hereunder shall be in writing
(including telecommunications) and shall be mailed, telecopied or delivered to
the Borrower at the address of the Borrower set forth next to its signature, or
at such other address (and/or facsimile number) as may hereafter be specified by
the Borrower to the Lender in writing. All notices and communications shall be
effective (i) if mailed, when received or three days after mailing, whichever is
earlier, (ii) if telecopied, when transmitted and (iii) if delivered, upon
delivery.


No failure on the part of the Lender to exercise, and no delay in exercising,
any right, power, privilege or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof by the Lender preclude
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy of such Lender. No amendment or waiver of any provision of
this Note, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.





--------------------------------------------------------------------------------







EXHIBIT D-4


Any provision hereof that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.


The Borrower hereby agrees to pay on demand all costs and expenses (including,
without limitation, all fees, expenses and other client charges of counsel to
the Lender) incurred by the Lender in connection with (i) the preparation,
execution, delivery, administration and amendment of this Note and each other
instrument, agreement and other documents delivered by the Borrower to the
Lender in connection with this Note, and (ii) the enforcement of the Lender’s
rights, and the collection of all amounts due, hereunder.


The Borrower hereby (i) irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to this Note, (ii) waives any defense based on
doctrines of venue or forum non conveniens, or similar rules or doctrines, and
(iii) irrevocably agrees that all claims in respect of such an action or
proceeding may be heard and determined in such New York State or Federal court.
The Borrower and the Lender (by its acceptance hereof) mutually waive any right
to trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Note.


This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.





--------------------------------------------------------------------------------



EXHIBIT D-4




GWG DLP FUNDING V, LLC








By:      Name:
Title:








Address:


325 N. Saint Paul Street, Suite 4850 Dallas, TX 75201
[    ]
[    ]


















--------------------------------------------------------------------------------



EXHIBIT D-7


Form of Equity Owner Security and Pledge Agreement




































































































Exhibit D-7



--------------------------------------------------------------------------------



EXHIBIT D-7


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE,
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN FOURTH AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT”), DATED AS OF [ ], 2020, AMONG HCLP NOMINEES, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND AS SUBORDINATED CREDITOR
REPRESENTATIVE, AND HCLP NOMINEES, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY,
INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE AND IN
SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND ITS
SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR DEBT DESCRIBED IN THE
SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THE
TERMS OF THIS AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN
AND CONTROL.




SECURITY AND PLEDGE AGREEMENT (EQUITY OWNER)


THIS SECURITY AND PLEDGE AGREEMENT, dated as of [ ], 2020 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Security
Agreement”), is by and among GWG DLP Funding V Holdings, LLC, a Delaware limited
liability company (the “Pledgor”), and HCLP Nominees, L.L.C. (the “Lender”).


W I T N E S S E T H:


WHEREAS, GWG DLP Funding V, LLC, a Delaware limited liability company (the
“Borrower”), has entered into that certain Third Amended and Restated Second
Lien Credit Agreement, dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with the Lender and the other Persons party thereto,
pursuant to which the Lender has provided certain credit facilities to the
Borrower;


WHEREAS, Pledgor has guaranteed the obligations of the Borrower under the Credit
Agreement pursuant to that certain Guaranty, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Equity Owner Guaranty”), executed by Pledgor in favor of the Lender;


WHEREAS, in connection with the Credit Agreement and the Equity Owner Guaranty,
the Lender has required that the Pledgor grant a security interest in its
Collateral (as hereinafter defined) to the Lender as security for the
Obligations; and











--------------------------------------------------------------------------------



ACTIVE 260277941
WHEREAS, the Pledgor has agreed to grant such security interest on the terms and
conditions set forth herein.


NOW, THEREFORE, for and in consideration of the premises and to induce the
Lender to enter into the Credit Agreement and carry out its obligations
thereunder, and other good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto agree as follows:


1.    Defined Terms.


(a)    Capitalized terms used herein without definition shall have the same
meanings given to such terms in the Credit Agreement.


(b)    The following terms shall have the meanings ascribed to them below or in
the Sections of this Security Agreement as indicated below:


“Borrower” has the meaning specified in the preamble hereto.


“Collateral” has the meaning specified in Section 2(a).


“Lender” has the meaning specified in the preamble hereto.


“Permitted Equity Owner Lien” means (a) Permitted Encumbrances, (b) Liens
arising under the Loan Documents and (c) Liens arising under the Senior Loan
Documents.


“Pledgor” has the meaning specified in the preamble hereto.


“Security Agreement” has the meaning specified in the preamble hereto.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York (the “New York UCC”); provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
then the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction or jurisdictions for purposes of the provisions hereof
relating to perfection or priority.


(c)    As used herein, capitalized terms not otherwise defined herein or in the
Credit Agreement shall have the meaning set forth in Article 9 of the New York
UCC.


2.    Grant of Security Interest.


(a)    The Pledgor, as security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, hereby grants to the Lender a continuing security
interest in all of the Pledgor’s right, title, and interest and benefit in, to
and under the following, whether now owned or existing or hereafter



--------------------------------------------------------------------------------









2
acquired or arising and wheresoever located, including all accessions thereto
and products thereof (all of which being hereinafter collectively called the
“Collateral”):


(i)    all right, title and interest of the Pledgor in, to and under the
Pledgor’s Equity Interests in the Borrower;


(ii)    all other Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, Investment Property, Money, Deposit Accounts, Goods, Commercial
Tort Claims, Letters of Credit, Letter of Credit Rights and Supporting
Obligations;


(iii)    all Proceeds of the property described in the foregoing clauses (i) and
(ii); and


(iv)    all books and records (including computer software and other records)
pertaining to any of the foregoing.


(b)    The security interest is granted as security only and shall not subject
the Lender or to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.


(c)    The Pledgor authorizes the Lender, as second lien lender, to file, in its
discretion, in jurisdictions where this authorization will be given effect, a
financing statement or amendments thereof or supplements thereto or other
instruments as the Lender may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted by the Pledgor
hereunder in accordance with the UCC (including authorization to describe the
Collateral as “all personal property”, “all assets of the debtor whether now
owned or existing or hereafter acquired or arising and wheresoever located,
including all accessions thereto and products and proceeds thereof” or words of
similar meaning).


3.    [Reserved].


4.    Representations and Warranties.    The Pledgor hereby represents and
warrants that:


(a)    Existence, Qualification and Power. It (i) is (A) a limited liability
company duly organized or formed, validly existing and, (B) in good standing
under the Laws of the State of Delaware, (ii) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (A) own or lease its assets and carry on its business and (B)
execute, deliver and perform its obligations under this Security Agreement and
the other Loan Documents to which it is a party, and (iii) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (i)(B), (ii)(A) or (iii), to the extent that



--------------------------------------------------------------------------------



failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


(b)    Authorization; No Contravention. The execution, delivery and performance
by the Pledgor of this Security Agreement and the other Loan Documents to which
it is a party has been duly authorized by all necessary organizational action,
and does not (a) contravene the terms of any of its Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than any Lien created pursuant to this Security Agreement)
under, or require any payment to be made under (i) any material Contractual
Obligation to which it is a party or affecting it or its properties or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which it or its property is subject; or (c) violate any material Law.


(c)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Pledgor of this Security Agreement and the other Loan Documents to
which it is a party other than (i) those that have been obtained and are in full
force and effect and (ii) filings to perfect the Liens created hereunder.


(d)    Binding Effect. This Security Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by the Pledgor. Each
of this Security Agreement and the other Loan Documents to which it is a party
constitutes a legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency and other Laws affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or law.


(e)    Ownership of Property; Liens. The Pledgor has good and indefeasible title
to its respective Collateral and such Collateral is not subject to any Liens
other than Permitted Equity Owner Liens.


(f)    Investment Company Act. The Pledgor is not required to register as an
“investment company” or as a Person controlled by a “person” required to
register as an “investment company”, in each case as such terms are defined in
the Investment Company Act of 1940.


(g)    Compliance with Laws. The Pledgor is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


(h)    Perfection of Security Interests in the Collateral. This Security
Agreement creates in favor of the Lender, as second lien lender, valid security
interests in, and Liens on, the Pledgor’s right, title and interest in the
Collateral. Upon the filing and acceptance of a UCC-1 financing statement in the
State of Delaware describing the collateral as “all personal property”, “all
assets of the debtor whether now owned or existing or hereafter acquired or
arising and wheresoever located, including all accessions thereto and products
and proceeds thereof” or words of similar meaning, to the extent that such
security interests and Liens can



--------------------------------------------------------------------------------



be perfected by filing a UCC-1 financing statement in the State of Delaware,
such security interests and Liens will be perfected security interests and Liens
in the Pledgor’s right, title and interest in the Collateral, prior to all other
Liens other than Permitted Equity Owner Liens.


(i)    Deposit Accounts; Securities Account. As of the date hereof, the Pledgor
does not own (i) any securities accounts or (ii) any deposit accounts.


(j)    Commercial Tort Claims. As of the date hereof, the Pledgor does not own
any Commercial Tort Claims.


(k)    Pledgor Information. The exact legal name of the Pledgor as of the date
hereof is as set forth on the signature pages hereto. The Pledgor has not during
the five years preceding the date hereof (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.


5.    Covenants. The Pledgor covenants and agrees that:


(a)    Existence; Compliance with Laws; Taxes. The Pledgor shall:


(i)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization.


(ii)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(iii)    Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


(iv)    Pay and discharge as the same shall become due and payable all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Pledgor.


(b)    Organization Documents. Except with respect to any amendments or
modifications specifically contemplated in any Organization Document, the
Pledgor shall not enter into or consent to any amendment, modification or waiver
of any Organization Document thereof (i) prior to the Completion Date, in any
manner or (ii) from and after the Completion Date, in a manner adverse to the
Lender.


(c)    Sale of Collateral; Liens. Except as may be permitted in the Credit
Agreement nd except for Permitted Equity Owner Liens, the Pledgor shall not (i)
sell, assign, transfer, exchange or otherwise dispose of, or grant any option
with respect to, the Collateral or (ii)



--------------------------------------------------------------------------------



create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Collateral, or any interest therein.


(d)    Transfer Powers. Subject to the Subordination Agreement, upon the request
of the Lender, the Pledgor shall deliver to the Lender (i) any certificates or
Instruments representing the Collateral and (ii) concurrently therewith, an
undated stock power, transfer power or endorsement covering such certificate or
Instrument, duly indorsed in blank.


(e)    Deposit Accounts; Securities Account. The Pledgor agrees that, if it
shall establish any Deposit Account or Securities Account, it shall (i) within
ten (10) days (or such later date as the Lender may agree) following such
establishment, deliver to the Lender written notice thereof and (ii) promptly
upon the request of the Lender, execute and deliver (and cause the applicable
account bank or securities intermediary to execute and deliver) to the Lender an
Account Control Agreement with respect thereto.


(f)    Pledgor Information. The Pledgor shall not, without providing ten (10)
days prior written notice to the Lender (or such lesser period as the Lender may
agree), change its name, state of formation or form of organization.


(g)    Commercial Tort Claim. The Pledgor agrees that, if it shall acquire an
interest in any Commercial Tort Claim, it shall (i) within ten (10) days (or
such later date as the Lender may agree) following such acquisition, deliver to
the Lender, in each case in form and substance reasonably satisfactory to the
Lender, written notice thereof containing a specific description of such
Commercial Tort Claim and (ii) execute and deliver to the Lender, in each case
in form and substance reasonably satisfactory to the Lender, any document, and
take all other action, deemed by the Lender to be reasonably necessary or
appropriate for the Lender to obtain a perfected security interest in such
Commercial Tort Claim.


(h)    Further Assurances. The Pledgor shall execute and deliver any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable Law,
or that the Lender may reasonably request, in order to perfect and to maintain
the perfection and priority of the security interest of the Lender in the
Pledgor’s right, title and interest in the Collateral granted pursuant to this
Security Agreement, all at the Pledgor’s expense.


6.    Rights and Remedies of the Lender and Rights of the Pledgor Related to
Collateral. If an Event of Default shall have occurred and be continuing, and
the Obligations have been declared immediately due and payable, the Lender may
take any one or more of the following actions, subject to the terms of the
Subordination Agreement:


(a)    exercise, in addition to all other rights and remedies granted to it in
this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC and under any other applicable law, as the same may from
time to time be in effect;


(b)    transfer all or any part of the Collateral into the name of the Lender or
its nominee and notify the parties obligated on any of the Collateral to make
payment to the Lender of any amount due or to become due thereunder;





--------------------------------------------------------------------------------



(c)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligation of any nature of any party with respect thereto and exercise all
other rights of the Pledgor in any of the Collateral;


(d)    take possession or control of any proceeds of the Collateral (including
dispositions and distributions with respect to any Equity Interests held
directly by the Pledgor comprising the Collateral);


(e)    execute (in the name, place and stead of the Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral;


(f)    perform such other acts as may be reasonably required to protect the
Lender’s rights and interest hereunder;


(g)    exercise control of any Deposit Account or Securities Account of the
Pledgor;


(h)    take any action to maintain policies in full force and effect, including
paying premiums, making elections, selecting benefits and providing information.


In addition to the above, upon the occurrence and during the continuance of an
Event of Default and notice by the Lender to the Pledgor, the Lender or its
nominee or nominees shall have the sole and exclusive right to exercise all
voting and consensual powers pertaining to the Collateral or any part thereof,
exercising such powers in such manner as the Lender may elect.


So long as no Event of Default shall have occurred and be continuing, the
Pledgor shall be entitled to exercise any and all of its voting and other
consensual rights pertaining to its respective Collateral or any part thereof
and to use, transfer and dispose of such Collateral for any purpose not
inconsistent with the terms of this Security Agreement.


The rights of the Lender hereunder shall not be conditioned or contingent upon
the pursuit by the Lender of any right or remedy against the Pledgor or against
any other Person that may be or become liable in respect of all or any part of
the Obligations or against any other collateral security therefor, guarantee
thereof or right of offset with respect thereto. The Lender shall be under no
obligation to collect, attempt to collect, protect or enforce the Collateral or
any security therefor, or otherwise dispose of any Collateral upon the request
of the Pledgor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof, which the Pledgor agrees and
undertakes to do at the Pledgor’s expense, but the Lender may do so in its
discretion at any time when an Event of Default has occurred and is continuing
and at such time the Lender shall have the right to take any steps by judicial
process or otherwise it may deem proper to effect the collection of all or any
portion of the Collateral or to protect or to enforce the Collateral or any
security therefor. All reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred or paid by the
Lender in connection with or incident to any such collection or attempt to
collect the Collateral of the Pledgor or actions to enforce the Collateral of
the Pledgor or any security therefor shall be borne by the Pledgor or reimbursed
by the Pledgor to the Lender upon demand. The proceeds received by the Lender as
a result of any such actions in collecting or enforcing or protecting the
Collateral shall be held by the Lender without liability for interest thereon
and shall be applied by the Lender as the Lender may



--------------------------------------------------------------------------------



deem appropriate toward payment of any of the Obligations in such order or
manner as the Lender may elect in accordance with Section 8. The Pledgor hereby
acknowledges that the Pledgor’s assets are of a special nature and that proceeds
realized upon the disposition of the Collateral or any other property of the
Pledgor may be significantly below the market value of such assets without being
“commercially unreasonable” given the limited liquidity of such assets and other
restrictions applicable thereto.


7.    Further Assurances. The Pledgor at any time and from time to time, upon
written request of the Lender and the sole expense of the Pledgor, shall
promptly and duly execute and deliver (or cause the prompt and due execution and
delivery of) any and all such further instruments and documents and take such
further action as the Lender may reasonably request to negotiate and otherwise
effect the disposition of any Collateral, including, without limitation,
executing and delivering proxies and stock powers, in a form reasonably
acceptable to the Lender, with respect to the Collateral promptly after (and in
any event within five (5) Business Days of) written request by the Lender.


8.    Application of Proceeds. Subject to the Subordination Agreement, upon the
occurrence and during the continuation of any Event of Default, the proceeds and
avails of the Collateral at any time received by the Lender and any funds or
payments received by the Lender, when received by the Lender in cash or its
equivalent, shall be applied by the Lender to the payment and satisfaction of
the Obligations as set forth in the Credit Agreement. The Lender shall promptly
notify the Pledgors of each such application, including the amount and nature of
the Obligations paid with such proceeds.


9.    The Lender’s Appointment as Attorney-in-Fact. The Pledgor hereby
irrevocably appoints Lender (and all officers, employees or agents designated by
Lender), with full power of substitution, as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to take such actions as the
Lender may reasonably deem advisable to protect the Collateral and its interests
thereon and its rights hereunder, to execute on the Pledgor’s behalf and file at
the Pledgor’s expense financing statements and amendments thereto, including, in
each case, in those public offices deemed necessary or appropriate by the Lender
to establish, maintain and protect a continuously perfected lien against the
Collateral, and to execute on the Pledgor’s behalf such other documents and
notices as the Lender may reasonably deem advisable to protect the Collateral
and its interests therein and its rights hereunder. Such power being coupled
with an interest is irrevocable.


10.    Lien Absolute. All rights of the Lender hereunder, and all obligations of
the Pledgor hereunder, shall be absolute and unconditional irrespective of:


(a)    any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, or any other agreement, document or instrument governing or
evidencing any Obligations;


(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other amendment or waiver of
or any consent to any departure from the Obligations, any other Loan Document or
any other agreement or instrument governing or evidencing any Obligations;





--------------------------------------------------------------------------------



(c)    any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or


(d)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor (other than full payment or
satisfaction of the Obligations).


11.    Release of Collateral Covered by this Security Agreement.


(a)    This Security Agreement and the security interests and all related rights
and powers granted or created hereunder shall terminate upon the indefeasible
payment in full of the Obligations (other than contingent indemnification
obligations not yet accrued).


(b)    Upon (i) any sale or other transfer by the Pledgor of any designated
Collateral in a transaction permitted hereunder or (ii) the effectiveness of any
written consent to the release of the security interest created under this
Security Agreement in any designated Collateral in accordance with Section 15
hereof, the security interest in such designated Collateral created by this
Security Agreement shall be automatically released.


(c)    Upon the termination of this Security Agreement as provided in clause (a)
above, or the release of Collateral as provided in clause (b) above, the Lender
shall, at the Pledgor’s request and expense, take all actions reasonably
requested to confirm the termination of all rights, powers and interests under
this Security Agreement and the release of the Collateral (to the extent
released) from the security interests granted or created hereunder, including,
without limitation, the execution and delivery of termination statements and
releases and, where appropriate, the return of physical possession and control
of such Collateral.


12.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Pledgor for liquidation or reorganization, should the Pledgor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.


13.    Notices.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule I hereto; and



--------------------------------------------------------------------------------





Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).


(b)    Change of Address, Etc. The Pledgor or the Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other party hereto.


14.    Severability. Each provision of this Security Agreement shall be
considered severable, and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Security Agreement that are valid,
enforceable and legal.


15.    Waivers; Amendments.


(a)    No failure on the part of the Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Lender of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy and power hereby granted to
the Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Lender from time to time. No
notice to or demand on the Pledgor in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by the Lender
under this Security Agreement shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.


(b)    Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except with the written consent of all parties hereto.


16.    Successors and Assigns. This Security Agreement and the rights and
obligations of the Pledgor hereunder shall not be assigned by the Pledgor. This
Security Agreement may be assigned by the Lender to one or more assignees in
accordance with Section 9.06 of the Credit Agreement, and shall, together with
the rights and remedies of the Lender hereunder, inure to the benefit of the
Lender and its successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect the security interest granted to the Lender
hereunder.


17.    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS



--------------------------------------------------------------------------------



EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.





--------------------------------------------------------------------------------



18.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


19.    Execution in Counterparts. This Security Agreement and any signed
agreement or instrument entered into in connection with this Security Agreement,
and any amendments hereto or thereto, may be executed in one (1) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any party hereto, each other party hereto or thereto
shall re execute the original form of this Security Agreement and deliver such
form to all other parties hereto. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.




[SIGNATURE PAGES FOLLOW]

















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered on the date first set forth above.




PLEDGOR:


GWG DLP FUNDING V HOLDINGS, LLC


By:          Name:
Title:






LENDER:


HCLP NOMINEES, L.L.C.




By:          Name:
Title:


















































[Signature Page to Pledge and Security Agreement (Equity Owner) (Second Lien)]





--------------------------------------------------------------------------------



SCHEDULE I
NOTICE INFORMATION


Pledgor:
325 North St. Paul Street Dallas, TX 75201
Attention: Lennie Nicholson, General Counsel and Secretary Email:
lnicholson@gwgh.com


Lender:
David Wickline
17575 Fitzpatrick Lane
Occidental, CA 95465
Email: Dwickline@cali351.com


With a copy to:


c/o ThompsonKnight 1722 Routh Street
Suite 1500
Dallas, TX 75201 Attention: Bill Banowsky
Email: Bill.Banowskey@tklaw.com




--------------------------------------------------------------------------------



EXHIBIT D-8


Form of Equity Owner Guaranty




































































































Exhibit D-8



--------------------------------------------------------------------------------



EXHIBIT D-8


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE,
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN THIRD AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEM ENT”), DATED AS OF AUGUST [ ], 2020, AMONG HCLP NOMINEES,
L.L.C., A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS SUCCESSORS AND
PERMITTED ASSIGNS), INDIVIDUALLY AS A SUBORDINATED CREDITOR AND AS SUBORDINATED
CREDITOR REPRESENTATIVE, AND HCLP NOMINEES, L.L.C., A DELAWARE LIMITED LIABILITY
COMPANY, INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE
AND IN SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND
ITS SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR DEBT DESCRIBED IN
THE SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION
AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE SUBORDINATION
AGREEMENT SHALL GOVERN AND CONTROL.


GUARANTY


This GUARANTY (this “Guaranty”), dated as of [ ], 2020, is made by GWG DLP
Funding V Holdings, LLC, a Delaware limited liability company (the “Guarantor”),
in favor and for the benefit of HCLP NOMINEES, L.L.C., a Delaware limited
liability company (the “Lender”).


Reference is made to that certain Third Amended and Restated Second Lien Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; all capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
the Credit Agreement), by and between GWG DLP Funding V, LLC, a Delaware limited
liability company (the “Borrower”), the Lender and the other parties thereto. In
consideration of the substantial direct and indirect benefits derived by the
Guarantor from the transactions under the Credit Agreement, and in order to
induce the Lender enter into the Credit Agreement and carry out its obligations
thereunder, the Guarantor hereby agrees as follows:


1.    Guaranty. The Guarantor absolutely, unconditionally and irrevocably
guarantees to the Lender the full and punctual payment and performance of all
present and future Obligations, plus all costs, expenses and fees (including the
reasonable fees and expenses of the Lender’s counsel)






ACTIVE 260281905



--------------------------------------------------------------------------------



in any way relating to the enforcement or protection of the Lender’s rights
hereunder (collectively, the “Guaranteed Obligations”).


2.    Guaranty Absolute and Unconditional. The Guarantor agrees that its
Guaranteed Obligations under this Guaranty are irrevocable, continuing, absolute
and unconditional and shall not be discharged or impaired or otherwise affected
by, and the Guarantor hereby irrevocably waives any defenses to enforcement it
may have (now or in the future) by reason of:


(a)    Any illegality, invalidity or unenforceability of any Guaranteed
Obligation, the Credit Agreement, any other Loan Document or any related
agreement or instrument, or any law, regulation, decree or order of any
jurisdiction or any other event affecting any term of the Guaranteed
Obligations.


(b)    Any change in the time, place or manner of payment or performance of, or
in any other term of the Guaranteed Obligations, or any rescission, waiver,
release, assignment, amendment or other modification of the Credit Agreement or
any other Loan Document.


(c)    Any taking, exchange, substitution, release, impairment, amendment,
waiver, modification or non-perfection of any collateral or any other guaranty
for the Guaranteed Obligations, or any manner of sale, disposition or
application of proceeds of any collateral or other assets to all or part of the
Guaranteed Obligations.


(d)    Any default, failure or delay, willful or otherwise, in the performance
of the Guaranteed Obligations.


(e)    Any change, restructuring or termination of the corporate structure,
ownership or existence of the Guarantor or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower, any Trust or
any assets thereof or any resulting restructuring, release or discharge of any
Guaranteed Obligations.


(f)    Any failure of the Lender to disclose to the Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower now or hereafter known to
the Lender, the Guarantor waiving any duty of the Lender to disclose such
information.


(g)    The failure of any other guarantor or third party to execute or deliver
this Guaranty or any other guaranty or agreement, or the release or reduction of
liability of the Guarantor or any other guarantor or surety with respect to the
Guaranteed Obligations.


(h)    Any delay or failure of or forbearance by the Lender in asserting any
claim or demand or in exercising or enforcing any right or remedy, whether by
action, inaction or omission, under the Credit Agreement, any other Loan
Document or otherwise.


(i)    The existence of any claim, set-off, counterclaim, recoupment or other
rights that the Guarantor or the Borrower may have against the Lender (other
than a defense of payment or performance) whether in connection with the
Guaranteed Obligations, the Credit Agreement, any other Loan Document or any
other transaction.





--------------------------------------------------------------------------------



(j)    Any other circumstance (including, without limitation, any statute of
limitations), act, omission or manner of administering the Credit Agreement or
any other Loan Document or any existence of or reliance on any representation by
the Lender that might vary the risk of the Guarantor or otherwise operate as a
defense available to, or a legal or equitable discharge of, the Guarantor.


3.    Certain Waivers; Acknowledgments. The Guarantor further acknowledges and
agrees as follows:


(a)    The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all presently existing and future Guaranteed Obligations, until
the complete, irrevocable and indefeasible payment and satisfaction in full of
the Guaranteed Obligations.


(b)    This Guaranty is a guarantee of payment and performance and not of
collection. The Lender shall not be obligated to enforce or exhaust its remedies
against the Borrower or under the Credit Agreement and the other Loan Documents
before proceeding to enforce this Guaranty.


(c)    This Guaranty is a direct guaranty and independent of the Obligations of
the Borrower under the Credit Agreement and the other Loan Documents. The Lender
may resort to the Guarantor for payment and performance of the Guaranteed
Obligations whether or not the Lender shall have resorted to any collateral
therefor or shall have proceeded against the Borrower, any DST or any other
guarantors with respect to the Guaranteed Obligations. The Lender may, at the
Lender’s option, proceed against the Guarantor and the Borrower, jointly and
severally, or against the Guarantor only without having obtained a judgment
against the Borrower.


(d)    The Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
non- performance, default, acceleration, protest or dishonor and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty and
any requirement that the Lender protect, secure, perfect or insure any lien or
any property subject thereto.


(e)    Notwithstanding anything contained herein to the contrary, the Guaranteed
Obligations of the Guarantor shall be limited to the maximum amount so as to not
constitute a fraudulent transfer or conveyance for purposes of the United States
Bankruptcy Code or any applicable state law or otherwise to the extent
applicable to this Guaranty and the Guaranteed Obligations of the Guarantor
hereunder.


(f)    The Guarantor agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time all or part of
any payment of any Guaranteed Obligation is voided, rescinded or recovered or
must otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrower or any Trust.


4.    Subrogation. The Guarantor waives and shall not exercise any rights that
it may acquire by way of subrogation, contribution, reimbursement or
indemnification for payments made under this Guaranty until all Guaranteed
Obligations shall have been paid and



--------------------------------------------------------------------------------



discharged in full. Subject to the foregoing, upon payment and performance of
all such Guaranteed Obligations, the Guarantor shall be subrogated to the rights
of the Lender against the Borrower, and the Lender agrees to take such steps as
the Guarantor may reasonably request, at the Guarantor’s expense, to implement
such subrogation.


5.    Representations and Warranties. To induce the Lender to enter into the
Credit Agreement, the Guarantor represents and warrants that: (a) the Guarantor
is a duly organized and validly existing Delaware limited liability company in
good standing under the laws of the jurisdiction of its organization; (b) this
Guaranty constitutes the Guarantor’s valid and legally binding agreement in
accordance with its terms; (c) the execution, delivery and performance of this
Guaranty have been duly authorized by all necessary action and will not violate
any order, judgment or decree to which the Guarantor or any of its assets may be
subject; and (d) the Guarantor is currently solvent and will not be rendered
insolvent by providing this Guaranty.


6.    Notices. All notices, requests, consents, demands and other communications
hereunder (each, a “Notice”) shall be in writing and delivered to the parties at
the addresses set forth herein or to such other address that may be designated
by the receiving party in writing. All Notices shall be delivered by personal
delivery, nationally recognized overnight courier OR facsimile or certified or
registered mail (return receipt requested, postage prepaid), and shall be
addressed as follows:


If to the Guarantor, at:


325 North St. Paul Street Dallas, TX 75201
Attention: Lennie Nicholson, General Counsel and Secretary E-mail:
nicholson@gwgh.com


and if to the Lender, at:


David Wickline
17575 Fitzpatrick Lane
Occidental, CA 95465
Email: Dwickline@cali351.com


With a copy to:






c/o ThompsonKnight 1722 Routh Street
Suite 1500
Dallas, TX 75201 Attention: Bill Banowsky
Email: Bill.Banowsky@tklaw.com





--------------------------------------------------------------------------------



Except as otherwise provided in this Guaranty, a Notice is effective only (a)
with written confirmation of delivery or transmission; (b) upon receipt of the
receiving party, and (c) if the party giving the Notice has complied with the
requirements of this section.


7.    Assignment. This Guaranty shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided,
however, that the Guarantor may not, without the prior written consent of the
Lender, assign any of its rights, powers or obligations hereunder. The Lender
may assign this Guaranty and its rights hereunder in accordance with [Section
9.06] of the Credit Agreement. Any attempted assignment in violation of this
section shall be null and void.


8.    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


(b)    SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.





--------------------------------------------------------------------------------



(c)    WAIVER OF VENUE. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


9.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.    Cumulative Rights. Each right, remedy and power hereby granted to the
Lender or allowed it by applicable law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by the Lender at any time
or from time to time.


11.    Severability. If any provision of this Guaranty is to any extent
determined by final decision of a court of competent jurisdiction to be
unenforceable, the remainder of this Guaranty shall not be affected thereby, and
each provision of this Guaranty shall be valid and enforceable to the fullest
extent permitted by law.


12.    Entire Agreement; Amendments; Headings; Effectiveness. This Guaranty
constitutes the sole and entire agreement of the Guarantor and the Lender with
respect to the subject matter hereof and supersedes all previous agreements or
understandings, oral or written, between the Guarantor and the Lender with
respect to such subject matter. No amendment or waiver of any provision of this
Guaranty shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by both parties, or in the case of a waiver, by the party
against which the waiver is to be effective. Section headings are for
convenience of reference



--------------------------------------------------------------------------------



only and shall not define, modify, expand or limit any of the terms of this
Guaranty. Delivery of this Guaranty by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed original
of this Guaranty.






[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.


GUARANTOR:


GWG DLP FUNDING V HOLDINGS, LLC,




By:      Name:
Title:












































[Equity Owner Guaranty (Second Lien) – Signature Page]




--------------------------------------------------------------------------------





EXHIBIT D-9


Schedule of Additional Items to be Delivered at GWG Assumption







































































































--------------------------------------------------------------------------------







Exhibit D-8



DOCUMENTSSIGNATORIES1.
NY/DE Legal Opinion (Second Lien)
Carter Ledyard & Milburn, LLP
2.
1940 Act Legal Opinion (Second Lien)
Mayer Brown (or another law firm)
3.
Officer’s Certificate of GWG DLP Funding V, LLC
GWG DLP Funding V, LLC
Certificate of Formation of the GWG DLP Funding V, LLC
Limited Liability Company Agreement of the GWG DLP Funding V, LLC
Good Standing Certificate of the GWG DLP Funding V, LLC
Resolutions of GWG DLP Funding V, LLC
4.
Officer’s Certificate of GWG DLP Funding V Holdings, LLC
GWG DLP Funding V Holdings, LLC
Certificate of Formation of the GWG DLP Funding V Holdings, LLC
Limited Liability Company Agreement of the GWG DLP Funding V Holdings, LLC
Good Standing Certificate of the GWG DLP Funding V Holdings, LLC
Resolutions of GWG DLP Funding V Holdings, LLC











































ACTIVE 260536009




--------------------------------------------------------------------------------





EXHIBIT E


Form of Assignment and Assumption Agreement


































































































Exhibit E



--------------------------------------------------------------------------------





ASSIGNMENT AND ASSUMPTION AGREEMENT


This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), effective as of
August [●], 2020 (the “Effective Date”), by and among THE BENEFICIENT COMPANY
GROUP, L.P., a Delaware limited partnership (“Ben”), GWG HOLDINGS, INC., a
Delaware corporation (“GWGH”), GWG LIFE USA, LLC, a Delaware limited liability
company (“GWG USA”), GWG LIFE, LLC, a Delaware limited liability company (“GWG
Life”), and BENEFICIENT COMPANY HOLDINGS, L.P., a Delaware limited partnership
(“BCH”). Each of Ben, GWGH, GWG USA, GWG Life and BCH a “Party” and collectively
the “Parties”.


RECITALS


WHEREAS, Ben is the borrower and GWG Life and/or GWGH (as applicable) is the
lender under that certain Commercial Loan Agreement, dated as of August 10, 2018
(as amended, the “CLA”);


WHEREAS, Ben is the owner of Subclass 2 Class A Units of BCH (the “Units”);


WHEREAS, effective upon the CA Assumption (as defined below), (i) Ben desires to
assign its obligations under the CLA to GWGH and GWGH desires to assume the
obligations of Ben under the CLA, (ii) Ben desires to transfer the Units to
GWGH, (iii) GWGH desires to assign its obligations under the CLA to GWG USA and
GWG USA desires to assume the obligations of GWGH under the CLA, and (iv) GWGH
desires to contribute the Units to GWG USA as a capital contribution;


WHEREAS, GWG Life and GWGH (as applicable) are willing to agree to the
assignments and assumptions of the CLA in accordance with the terms of this
Agreement; and


WHEREAS, Ben, in its capacity as the general partner of BCH, is willing to
permit the transfer of the Units in accordance with the terms of this Agreement
and the admit GWG USA as a limited partner of BCH in accordance with the terms
of that certain Fifth Amended and Restated Limited Partnership Agreement of BCH,
dated as of July 15, 2020 (the “LPA”).


NOW, THEREFORE, in consideration of their mutual covenants and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


TERMS AND CONDITIONS


1.    Assignment and Assumption of the CLA; Transfer and Contribution of the
Units. Effective concurrently with the CA Assumption and following the execution
and delivery of this Agreement:


(a)    Ben hereby transfers, assigns and sets over to GWGH all of its
obligations (including all obligations with respect to the Loan (as defined in
the CLA)) under the CLA and the other Loan Documents (as defined in the CLA) and
GWGH hereby accepts such assignment and assumes all such obligations, after
which Ben shall have no further obligations under the CLA and the other Loan
Documents



--------------------------------------------------------------------------------



and shall cease to be a party to the CLA and any other Loan Documents (provided
that all references to the “Loan Documents” in this clause (a) shall exclude, to
the extent otherwise applicable, this Agreement and the Ben Release Letter by
and among Ben, GWGH and GWG Life.


(b)    Ben shall transfer the Units to GWGH;


(c)    GWGH hereby transfers, assigns and sets over to GWG USA its obligations
under the CLA (other than any obligations of GWGH in its capacity as a lender
thereunder) and GWG USA hereby accepts the assignment of the CLA and assumes the
obligations of GWGH under the CLA (other than any obligations of GWGH in its
capacity as a lender thereunder); and


(d)    GWGH shall contribute the Units to GWG USA as a capital contribution.


For purposes of this Agreement, the “CA Assumption” shall mean the execution of
(i) that certain Third Amended and Restated Credit Agreement by and among GWG
DLP Funding V, LLC (or any other person that becomes the borrower thereunder in
place of GWG DLP Funding V, LLC), an affiliate of GWG Life (the “CA Borrower”),
HCLP Nominees L.L.C. (the “CA Lender”) and the other persons party thereto and
(ii) that certain Third Amended and Restated Second Lien Credit Agreement by and
among CA Borrower, CA Lender and the other persons party thereto.


2.    Consent to Transfer and Encumbrances. Ben, in its capacity as the general
partner of BCH, hereby (i) consents to the transfer of the Units provided for in
this Agreement and to the existence of all Encumbrances on the Units, and (ii)
waives the provisions of the second sentence of Section 8.03 of the LPA
requiring the holder of an Encumbrance on the Units to acknowledge the terms and
conditions of the LPA. GWG USA shall be admitted as a limited partner of BCH
upon its execution and delivery of a joinder agreement in the form attached as
Annex A to the LPA. For purposes of this Agreement, the term “Encumbrance” shall
mean any mortgage, hypothecation, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.


3.    Representations and Warranties. Each of the Parties represents and
warrants to the other Parties as of the Effective Date and as of the CA
Assumption that:


(a)    It has all requisite corporate, limited liability company or partnership
power and authority to execute and deliver this Agreement and consummate the
transactions contemplated hereby.


(b)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Party.


(c)    It has duly executed and delivered this Agreement and, assuming due
authorization, execution and delivery of this Agreement by the other Parties,
this Agreement constitutes a legal, valid and binding obligation of such Party,
enforceable
737860861



--------------------------------------------------------------------------------



against it in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy laws or other laws affecting
creditors’ rights generally and by general principles of equity.


(d)    Neither the execution, delivery and performance of this Agreement, nor
the performance of the transactions contemplated hereby will: (i) constitute a
breach or violation of such Party’s organizational documents; (ii) conflict with
or constitute (with or without the passage of time or the giving of notice) a
breach of, or default under any material agreement, instrument or obligation to
which such Party is a party or by which its assets are bound; or (iii) violate
any court order, judgment, administrative or judicial order, writ, decree,
stipulation, arbitration award or injunction or statute, law, ordinance, rule
and regulation applicable to such Party.


4.    Additional Representations and Warranties of Ben. Ben represents and
warrants to the GWGH and GWG USA as of the Effective Date and as of the CA
Assumption that the transfer of the Units pursuant to this Agreement will not
violate any (i) preemptive right, right of first refusal or other rights of any
person to acquire securities of Ben or BCH or (ii) assuming the accuracy of the
representations and warranties of GWGH and GWG USA in Section 5, applicable
federal or state securities laws, and the rules and regulations promulgated
thereunder.


5.    Additional Representations and Warranties of GWGH and GWG USA. Each of
GWGH and GWG USA represent and warrant to the Ben and BCH as of the Effective
Date and as of the CA Assumption that:


(a)    It is acquiring the Units pursuant to this Agreement solely for
investment purposes, for the its own account and not with a view to resale or
distribution. It understands that (i) the Units are not registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, (ii) BCH is under no obligation to register the Units under the
Securities Act, and (iii) the Units cannot be transferred, resold or otherwise
disposed of by it (except as expressly provided in this Agreement) without such
registration unless it provides an opinion of counsel, reasonably acceptable to
BCH, stating that such transfer, resale or other disposition is exempt from such
registration requirements, or other evidence satisfactory to BCH that
demonstrates the applicability of such exemption.


(b)    It has such knowledge and experience in financial and business matters
and familiarity with BCH as to be capable of evaluating the merits and risks of
an investment in the Units.


(c)    It is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the U.S. Securities and Exchange Commission under
the Securities Act.


(d)    It is a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.








737860861



--------------------------------------------------------------------------------



6.    Additional Representations and Warranties of GWG Life. GWG Life and GWGH
represent and warrant to Ben and BCH as of the Effective Date and as of the CA
Assumption that they have not previously transferred any of their interests in
the indebtedness under the CLA and the other Loan Documents (as defined in the
CLA) or incurred any obligation to do so.


7.    Tax Treatment. For all federal, state and local tax purposes, the parties
agree to treat the transactions described in Sections 1(a) and 1(b) herein as a
capital contribution by GWG Life of the total amount owed under the CLA to Ben
accompanied by a distribution of the Units by Ben to GWG Life. The transactions
described in Sections 1(c) and 1(d) shall be determined in accordance with the
rules prescribed for transactions between entities described in Treasury
Regulation § 301.7701-3(b)(1)(ii) as illustrated by Internal Revenue Service
Revenue Ruling 2004-77, 2004-2 C.B. 119


8.    Miscellaneous.


(a)    Amendment. This Agreement may only be amended or modified by a written
instrument executed by all of the Parties.


(b)    Addresses and Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be as specified in a notice given in accordance with this Section
8(b):


If to Ben or BCH:


325 N. St. Paul Street, Suite 4850 Dallas TX 75201
Attention: Art Damoulakis, General Counsel Electronic Mail:
art.damoulakis@beneficient.com


If to GWGH, GWG USA or GWG Life:


325 N. St. Paul Street, Suite 2650 Dallas TX 75201
Attention: Lennie Nicholson, General Counsel and Secretary Electronic Mail:
lnicholson@gwgh.com


(c)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of all of the Parties and, to the extent permitted by this Agreement,
their successors, executors, administrators, heirs, legal representatives and
assigns.


(d)    Severability. If any term or other provision of this Agreement is held to
be invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in



--------------------------------------------------------------------------------





737860861
any manner materially adverse to any Party. Upon a determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


(e)    Waiver. No failure by any Party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition. No waiver shall
be effective unless signed by the Party against which such waiver is sought to
be enforced.


(f)    Governing Law; Arbitration. This Agreement is to be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware, without regard to its rules of conflict of laws. In the event of any
dispute arising from or in connection with this Agreement, including any
question regarding its validity or termination, the dispute shall be submitted
to resolution by, and finally resolved by, arbitration in Dallas, Texas in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures then in
effect. There shall be an independent arbitration tribunal (the “Arbitration
Tribunal”) comprised of three (3) arbitrators selected in accordance with this
Section 8(f) of this Agreement. Within fifteen (15) days after the issuance of a
notice of arbitration by any Party, the other Party or Parties shall appoint an
arbitrator and within fifteen (15) days after their appointment the two
arbitrators so chosen shall nominate a third arbitrator. If within such fifteen
(15) day period the two arbitrators fail to nominate the third arbitrator, upon
written request of either Party, the third arbitrator shall be appointed by
JAMS. If a Party shall fail to appoint an arbitrator as required under this
Section 8(f) of this Agreement, the one (1) arbitrator that has been appointed
shall be the sole arbitrator of the matter in which case the award of such
arbitrator shall be binding on the Parties as if he or she had been appointed
sole arbitrator by consent of each of Party. Any proceedings shall take place in
Dallas, Texas. The decision of the Arbitration Tribunal shall be final and
binding upon the Parties. If a Party obtains an arbitration award against the
other Party in connection with a dispute arising from or in connection with this
Agreement, such Party shall be entitled to cover its reasonable costs and
reasonable attorneys’ fees and disbursements properly incurred in connection
therewith and in any appeal or enforcement proceeding thereafter, in addition to
all other recoverable costs, as determined by the Arbitration Tribunal.


(g)    Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy or other electronic transmission service
shall be considered original executed counterparts for purposes of this Section
8(g) of this Agreement.




737860861



--------------------------------------------------------------------------------



(h)    Additional Acts. Each of the Parties hereby agree to perform, execute
and/or deliver or cause to be performed, executed and/or delivered hereafter,
any and all such further acts, deeds, documents and assurances as a Party may
reasonably require to evidence the transactions described in this Agreement.


[The remainder of this page intentionally blank – signature page follows.]




















































































737860861





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly authorized and caused this Agreement
to be executed, effective as of the date first written above.


THE BENEFICIENT COMPANY GROUP, L.P.


By: Beneficient Management, L.L.C., its general partner




By:_      Name: Brad K. Heppner
Title: Chief Executive Officer


GWG HOLDINGS, INC.




By:_      Name: Murray T. Holland
Title: President and Chief Executive Officer


GWG LIFE USA, LLC




By:_      Name: Murray T. Holland
Title: President and Chief Executive Officer


GWG LIFE, LLC




By:_      Name: Murray T. Holland
Title: President and Chief Executive Officer


BENEFICIENT COMPANY HOLDINGS L.P.


By: The Beneficient Company Group, L.P., its general partner




By:_      Name: Brad K. Heppner
Title: Chief Executive Officer






737860861




--------------------------------------------------------------------------------



EXHIBIT F


Form of Existing Borrower Release Letter






































































































Exhibit F



--------------------------------------------------------------------------------



GWG HOLDINGS, INC. GWG LIFE, LLC
325 North St. Paul Street, Suite 2650 Dallas, TX 75201




[    ], 2020




VIA EMAIL
PERSONAL AND CONFIDENTIAL


The Beneficient Company Group, L.P. 325 N. Saint Paul Street, Suite 4850 Dallas,
TX 75201
Attention: Brad K. Heppner
Email: brad.heppner@beneficient.com






Re: Existing Borrower Release Dear Mr. Heppner:
Pursuant to that certain Assignment and Assumption Agreement the form of which
is attached hereto as Exhibit A (the “Assignment Agreement”), The Beneficient
Company Group, L.P., a Delaware limited partnership (the “Existing Borrower”),
will assign all of its obligations (including all obligations with respect to
the Loan) pursuant to (i) that certain Commercial Loan Agreement, dated as of
August 10, 2018, by and between the Existing Borrower and GWG Life, LLC, a
Delaware limited liability company (“GWG Life”) (as amended by that certain
Amendment No. 1, dated as of December 27, 2018, by and between the Existing
Borrower and GWG Holdings, Inc., a Delaware corporation (“GWG”, and together
with GWG Life, individually and collectively, as applicable, the “Lender”), the
“Loan Agreement”; capitalized terms used but not defined in this letter shall
have the meanings ascribed to such terms in the Loan Agreement) and (ii) the
other Loan Documents (excluding, for avoidance of doubt, the Assignment
Agreement and this letter) (collectively, the “Obligations”) to GWG, and GWG
will accept such assignment and assume the Obligations.


(i) Lender’s receipt of fully executed copies of (x) this letter and (y) the
Assignment Agreement and (ii) the effectiveness of the assignment from the
Existing Borrower to GWG pursuant to Section 1(a) of the Assignment Agreement
(the first date on which the Lender obtains (a) fully executed copies of both
such documents and (b) evidence reasonably satisfactory to it that such
assignment and assumption (including the transfer of the Units (as defined in
the Assignment Agreement) by the Existing Borrower to GWG) is effective, the
“Release Date”) shall constitute payment, performance and satisfaction in full
of all obligations of the Existing Borrower (but not, for avoidance of doubt, of
the obligations of GWG or any





--------------------------------------------------------------------------------



The Beneficient Company Group, L.P. [        ], 2020
Page 2


assignee of GWG) with respect to the Obligations, and immediately upon such
receipt the following shall become effective:


A.    The Existing Borrower shall automatically, irrevocably, and without any
further act on the part of the Lender, the Existing Borrower or any other
Person, be released and discharged and cease to be a party to the Loan Agreement
and the other Loan Documents (excluding, for avoidance of doubt, the Assignment
Agreement and this letter).


B.    The Existing Borrower shall automatically, irrevocably, and without any
further act on the part of the Lender, the Existing Borrower or any other
Person, be released and discharged from all obligations with respect to
indebtedness and all other Obligations under the Loan Agreement and the other
Loan Documents (excluding, for avoidance of doubt, the Assignment Agreement and
this Letter).


C.    The Lender shall execute and deliver such releases and other documents and
provide such other evidence as the Existing Borrower may reasonably request to
consummate or evidence the transactions contemplated by this letter (including,
without limitation, the release of the Existing Borrower from all of its
obligations with respect to the indebtedness and the other Obligations under
Loan Agreement and the other Loan Documents (excluding, for avoidance of doubt,
the Assignment Agreement and this Letter)), or to provide further assurance with
respect thereto.


D.    The Existing Borrower (or its designee) is hereby authorized to file any
terminations, releases, instruments, discharges or other filings as it may
reasonably deem necessary to consummate or evidence the transactions
contemplated by this letter (including, without limitation, the release of the
Existing Borrower as a party to the Loan Agreement and the other Loan Documents
as set forth in clause A above and the release of the Existing Borrower from all
of its obligations with respect to the indebtedness and the other Obligations
under the Loan Agreement and the other Loan Documents as set forth in clause B
above), or to provide further assurance with respect thereto.


This letter and any claim, controversy, dispute or cause of action in contract
based upon, arising out of or relating to this letter and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York. The parties hereto agree that any judicial
proceeding with respect to this letter may be brought in any court of competent
jurisdiction in the State of New York and irrevocably waive any objection they
may now or hereafter have as to the venue of any such proceeding brought in such
a court or that such a court is an inconvenient forum. The parties hereto waive
personal service of process and consent that service of process may be made by
certified or registered mail, return receipt requested, at the relevant address
specified or determined in accordance with the provisions of Section 7.01 of the
Loan Agreement, and service so made shall be deemed completed on the third
Business Day after such service is deposited in the mail. THE PARTIES HERETO
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES
INVOLVING THIS LETTER.
This letter shall be binding upon each of the parties hereto, and their
respective successors and assigns with respect to their obligations under the
Loan Agreement (including, if



--------------------------------------------------------------------------------



The Beneficient Company Group, L.P. [        ], 2020
Page 3


applicable, GWG Life USA, LLC, a Delaware limited liability company, as assignee
of GWG pursuant to the Assignment Agreement).


Notwithstanding anything to the contrary in this letter, if the Release Date has
not occurred by [    ], 2020, the terms of this letter shall be null and void
and of no further force or effect.





--------------------------------------------------------------------------------



The Beneficient Company Group, L.P. [        ], 2020
Page 4


Very truly yours,


GWG HOLDINGS, INC.




By: _      Name:
Title:




GWG LIFE, LLC




By: _      Name:
Title:




ACKOWLEDGED AND AGREED:


THE BENEFICIENT COMPANY GROUP, L.P.




By: _      Name:
Title:

